--------------------------------------------------------------------------------

  
$140,000,000


FIRST AMENDED AND RESTATED CREDIT AGREEMENT


among


CAPLEASE DEBT FUNDING, LP,
as Borrower,


PREFCO II LIMITED PARTNERSHIP,
CAPLEASE, INC.,
CAPLEASE, LP, and
CAPLEASE SERVICES CORP.,
as Guarantors,


THE LENDERS PARTY HERETO,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


Dated as of July 16, 2010


WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner
  

--------------------------------------------------------------------------------




 
Prepared by:



[ex10-1_logo.jpg]                 


First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



   
Page
ARTICLE I  DEFINITIONS
1
Section 1.1
Defined Terms.
1
Section 1.2
Other Definitional Provisions.
23
Section 1.3
Accounting Terms.
23
Section 1.4
Time References.
23
Section 1.5
Execution of Documents.
23
Section 1.6
UCC Terms.
23
Section 1.7
References to Discretion.
23
Section 1.8
References to Payment.
24
ARTICLE II  THE LOANS; AMOUNT AND TERMS
24
Section 2.1
Revolving Loans.
24
Section 2.2
[Reserved].
26
Section 2.3
Fees.
26
Section 2.4
Commitment Reductions.
26
Section 2.5
Prepayments.
27
Section 2.6
Default Rate and Payment Dates.
28
Section 2.7
Conversion Options.
28
Section 2.8
Computation of Interest and Fees; Usury.
29
Section 2.9
Pro Rata Treatment and Payments.
29
Section 2.10
Non-Receipt of Funds by the Administrative Agent.
31
Section 2.11
Inability to Determine Interest Rate.
32
Section 2.12
Yield Protection.
32
Section 2.13
Indemnity; Eurocurrency Liabilities.
33
Section 2.14
Taxes.
33
Section 2.15
Illegality.
35
Section 2.16
Obligations Absolute.
35
Section 2.17
Additional Collateral.
35
Section 2.18
Reallocations.
35
ARTICLE III  REPRESENTATIONS AND WARRANTIES
35
Section 3.1
Financial Condition.
36
Section 3.2
No Material Adverse Effect; Internal Control Event.
36
Section 3.3
Corporate Existence; Compliance with Law.
36
Section 3.4
Corporate Power; Authorization; Enforceable Obligations.
36
Section 3.5
No Legal Bar; No Default.
36
Section 3.6
No Material Litigation.
36
Section 3.7
Investment Company Act; Federal Power Act; Interstate Commerce Act; and Federal
and State Statutes and Regulations.
37
Section 3.8
Margin Regulations.
37
Section 3.9
ERISA.
37
Section 3.10
Environmental Matters.
37
Section 3.11
Use of Proceeds.
38
Section 3.12
Subsidiaries; Joint Ventures; Partnerships.
38
Section 3.13
Ownership.
38
Section 3.14
Indebtedness.
38
Section 3.15
Taxes.
38
Section 3.16
Solvency.
38
Section 3.17
Investments.
38
Section 3.18
Location.
38
Section 3.19
No Burdensome Restrictions.
38
Section 3.20
Brokers’ Fees.
38
Section 3.21
Labor Matters.
38
Section 3.22
Accuracy and Completeness of Information.
39
Section 3.23
Material Contracts.
39
Section 3.24
Insurance.
39
Section 3.25
Security Documents.
39
Section 3.26
Anti-Terrorism Laws.
39
Section 3.27
Compliance with OFAC Rules and Regulations.
39
Section 3.28
Compliance with FCPA.
39
Section 3.29
Consent; Governmental Authorizations.
39
Section 3.30
Bulk Sales.
40
Section 3.31
Income and Required Payments.
40
Section 3.32
Full Payment.
40
Section 3.33
Irrevocable Instructions.
40
Section 3.34
Compliance with Covenants.
40
Section 3.35
Collateral Agreements.
40
Section 3.36
No Reliance.
40
Section 3.37
Collateral.
40
Section 3.38
REIT Status.
40



First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
2

--------------------------------------------------------------------------------

 


Section 3.39
Insider.
40
Section 3.40
No Defenses.
41
Section 3.41
Interest Rate Protection Agreements.
41
Section 3.42
Selection Procedures.
41
Section 3.43
Value Given.
41
Section 3.44
Separateness.
41
Section 3.45
Qualified Transferees.
41
Section 3.46
Eligibility of Mortgage Assets.
41
Section 3.47
Ability to Perform.
41
Section 3.48
Certain Tax Matters.
41
Section 3.49
Set-Off, etc.
42
Section 3.50
Representations and Warranties.
42
ARTICLE IV  CONDITIONS PRECEDENT
42
Section 4.1
Conditions to Restatement Date.
42
Section 4.2
Conditions to All Extensions of Credit.
44
ARTICLE V  AFFIRMATIVE COVENANTS
47
Section 5.1
Financial Statements.
47
Section 5.2
Certificates; Other Information.
48
Section 5.3
Payment of Taxes and Other Obligations.
49
Section 5.4
Conduct of Business and Maintenance of Existence.
49
Section 5.5
Maintenance of Property; Insurance.
49
Section 5.6
Inspection of Property; Books and Records; Discussions.
49
Section 5.7
Notices.
49
Section 5.8
Environmental Laws.
50
Section 5.9
Financial Covenants.
51
Section 5.10
Additional Credit Parties.
51
Section 5.11
Compliance with Law.
51
Section 5.12
Pledged Assets.
51
Section 5.13
Interest Rate Protection Agreements.
52
Section 5.14
Control Agreements.
52
Section 5.15
Further Assurances.
52
Section 5.16
Performance and Compliance with Collateral.
52
Section 5.17
Delivery of Income and Required Payments.
52
Section 5.18
Exceptions.
52
Section 5.19
Distributions in Respect of Collateral.
52
Section 5.20
REIT Status.
53
Section 5.21
[Reserved].
53
Section 5.22
Remittance of Prepayments.
53
Section 5.23
Escrow Imbalance.
53
Section 5.24
Separateness.
53
Section 5.25
Registration of Securities.
53
Section 5.26
Termination of Securities Account.
54
Section 5.27
Independence of Covenants.
54
Section 5.28
ERISA.
54
Section 5.29
Mortgage Assets.
54
ARTICLE VI  NEGATIVE COVENANTS
54
Section 6.1
Indebtedness.
54
Section 6.2
Liens.
55
Section 6.3
Nature of Business.
55
Section 6.4
Consolidation, Merger, Sale or Purchase of Assets, etc.
55
Section 6.5
Advances, Investments and Loans.
55
Section 6.6
Transactions with Affiliates.
55
Section 6.7
Ownership of Subsidiaries; Restrictions.
55
Section 6.8
Corporate Changes; Material Contracts.
55
Section 6.9
Limitation on Restricted Actions.
56
Section 6.10
Restricted Payments.
56
Section 6.11
Sub-Limits.
56
Section 6.12
No Further Negative Pledges.
56
Section 6.13
Collateral Not to be Evidenced by Instruments.
56
Section 6.14
Deposits.
56
Section 6.15
Servicing Agreements.
56
Section 6.16
Extension or Amendment of Collateral.
56
Section 6.17
Stock Repurchase.
57
Section 6.18
No Future Liens.
57
Section 6.19
Margin Regulations.
57
Section 6.20
Senior and Pari Passu Interests.
57
Section 6.21
Portfolio Assets.
57
Section 6.22
Inconsistent Agreements.
57
ARTICLE VII  EVENTS OF DEFAULT
57
Section 7.1
Events of Default.
57



First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
3

--------------------------------------------------------------------------------

 


Section 7.2
Acceleration; Remedies.
60
ARTICLE VIII  THE ADMINISTRATIVE AGENT
60
Section 8.1
Appointment and Authority.
60
Section 8.2
Nature of Duties.
60
Section 8.3
Exculpatory Provisions.
60
Section 8.4
Reliance by Administrative Agent.
61
Section 8.5
Notice of Default.
61
Section 8.6
Non-Reliance on Administrative Agent and Other Lenders.
61
Section 8.7
Indemnification.
61
Section 8.8
Administrative Agent in Its Individual Capacity.
61
Section 8.9
Successor Administrative Agent.
61
Section 8.10
Collateral and Guaranty Matters.
62
ARTICLE IX  ADMINISTRATION AND SERVICING
62
Section 9.1
Servicing.
62
Section 9.2
Borrowers as Servicer.
62
Section 9.3
Third Party Servicer.
63
Section 9.4
Duties of the Borrowers.
63
Section 9.5
Authorization of the Borrowers.
63
Section 9.6
Event of Default.
64
Section 9.7
Modification.
64
Section 9.8
Inspection.
64
Section 9.9
Servicing Compensation.
64
Section 9.10
Payment of Certain Expenses by Servicer.
64
Section 9.11
Pooling and Servicing Agreements.
64
Section 9.12
Servicer Default.
64
ARTICLE X  MISCELLANEOUS
65
Section 10.1
Amendments, Waivers and Release of Collateral.
65
Section 10.2
Notices.
66
Section 10.3
No Waiver; Cumulative Remedies.
67
Section 10.4
Survival of Representations and Warranties.
67
Section 10.5
Payment of Expenses and Taxes; Indemnity.
67
Section 10.6
Successors and Assigns; Participations.
69
Section 10.7
Right of Set-off; Sharing of Payments.
71
Section 10.8
Table of Contents and Section Headings.
71
Section 10.9
Counterparts; Integration; Effectiveness; Electronic Execution.
71
Section 10.10
Severability.
72
Section 10.11
Integration.
72
Section 10.12
Governing Law.
72
Section 10.13
Consent to Jurisdiction; Service of Process and Venue.
72
Section 10.14
Confidentiality.
72
Section 10.15
Acknowledgments.
73
Section 10.16
Waivers of Jury Trial.
73
Section 10.17
Patriot Act Notice.
73
Section 10.18
Resolution of Drafting Ambiguities.
73
Section 10.19
Continuing Agreement.
73
Section 10.20
Lender Consent.
74
Section 10.21
Appointment of the Administrative Borrower.
74
Section 10.22
Counterclaims.
74
Section 10.23
Legal Matters.
74
Section 10.24
Recourse Against Certain Parties.
74
Section 10.25
Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Loans.
74
Section 10.26
Credit Parties’ Waiver of Setoff.
75
Section 10.27
Periodic Due Diligence Review.
75
Section 10.28
Character of Loans for Income Tax Purposes.
75
Section 10.29
Joint and Several Liability; Full Recourse Obligations.
75
Section 10.30
Amendment and Restatement.
76
Section 10.31
Modification of Other Credit Documents.
76



First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
4

--------------------------------------------------------------------------------

 

Schedules


Schedule 1.1(a)
Investments
Schedule 1.1(b)
Collection Account
Schedule 1.1(c)
Asset Representations
Schedule 1.1(d)
Securities Account
Schedule 1.1(f)
Construction Draw Deliveries
Schedule 3.3
Jurisdictions of Organization and Qualification
Schedule 3.12
Subsidiaries
Schedule 3.18
Location
Schedule 6.1(b)
Indebtedness
Schedule 9.3
Servicers



Exhibits


Exhibit 1.1(a)
Form of Account Designation Notice
Exhibit 1.1(b)
Form of Assignment and Assumption
Exhibit 1.1(c)
Form of Account Control Agreement
Exhibit 1.1(d)(i)
Form of Borrower Joinder Agreement
Exhibit 1.1(d)(ii)
Form of Guarantor Joinder Agreement
Exhibit 1.1(e)
Form of Notice of Borrowing
Exhibit 1.1(f)
Form of Notice of Conversion
Exhibit 1.1(g)
Form of Assignment
Exhibit 1.1(h)
Form of Borrower Release Letter
Exhibit 1.1(i)
Form of Compliance Certificate
Exhibit 1.1(j)
Form of Irrevocable Instruction
Exhibit 1.1(k)
Form of Servicer Redirection Notice
Exhibit 1.1(l)
Form of Warehouse Lender’s Release Letter
Exhibit 1.1(m)
Form of Securities Account Control Agreement
Exhibit 2.1(a)
Form of Funding Indemnity Letter
Exhibit 2.1(b)
Form of Confirmation
Exhibit 2.1(f)
Form of Revolving Note
Exhibit 4.1(a)
Form of Lender Consent
Exhibit 4.1(n)
Form of Closing Officer’s Certificate
Exhibit 4.1(o)
Form of Patriot Act Certificate
Exhibit 4.1(q)(i)
Form of Power of Attorney - Borrower
Exhibit 4.1(q)(ii)
Form of Power of Attorney - Pledgor
Exhibit 5.2(h)
Form of Mortgage Asset Data Summary



First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
5

--------------------------------------------------------------------------------

 



THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 16, 2010,
among CAPLEASE DEBT FUNDING, LP, a Delaware limited partnership (together with
its successors and permitted assigns, “Funding”), as a Borrower, PREFCO II
LIMITED PARTNERSHIP, a Connecticut limited partnership (together with its
successors and permitted assigns, “Prefco”), as a Guarantor, CAPLEASE, INC.
(f/k/a Capital Lease Funding, Inc.), a Maryland corporation (together with its
successors and permitted assigns, “Caplease Inc.”), as a Guarantor, CAPLEASE,
LP, a Delaware limited partnership (together with its successors and permitted
assigns, “Caplease”), as a Guarantor, CAPLEASE SERVICES CORP., a Delaware
corporation (together with its successors and permitted assigns, “Services”), as
a Guarantor, the other entities from time to time party hereto pursuant to
Section 5.10, the several banks and other financial institutions as are, or may
from time to time become parties to this Agreement (each, together with its
successors and assigns, a “Lender” and, collectively, the “Lenders”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (as successor-by-merger to Wachovia Bank,
National Association), a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”).


WITNESSETH:


WHEREAS, the Credit Parties (as hereinafter defined) have requested that the
Lenders make loans and other financial accommodations to the Credit Parties in
an aggregate principal amount of up to $140,000,000, as more particularly
described herein; and


WHEREAS, the parties hereto are parties to that certain Credit Agreement, dated
as of April 29, 2008, as amended by the First Amendment and Waiver to Credit
Agreement, dated as of December 23, 2008, the Omnibus Amendment to Credit
Agreement and Other Credit Documents, dated as of August 20, 2009, the Second
Amendment to Credit Agreement, dated as of October 23, 2009, and the Third
Amendment to Credit Agreement, dated as of March 2, 2010 (the “Original
Agreement”); and


WHEREAS, the parties hereto desire to amend and restate the Original Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:


ARTICLE I


DEFINITIONS


Section 1.1
Defined Terms.



As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:


“40 Act” shall mean the Investment Company Act of 1940, as amended, restated or
modified from time to time.


“ABR Default Rate” shall have the meaning set forth in Section 2.6.


“Accepted Servicing Practices” shall mean, with respect to each item of
Collateral, those mortgage, mezzanine loan and/or secured lending servicing
practices, as applicable, of prudent lending institutions that service
Collateral of the same type, size and structure as such Collateral in the
jurisdiction where the related Underlying Mortgaged Property is located, as
applicable, but in any event, (a) in accordance with the terms of the Credit
Documents and Requirements of Law, (b) without prejudice to the interests of the
Administrative Agent or any Lender, (c) with a view to the maximization of the
recovery on such Collateral on a net present value basis and (d) without regard
to (i) any relationship that any Credit Party or any Affiliate or any Subsidiary
of  the foregoing may have with the related Obligor, mortgagor, any Servicer,
any PSA Servicer, any Credit Party or any Affiliate or any Subsidiary of any of
the foregoing; (ii) the right of any Credit Party or any Subsidiary or Affiliate
of the foregoing to receive compensation or other fees for its services rendered
pursuant to this Agreement, the other Credit Documents, the Mortgage Loan
Documents or any other document or agreement; (iii) the ownership, servicing or
management by any Credit Party or any Affiliate or any Subsidiary of  the
foregoing for others of any other mortgage loans, assets or mortgaged property;
(iv) any obligation of any Credit Party or any Affiliate or any Subsidiary
of  the foregoing to repurchase, repay or substitute any item of Collateral;
(v) any obligation of any Credit Party or any Affiliate or any Subsidiary
of  the foregoing to cure a breach of a representation and warranty with respect
to any Collateral and (vi) any debt any Credit Party or any Affiliate or any
Subsidiary of  the foregoing has extended to any Obligor, mortgagor or any
Affiliate of such Obligor or mortgagor.


“Account Control Agreement” shall mean that certain letter agreement, dated as
of the Closing Date, among the Borrowers, Prefco, the Administrative Agent and
Wells Fargo substantially in the form of Exhibit 1.1(c) attached hereto, as
amended, restated, modified or supplemented from time to time.


“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Borrowers to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a), as amended, restated,
modified or supplemented from time to time.


“Additional Collateral” shall mean those Pledged Mortgage Assets identified in
Schedule 1 to the Fee Letter.


“Additional Credit Party” shall mean each Person that becomes a Borrower or
Guarantor by execution of a Joinder Agreement in accordance with Section 5.10.


“Adjusted Total Assets” shall mean the sum of Total Assets plus Off–Balance
Sheet Assets.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
 

--------------------------------------------------------------------------------

 


“Adjusted Total Liabilities” shall mean the sum of Total Liabilities plus
Off–Balance Sheet Liabilities.


“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.


“Administrative Borrower” shall mean Funding.


“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent, as amended, restated, modified or
supplemented from time to time.


“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.


“Allocated Revolving Loan Amount” shall mean, for each item of Revolving Loan
Collateral, the outstanding principal amount of the Revolving Loans allocated by
the Administrative Agent, in its discretion, to the related Revolving Loan
Collateral, which Allocated Revolving Loan Amount shall be set forth in the
related Confirmation, as such Allocated Revolving Loan Amount may be increased
(based on the funding of additional Revolving Loans) pursuant to one or more
additional Confirmations or reduced (based on the application of principal
payments under this Agreement) from time to time.  The Administrative Agent
shall maintain a schedule of all reductions in the Allocated Revolving Loan
Amount for all Revolving Loan Collateral and such schedules shall be conclusive
and binding absent manifest error.


“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.  For purposes
hereof:  “Prime Rate” shall mean, at any time, the rate of interest per annum
publicly announced or otherwise identified from time to time by Wells Fargo at
its principal office in Charlotte, North Carolina as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in the Prime Rate occurs.  The parties hereto acknowledge that
the rate announced publicly by Wells Fargo as its Prime Rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks; and “Federal Funds Effective Rate” shall mean, for any
day, the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.  If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive in the absence of manifest
error) that it is unable to ascertain the Federal Funds Effective Rate, for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms above, the Alternate Base
Rate shall be determined without regard to clause (b) of the first sentence of
this definition, as appropriate, until the circumstances giving rise to such
inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the opening of business on the date of such change.


“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.


“A Note” shall mean one of up to three promissory notes issued in connection
with a Commercial Real Estate Loan secured primarily by the Underlying Mortgaged
Property and an assignment of leases and rents on the Underlying Mortgaged
Property.  An A Note shall be characterized by a first Lien against the
Underlying Mortgaged Property and payments under the related leases and a first
Lien (subordinate only to the related B Note) on any unsecured claim in
bankruptcy for past due rents owing under the leases.  The Mortgage Loan
Documents for the A Note shall contain appropriate intercreditor provisions
acceptable to the Administrative Agent in its discretion.


“A-1 Note” shall mean one of up to three promissory notes issued in connection
with a Commercial Real Estate Loan secured primarily by the Underlying Mortgaged
Property and an assignment of leases and rents on the Underlying Mortgaged
Property.  An A-1 Note shall be characterized by a first Lien (subordinate only
to the related A Note) against the Underlying Mortgaged Property and payments
under the related leases and a first Lien (subordinate to the related B Note and
A Note) on any unsecured claim in bankruptcy for past due rents owing under the
leases.  The Mortgage Loan Documents for the A-1 Note shall contain appropriate
intercreditor provisions acceptable to the Administrative Agent in its
discretion.


“Applicable Advance Rate” shall mean, with respect to each Mortgage Asset, the
Applicable Advance Rate determined by the Administrative Agent in its discretion
and set forth in the related Confirmation; provided, however, in no event shall
the Applicable Advance Rate for any New Mortgage Asset exceed the Maximum
Applicable Advance Rate.


“Applicable Percentage” shall have the meaning set forth in the Fee Letter,
which definition is incorporated herein by reference.


“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”


“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.


“Arranger” shall mean Wells Fargo Securities, LLC, together with its successors
and assigns.


“Asset Schedule and Exception Report” shall have the meaning set forth in the
Custodial Agreement.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
2

--------------------------------------------------------------------------------

 


“Asset Value” shall have the meaning set forth in the Fee Letter, which
definition is incorporated herein by reference.


“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by the definition of Eligible Assignee and Section 10.6),
and accepted by the Administrative Agent, in substantially the form of
Exhibit 1.1(b) or any other form approved by the Administrative Agent.


“Assignment of Leases” shall mean, with respect to any Mortgage, an assignment
of leases thereunder, notice of transfer or equivalent instrument in recordable
form, sufficient under the laws of the jurisdiction wherein the Underlying
Mortgaged Property is located to reflect the assignment of leases to the holder
of the Mortgage or any secured party, as applicable, as any such Assignment of
Leases may be amended, restated, modified or supplemented from time to time.


“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to the holder of
the Mortgage or any secured party, as applicable, as any such Assignment of
Mortgage may be amended, restated, modified or supplemented from time to time.


“Assignments” shall mean the transfer of all of the Borrowers’ rights and
interests under an Eligible Asset pursuant to an assignment executed by the
Borrowers in blank, which assignment shall be in the form of Exhibit 1.1(g) and
shall be otherwise satisfactory to the Administrative Agent in its discretion,
as any such Assignments may be amended, restated, modified or supplemented from
time to time.


“Authority Documents” shall mean, as to any Person, the articles or certificate
of incorporation or formation, by-laws, limited liability company agreement,
general partnership agreement, limited partnership agreement, trust agreement,
joint venture agreement or other applicable organizational or governing
documents and the applicable resolutions of such Person.


“Availability” shall mean at any time, an amount equal to the positive excess
(if any) of (a) the lesser of (i) the Revolving Committed Amount, and (ii) the
Asset Value of all  Revolving Loan Collateral, minus (b) the aggregate
outstanding principal amount for all Revolving Loans on such day; provided,
however, for so long as and to the extent that the Administrative Agent does not
have a first priority perfected security interest in any item of Collateral,
then such Collateral shall be disregarded for the purposes of calculating
Availability; provided, further, however, on and after the occurrence of the
Maturity Date or an Event of Default, the Availability shall be zero (0).


“Availability Correction Deadline” shall have the meaning set forth in Section
2.5.


“Bailee” shall mean, with respect to each Table Funded Mortgage Asset, the
related title company or other settlement agent, in each case, approved in
writing by the Administrative Agent  in its discretion.


“Bailee Agreement” shall mean, the Bailee Agreement among the applicable
Borrower, the Administrative Agent and the Bailee in the form of Annex 13 to the
Custodial Agreement.


“Bailee’s Trust Receipt” shall have the meaning set forth in the Custodial
Agreement.


“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.


“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).


“Bankruptcy Event of Default” shall mean an Event of Default specified in
Section 7.1(f).


“Basic Mortgage Asset Documents” shall have the meaning set forth in the
Custodial Agreement.


“B Note” shall mean one of up to three promissory notes issued in connection
with a Commercial Real Estate Loan secured primarily by the Underlying Mortgaged
Property and an assignment of leases and rents on the Underlying Mortgaged
Property.  A B Note shall be characterized by a first Lien (subordinate to the
related A Note and A-1 Note) against the Underlying Mortgaged Property and
payments under the related leases and a first Lien on any unsecured claim in
bankruptcy for past due rents owing under the leases.  The Mortgage Loan
Documents for the B Note shall contain appropriate intercreditor provisions
acceptable to the Administrative Agent in its discretion.


“Book Value” shall mean, with respect to any Mortgage Asset at any time (other
than the Johnston RI Pledged Mortgage Asset), an amount as certified by the
applicable Borrower, equal to the lesser of (a) face or par value and (b) the
price that the applicable Borrower initially paid or advanced in respect thereof
plus any additional amounts advanced by the applicable Borrower for or in
respect of such Mortgage Asset, as such Book Value may be marked down by the
applicable Borrower from time to time, including, as applicable, any loss/loss
reserve/price adjustments, less an amount equal to the sum of all principal
payments, prepayments or paydowns paid and realized losses and other writedowns
recognized relating to such Mortgage Asset; provided, however, any such
markdowns or adjustments must be made in good faith and shall be disclosed
contemporaneously therewith in writing to the Administrative Agent, which mark
downs or adjustments, without a corresponding payment and application of
principal, may result in a mandatory payment under Section 2.5.


“Borrower” or “Borrowers” shall mean, individually and/or collectively, Funding
and any other entity that becomes a party to this Agreement pursuant to Section
5.10 from time to time, in each case together with their successors and
permitted assigns.
  

“Borrower Joinder Agreement” shall mean a Borrower Joinder Agreement in
substantially the form of Exhibit 1.1(d)(i), executed and delivered by an
Additional Credit Party in accordance with the provisions of Section 5.10, as
amended, restated, supplemented or modified from time to time.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
3

--------------------------------------------------------------------------------

 


“Borrower Asset Schedule” shall have the meaning set forth in the Custodial
Agreement.


“Borrower Release Letter” shall mean a letter in the form of Exhibit 1.1(h),
duly executed by the applicable Borrower.


“Borrowing Date” shall mean the date any Loan is made or any item of Collateral
is pledged to the Administrative Agent pursuant to the terms hereof and the
other Credit Documents.


“Business” shall have the meaning set forth in Section 3.10.


“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in North Carolina, New York or Minnesota are authorized
or required by Requirements of Law to close; provided, however, that when used
in connection with a rate determination, borrowing or payment in respect of a
LIBOR Rate Loan, the term “Business Day” shall also exclude any day on which
banks in London, England are not open for dealings in Dollar deposits in the
London interbank market.


“Caplease” shall have the meaning set forth in the first paragraph of this
Agreement.


“Caplease Inc.” shall have the meaning set forth in the first paragraph of this
Agreement.


“Capital Lease” shall mean any lease of (or other agreement conveying the right
to use) Property, real or personal, the obligations with respect to which are
required to be capitalized on a balance sheet of the lessee in accordance with
GAAP.


“Capital Lease Obligations” shall mean, for any Person and its Consolidated
Subsidiaries, all obligations of such Person to pay rent or other amounts under
a Capital Lease, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.


“Cash Collateral” shall mean the cash or payments received by the Administrative
Agent pursuant to Section 2.5 of this Agreement or as Income on any Collateral.


“Cash Equivalents” shall mean any of the following:  (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one (1)
year from the date of acquisition, (b) time deposits or certificates of deposit
of any commercial bank incorporated under the laws of the United States or any
state thereof, of recognized standing having capital and unimpaired surplus in
excess of $1,000,000,000 and whose short-term commercial paper rating at the
time of acquisition is at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s (any such bank, an “Approved Bank”),
with such deposits or certificates having maturities of not more than one (1)
year from the date of acquisition, (c) repurchase obligations with a term of not
more than seven (7) days for underlying securities of the types described in
clauses (a) and (b) above entered into with any Approved Bank, (d) commercial
paper or finance company paper issued by any Person incorporated under the laws
of the United States or any state thereof and rated at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
and in each case maturing not more than one (1) year after the date of
acquisition, and (e) investments in money market funds that are registered under
the 40 Act, which have net assets of at least $1,000,000,000 and at least 85% of
whose assets consist of securities and other obligations of the type described
in clauses (a) through (e) above.  All such Cash Equivalents must be denominated
solely for payment in Dollars.


“CDO Issuance” shall mean any securitization transaction involving the issuance
of collateralized debt obligations.


“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


“Change of Control” shall mean, with respect to any Borrower or any Guarantor, a
change of control shall be deemed to have occurred upon the occurrence of any of
the following:  (a) a Person or two or more Persons acting in concert shall have
acquired “beneficial ownership”, directly or indirectly, of, or shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
or control over, Voting Interests of such Borrower or such Guarantor (or other
securities convertible into such Voting Interests) representing more than 25% of
the combined voting power of all Voting Interests of any Borrower or any
Guarantor, (b) Continuing Directors shall cease for any reason to constitute a
majority of the members of the board of directors of any Borrower or any
Guarantor then in office, (c) the sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of any
Borrower (together with its Subsidiaries), or any Guarantor (together with its
Subsidiaries) taken as a whole to any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) or (d) the adoption by the equity
holders of any Borrower or any Guarantor of a plan or proposal for the
liquidation or dissolution of any Borrower or any Guarantor.  As used herein,
“beneficial ownership” shall have the meaning provided in Rule 13d-3 and 13d-5
of the Exchange Act.  Notwithstanding the foregoing, neither the Administrative
Agent nor any Lender shall be deemed to approve or have approved any
internalization of management as a result of this definition or any other
provision.


“Class” shall mean with respect to a Mortgage Asset, such Mortgage Asset’s
classification as a Whole Loan, a Floater, a Junior Interest, a Mezzanine Loan,
a Construction Loan, a CMBS Security, a Letter of Credit Loan or a Direct CTL
Transaction.


“Closing Date” shall mean April 29, 2008.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
4

--------------------------------------------------------------------------------

 


“Closing Officer’s Certificate” shall mean a certificate substantially in the
form of Exhibit 4.1(n), duly executed by each of the Credit Parties.


“CMBS Security” shall mean (a) a security representing a class of a commercial
mortgage loan securitization backed by first lien mortgage loans secured by
commercial and/or multifamily properties or other loans secured directly or
indirectly by a mortgage encumbering an interest in property or (b) a security
representing non-recourse or limited recourse collateralized debt obligations
issued by a special purpose vehicle, secured solely by the assets thereof. 


“CMBS Security Certificate” shall have the meaning set forth in the Custodial
Agreement. 


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Collateral” shall mean the collective reference to the collateral described in
the Security Documents which secures all Obligations (including, without
limitation, the Revolving Loan).


“Collateral Default” shall mean any Mortgage Asset included or proposed to be
included in the Collateral (a) that is thirty (30) or more days delinquent under
the terms of the related Mortgage Loan Documents, (b) for which there is a
non-monetary default (beyond any applicable notice and cure period) under the
terms of the related Mortgage Loan Documents, (c) for which there is any breach
of a representation or warranty under Schedule 1.1(c) or (d) with respect to
which the related Obligor is the subject of an Insolvency Proceeding or
Insolvency Event.


“Collection Account” shall mean the account set forth on Schedule 1.1(b), which
is established in the name of one or more Borrowers and subject to the Account
Control Agreement and into which all Income and Cash Collateral shall be
deposited.  Funds in the Collection Account may be invested at the direction of
the Administrative Agent in Cash Equivalents.


“Commercial Real Estate” shall mean any real estate included in the definition
of Property Type.


“Commercial Real Estate Loan” shall mean any loan secured directly or indirectly
by Commercial Real Estate or, as applicable, Equity Interests in an entity that
owns directly or indirectly Commercial Real Estate.


“Commitment” shall mean the Revolving Commitments.


“Commitment Fee” shall mean the “Commitment Fee” payable under the Fee Letter.


“Commitment Percentage” shall mean the Revolving Commitment Percentage.


“Commitment Period” shall mean the period from and including the Restatement
Date to but excluding the Maturity Date.


“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with a Borrower or any other Credit Party within
the meaning of Section 4001(b)(1) of ERISA or is part of a group which includes
any Borrower or any other Credit Party and which is treated as a single employer
under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 412 of the Code to the extent required by such section, Section 414(m)
or 414(o) of the Code.


“Compliance Certificate” shall mean a certificate in the form of Exhibit 1.1(i)
attached hereto, duly executed by the Credit Parties.


“Confirmation” shall have the meaning set forth in Section 2.1(b)(i)(3).


“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrowers, the Guarantor and their Subsidiaries
or any other Person, such statements or items on a consolidated basis in
accordance with the consolidation principles of GAAP.


“Consolidated Adjusted EBITDA” shall mean, for any period, with respect to any
Person, the sum, without duplication, for such period of (a) the Net Income of
such Person and its Consolidated Subsidiaries determined on a consolidated basis
for such period, (b) the sum of the provisions for such period for income taxes,
interest expense, and depreciation and amortization expense used in determining
such Net Income for such Person and its Consolidated Subsidiaries, (c) amounts
deducted in accordance with GAAP in respect of other non–cash expenses in
determining such Net Income for such Person and its Consolidated Subsidiaries
and (d) the amount of any aggregate net loss (or minus the amount of any gain)
during such period arising from the sale, exchange or other disposition of
capital assets by such Person and its Consolidated Subsidiaries determined on a
consolidated basis, in each event, excluding unrealized gains/losses, any fees
payable to advisors for raising private equity capital, amortization of
financing fees and amortization of bond discount associated with convertible
debt outstanding.


“Consolidated Tangible Net Worth”  shall mean, as of a particular date: (a) all
amounts that would be included under capital or stockholder equity (or the
equivalent) on a consolidated balance sheet of the Guarantor and its
Consolidated Subsidiaries at such date determined in accordance with GAAP, less
(b) in each case with respect to the Guarantor and its Consolidated Subsidiaries
(i) amounts owing to the Guarantor from Affiliates, or from officers, employees,
partners, members, directors, shareholders or other Persons similarly affiliated
with the Guarantor or its respective Affiliates, (ii) intangible assets of the
Guarantor (other than real estate intangibles under Statement of Financial
Accounting Standards No. 141, but including, without limitation, synthetic or
derivative products or positions), as determined in accordance with GAAP,
(iii) prepaid taxes and/or expenses, and (iv) the value of any REO Property and
Foreclosed Loans; provided, however, for the avoidance of doubt, Consolidation
Tangible Net Worth shall add back accumulated depreciation and amortization on
real estate investments .


“Construction Loan” shall mean a performing Whole Loan (except that the
Underlying Mortgaged Property is not stabilized or is transitional) entirely
owned by a Borrower and the proceeds of which are applied to finance the
acquisition of the Underlying Mortgaged Property and the initial construction of
improvements thereon and as to which scheduled construction and occupancy shall
occur on or before 30 days prior to the Maturity Date.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
5

--------------------------------------------------------------------------------

 


“Construction Costs” shall mean with respect to a Mortgage Asset that is a
Construction Loan, as of any date of determination, the reasonable hard and soft
costs of proposed construction of the improvements on the Underlying Mortgaged
Property, which reasonable costs shall be disclosed to and approved by the
Administrative in its discretion, plus the market value of the related
Underlying Mortgaged Property at such time, as determined by the Administrative
Agent in its discretion based on such sources of information as the
Administrative Agent may determine to rely on in its discretion.


“Construction Draw Deliveries” shall mean the deliveries required under Schedule
1.1(f) to this Agreement.


“Contingent Liabilities” shall mean, with respect to any Person and its
Consolidated Subsidiaries (without duplication):  (a) liabilities and
obligations (including any Guarantee Obligations) of such Person or any
Consolidated Subsidiary of such Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules), (b) any
obligation, including, without limitation, any Guarantee Obligation, whether or
not required to be disclosed in the footnotes to such Person’s  and its
Consolidated Subsidiaries’ financial statements, guaranteeing partially or in
whole any Non-Recourse Indebtedness, lease, dividend or other obligation,
exclusive of (i) contractual indemnities (including, without limitation, any
indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and (ii) guarantees of non-monetary obligations
(other than guarantees of completion, environmental indemnities and guarantees
of customary carve-out matters made in connection with Non-Recourse
Indebtedness, such as (but not limited to) fraud, misappropriation, bankruptcy
and misapplication) which have not yet been called on or quantified, of such
Person or of any other Person, and (c) any forward commitment or obligation to
fund or provide proceeds with respect to any loan or other financing which is
obligatory and non-discretionary on the part of the lender.  The amount of any
Contingent Liabilities described in clause (b) shall be deemed to be, (i) with
respect to a guarantee of interest or interest and principal, or operating
income guarantee, the sum of all payments required to be made thereunder (which,
in the case of an operating income guarantee, shall be deemed to be equal to the
debt service for the note secured thereby), through, (x) in the case of an
interest or interest and principal guarantee, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guarantee, the date
through which such guarantee will remain in effect, and (ii) with respect to all
guarantees not covered by the preceding clause (i), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of such Person.  As used in this definition,
the term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release No. 33-8182, 34-47264; FR-67
International Series Release No. 1266 File No. S7-42-02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and 249).


“Continuing Director” shall mean (a) an individual who is a member of any
Person’s board of directors (or the equivalent thereof) on the date hereof or
(b) any new director (or the equivalent thereof) whose appointment was approved
by a majority of the individuals who were already Continuing Directors at the
time of such appointment, election or approval.


“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
Property is bound.


“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Correction Amount” shall have the meaning set forth in Section 2.5(b)(i)(A).


 “Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Fee Letter, the Guaranty, each Notice of Borrowing, each
Confirmation, the Custodial Fee Letter and the Security Documents and all other
agreements, documents, certificates and instruments delivered to the
Administrative Agent or any Lender by any Credit Party in connection therewith,
as each such agreement, document, certificate or instrument is amended,
restated, modified or supplemented from time to time.


“Credit Party” shall mean any of the Borrowers, the Guarantor, the Pledgors, any
Additional Credit Party or any pledgor or obligor under the Security Documents.


“Credit Party–Related Obligations” shall mean any obligations, liabilities
and/or Indebtedness of the Credit Parties under each Credit Document and under
any other arrangement between any Credit Party or any Affiliate or Subsidiary of
any Credit Party, on the one hand, and the Administrative Agent, any Affiliate
or Subsidiary of the Administrative Agent and/or any commercial paper conduit
for which Wells Fargo or an Affiliate or Subsidiary of Wells Fargo acts as a
liquidity provider, administrator or agent, on the other hand, including,
without limitation, such obligations, liabilities and/or Indebtedness under any
Derivatives Contract involving Wells Fargo, as any such Credit Party-Related
Obligations are amended, restated or modified from time to time.


“Credit Tenant Lease” shall mean a financeable lease to a tenant or guaranteed
by a Person with a rating of BBB- by S&P or Baa3 by Moody’s, or better, which
lease provides that the tenant will pay all maintenance, insurance, and property
and sales taxes, or, to the extent such maintenance, insurance and/or property
and/or sales tax obligations are the responsibility of a Borrower, such
obligations will be paid by insurance, from reserves or by such other means
acceptable to the Administrative Agent.  Notwithstanding the foregoing, leases
to tenants or guaranteed by Persons not meeting such requirements may be deemed
Credit Tenant Leases in the Administrative Agent’s discretion.


“Current Appraisal” shall mean an appraisal dated within twelve (12) months of
the date of determination; provided, however, (i) in the case of the valuation
of an Underlying Mortgaged Property, such appraisal shall be a FIRREA Appraisal
and (ii) in the case of the valuation of a Mortgage Asset, such appraisal shall
be from a nationally recognized appraisal firm (other than the Borrowers, the
Guarantor or any Affiliate of the foregoing) (A) with substantial experience
valuing assets similar in type, size and structure to the Mortgage Asset in
question, (B) having substantial familiarity with the market for such Mortgage
Asset and (C) that is otherwise acceptable to the Administrative Agent in its
discretion.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
6

--------------------------------------------------------------------------------

 


“Custodial Agreement” shall mean that certain Custodial Agreement, dated as of
the Closing Date, by and among the Borrowers, the Administrative Agent and the
Custodian, as the same shall be amended, modified, waived, supplemented,
extended, replaced or restated from time to time.


“Custodial Fee Letter” shall mean that certain Custodial Fee Letter, between the
Borrowers and the Custodian, as such letter may be amended, modified, waived,
supplemented, extended, restated or replaced from time to time.


“Custodial Identification Certificate” shall have the meaning set forth in the
Custodial Agreement.


“Custodian” shall mean Wells Fargo Bank, National Association, and its successor
in interest as the custodian under the Custodial Agreement, and any successor
Custodian under the Custodial Agreement.


“Debt Issuance” shall mean the issuance of any indebtedness for borrowed money
by any Borrower, any Guarantor or any Consolidated Subsidiary or Affiliate of
any Borrower or Guarantor, including, without limitation, (a) Preferred
Securities to the extent such Preferred Securities constitute Indebtedness and
(b) any such issuance in accordance with Requirements of Law relating to Taxes;
provided, however, the term Debt Issuance shall not include (i) any Equity
Issuances and (ii) Indebtedness permitted by Section 6.1(a) of this Agreement.


“Debt Service Coverage Ratio” or “DSCR” shall mean with respect to any Mortgage
Asset (other than the Johnston RI Pledged Mortgage Asset), as of any date of
determination, for the period of time to be determined in the Administrative
Agent’s discretion (it being understood that it is the Administrative Agent’s
intent to make the determination based on the period of twelve (12) consecutive
complete calendar months preceding such date (or, if such Mortgage Asset was
originated less than twelve (12) months from the date of determination, the
number of months from the date of origination)), the ratio of (a) the aggregate
Net Cash Flow in respect of the Underlying Mortgaged Properties relating to such
Mortgage Asset for such period (including, in the case of Construction Loans,
interest reserves held by a Borrower or a Servicer with respect to such asset),
to (b) the sum of (i) the aggregate of all amounts due for such period in
respect of all Indebtedness that was outstanding from time to time during such
period that is secured, directly or indirectly, by such Underlying Mortgaged
Properties (including, without limitation, by way of a pledge of the equity of
the owner(s) of such Underlying Mortgaged Properties) or that is otherwise owing
by the owner(s) of such Underlying Mortgaged Properties, including, without
limitation, all scheduled principal and/or interest payments due for such period
in respect of each Mortgage Asset that is secured or supported by such
Underlying Mortgaged Properties plus (ii) the amount of all Ground Lease
payments to be made in respect of such Underlying Mortgaged Properties during
such period, as any of the foregoing elements of DSCR may be adjusted by the
Administrative Agent  as determined by the Administrative Agent in its
discretion; provided, however, that all such calculations shall be made taking
into account any senior or pari passu debt or other obligations including debt
or other obligations secured directly or indirectly by the applicable Underlying
Mortgaged Property.


“Debt Yield” shall mean, with respect to a Mortgage Asset and for any relevant
time period, the percentage equivalent of the quotient obtained by dividing (a)
the Net Cash Flow from the related Underlying Mortgaged Properties securing such
Mortgage Asset, by (b) the outstanding Allocated Revolving Loan Amount of such
Mortgage Asset on the last day of such time period; provided that the
Administrative Agent shall use an annual number for Net Cash Flow in the
numerator.


“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.


“Deficit” shall have the meaning set forth in Section 2.5(b)(vi).


“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Agreement,
(b) has failed to pay to the Administrative Agent or any Lender an amount owed
by such Lender pursuant to the terms of this Agreement and such default remains
uncured, or (c) has been deemed insolvent or has become subject to an Insolvency
Proceeding, Insolvency Event or to a receiver, trustee or similar official.


“Derivatives Contract”  shall mean any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.


“Derivatives Termination Value” shall mean, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been closed out
and termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Administrative Agent).
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
7

--------------------------------------------------------------------------------

 


“Direct CTL Transaction” shall mean a Whole Loan, an A-1 Note or B Note made by
a Subsidiary wholly-owned by Caplease Inc. or Caplease and payable to a Borrower
secured by Underlying Mortgaged Property owned by such Subsidiary, which
includes a Credit Tenant Lease under which the Subsidiary is the lessor under
the Credit Tenant Lease.  With respect to Direct CTL Transactions involving
Whole Loans, the Subsidiary owning the Underlying Mortgaged Property shall be an
SPE Subsidiary and the Equity Interests in such SPE Subsidiary shall be subject
to Section 6.18.


“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.


“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrowers as the office of such Lender at which Alternate Base Rate Loans of
such Lender are to be made.


“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.


“DTC” shall mean The Depository Trust Company, a limited purpose company under
the banking laws of the State of New York.


“Due Diligence Review” shall mean the performance by the Administrative Agent of
any or all of the reviews permitted under Section 10.27 with respect to any or
all of the Collateral, as desired by the Administrative Agent from time to time.


“Electronic Transmission” shall mean the delivery of information and executed
documents in an electronic format acceptable to the applicable recipient
thereof.


“Eligible Asset” shall mean a Mortgage Asset that as of any date of
determination:


(a)           is not subject to a Collateral Default;


(b)           with respect to the portion of such Mortgage Asset to be pledged
to the Administrative Agent, the funding obligations have been satisfied in full
and there is no unfunded commitment with respect thereto;


(c)           has been approved in writing by the Administrative Agent in its
discretion;


(d)           has, to the extent applicable, an LTV not in excess of the Maximum
LTV, and, with respect to Construction Loans, an LTC not in excess of the
Maximum LTC;


(e)           has, to the extent applicable, a DSCR equal to or greater than the
Minimum DSCR;


(f)            with respect to any New Mortgage Asset, shall have a Debt Yield
of at least the Required Debt Yield Percentage;


(g)           with respect to any New Mortgage Asset, is a Whole Loan;


(h)           other than a Construction Loan, is not a construction loan;


(i)            is not a loan to an operating business (other than a hotel);


(j)            the pledge of such Mortgage Asset will not violate any applicable
Sub–Limit;


(k)           satisfies each of the applicable representations and warranties
set forth in Article III of this Agreement and the Security Documents (to the
extent any such representations or warranties relate to the Mortgage Assets or
the Administrative Agent’s rights or remedies with respect thereto), in
Schedule 1.1(c) hereto, the Mortgage Loan Documents and in any statement,
affirmation or certification made or information, document, agreement, notice or
report provided to the Administrative Agent with respect to such Mortgage Asset;


(l)            in the case a Ground Lease, the Ground Lease has a remaining term
including extensions of no less than twenty (20) years from the maturity date of
the Mortgage Asset;


(m)          in the case of any Mortgage Asset the Mortgage Property for which
is a hotel, that hotel must be a national flag hotel;


(n)           the Underlying Mortgage Property is located, and the Obligor is
domiciled, in the United States of America;


(o)           such Mortgage Asset (other than a CMBS Security and the Johnston
RI Pledged Mortgage Asset) includes an original Mortgage Note, Participation
Certificate or Mezzanine Note, as applicable;


(p)           such Mortgage Asset is denominated and payable in Dollars;


(q)           the Obligor is not a Sanctioned Person or Sanctioned Entity; and


(r)            does not involve an equity or similar interest by any Credit
Party that would result in (i) except with respect to Direct CTL Transactions
involving A-1 Notes and B Notes, a conflict of interest or a potential conflict
of interest or (ii) an affiliation with an Obligor under the terms of the
Mortgage Loan Documents which results or could reasonably be expected to result
in the loss or impairment of any material rights of the holder of the Mortgage
Asset; provided, however, the Borrowers must disclose to the Administrative
Agent prior to the related Borrowing Date all equity or similar interests held
or to be held by any Credit Party regardless of whether it satisfies any of the
foregoing clauses (i) or (ii);
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
8

--------------------------------------------------------------------------------

 


provided, however, (i) CMBS Securities shall not be Eligible Assets for the
purposes of the Revolving Loans and may not be pledged as Revolving Loan
Collateral and (ii) notwithstanding a Mortgage Asset’s failure to conform to the
criteria set forth above, the Administrative Agent may, in its discretion,
designate in writing any such non–compliant Mortgage Asset as an Eligible Asset,
which may include a temporary or permanent waiver of one (1) or more Eligible
Asset requirements.


“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by the Administrative Agent; provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrowers, Guarantor or any
Borrower’s or Guarantor’s Affiliates or Subsidiaries.


“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.


“Equity Interests” shall mean with respect to any Person, any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership, equity or profit interests in)
such Person, any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests), and any other ownership or profit
interest in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination.


“Equity Issuance” shall mean any issuance by any Borrower, Guarantor or any
Consolidated Subsidiary or Affiliate of any Borrower or any Guarantor to any
Person that is not a Borrower, Guarantor or Consolidated Subsidiary or Affiliate
of a Borrower or Guarantor of (a) shares or interests of its Equity Interests,
(b) any shares or interests of its Equity Interests pursuant to the exercise of
options, warrants or similar rights, (c) any shares or interests of its Equity
Interests pursuant to the conversion of any debt securities to equity or
(d) warrants, options or similar rights that are exercisable or convertible into
shares or interests of its Equity Interests; provided, however, “Equity
Issuance” shall not include the items excluded in the Fee Letter, which
exclusions are incorporated herein by reference.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Exceptions” shall have the meaning set forth in the Custodial Agreement.


“Exception Report” shall have the meaning set forth in the Custodial Agreement.


“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which a Borrower is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.14, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 2.14.


“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan and any pledge of a Mortgage Asset to the Administrative Agent.


“Extraordinary Receipt” shall mean any Income received by or paid to or for the
account of any Credit Party relating to any item of Collateral and not in the
ordinary course of business, including tax refunds, pension plan reversions,
proceeds of insurance (other than proceeds of business interruption insurance to
the extent such proceeds constitute compensation for lost earnings),
condemnation awards (and payments in lieu thereof), indemnity payments and any
purchase price adjustments.


“Fair Market Value” shall mean, with respect to (a) a security listed on a
national securities exchange or recognized automated quotation system, the price
of such security as reported on such exchange by any widely recognized reporting
method customarily relied upon by financial institutions, and (b) with respect
to any other assets or Property, including realty, the price that could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction.


“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
9

--------------------------------------------------------------------------------

 


“Fee Letter” shall mean the first amended and restated letter agreement, dated
as of the Restatement Date, among the Borrowers and the Administrative Agent, as
amended, modified, extended, restated, replaced, or supplemented from time to
time.


“Financial Covenants” shall mean the covenants set forth in Section 5.9 of this
Agreement.


“FIRREA Appraisal” shall mean an appraisal prepared by an independent third
party appraiser approved in writing by the Administrative Agent in its
discretion and satisfying the requirements of Title XI of the Federal
Institutions, Reform, Recovery and Enforcement Act of 1989 and the regulations
promulgated thereunder (as the foregoing are amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time), as
in effect on the date of such appraisal.


“Fitch” shall mean Fitch Ratings, Inc.


“Floater” shall mean a performing Whole Loan with a floating rate of interest
payable under the related Mortgage Loan Documents.


“Foreclosed Loan” shall mean a loan the security for which has been foreclosed
upon by the Borrowers.


“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes. 
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funding” shall have the meaning set forth in the first paragraph of this
Agreement.


“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set out in
Section 5.9, to the provisions of Section 1.3.


“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Ground Lease” shall mean with respect to any Underlying Mortgaged Property for
which the Obligor has a leasehold interest in the related Underlying Mortgaged
Property or space lease within such Underlying Mortgaged Property, the lease
agreement creating such leasehold interest.


“GSA” shall mean U.S. General Services Administration, or any successor
Governmental Authority.


“Guarantee Obligation”  shall mean, as to any Person (the “guaranteeing
person”), without duplication, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of the obligations for which the guaranteeing
person has issued a reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, Contractual Obligation, Derivatives Contract or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); provided, however, that in the
absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as reasonably determined by such Person
in good faith.


“Guarantor” shall mean, Prefco, Caplease Inc., Caplease, Services and any other
entity that becomes party to this Agreement pursuant to Section 5.10 from time
to time, in each case together with their successors and permitted assigns.


“Guarantor Joinder Agreement” shall mean a Guarantor Joinder Agreement in
substantially the form of Exhibit 1.1(d)(ii), executed and delivered by an
Additional Credit Party in accordance with the provisions of Section 5.10, as
amended, restated, supplemented or modified from time to time.


“Guaranty” shall mean the guaranty of the Guarantor set forth in that certain
Guaranty Agreement, dated as of the Closing Date, by and among the Guarantor and
the Administrative Agent, as amended, restated, supplemented or modified from
time to time.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
10

--------------------------------------------------------------------------------

 


“Income” shall mean with respect to the Collateral and to the extent of a
Borrower’s or the holder’s interest therein, at any time, all of the
following:  all payments, collections, prepayments, recoveries, proceeds
(including, without limitation, insurance and condemnation proceeds),
Extraordinary Receipts and all other payments or amounts of any kind or nature
whatsoever paid, received, collected, recovered or distributed on, in connection
with or in respect of the Collateral or any other collateral for the
Obligations, including, without limitation, principal payments, interest
payments, principal and interest payments, prepayment fees, extension fees, exit
fees, defeasance fees, transfer fees, late charges, late fees and all other fees
or charges of any kind or nature, premiums, yield maintenance charges,
penalties, default interest, dividends, gains, receipts, allocations, rents,
interests, profits, payments in kind, returns or repayment of contributions and
all other distributions, payments and other amounts of any kind or nature
whatsoever payable thereon, in connection therewith, or with respect thereto,
together with amounts received from any Interest Rate Protection Agreement;
provided, however, (i) prior to an Event of Default, the Borrowers may net the
Servicing Fee from Income and (ii) Income shall not include any Obligor Reserve
Payments unless a Borrower, a Servicer or a PSA Servicer has exercised rights
with respect to such payments under the terms of the related Mortgage Loan
Documents, the Servicing Agreements or the Pooling and Servicing Agreements, as
applicable.  For purposes of the FM Pledged Mortgage Asset, Income shall also
include all amounts paid or payable by any tenant of the related Underlying
Mortgaged Property or any Obligor under a lease of the related Underlying
Mortgaged Property.


“Indebtedness” shall mean, with respect to any Person, including such Person’s
Consolidated Subsidiaries determined on a consolidated basis, at the time of
computation thereof, all indebtedness of any kind including, without limitation
(without duplication):  (a) all obligations of such Person in respect of money
borrowed (including, without limitation, principal, interest, assumption fees,
prepayment fees, yield maintenance charges, penalties, exit fees, contingent
interest and other monetary obligations whether choate or inchoate and whether
by loan, the issuance and sale of debt securities or the sale of Property or
assets to another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such Property or assets, or otherwise); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of trust preferred securities; (c) Capital Lease Obligations
of such Person; (d) all reimbursement obligations of such Person under any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off–Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatory Redeemable Stock issued by such
Person or any other Person (inclusive of forward equity contracts), valued at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; (g) as applicable, all obligations of such Person (but not
the obligation of others) in respect of any keep well arrangements, credit
enhancements, contingent or future funding obligations under any Mortgage Asset
or any obligation senior to the Mortgage Asset, unfunded interest reserve amount
under any Mortgage Asset or any obligation that is senior to the Mortgage Asset,
purchase obligation, repurchase obligation, sale/buy–back agreement, takeout
commitment or forward equity commitment, in each case evidenced by a binding
agreement (excluding any such obligation to the extent the obligation can be
satisfied by the issuance of Equity Interests (other than Mandatory Redeemable
Stock)); (h) net obligations under any Derivatives Contract not entered into as
a hedge against existing indebtedness, in an amount equal to the Derivatives
Termination Value thereof; (i) all Non–Recourse Indebtedness, recourse
indebtedness and all indebtedness of other Persons which such Person has
guaranteed or is otherwise recourse to such Person; (j) all indebtedness of
another Person secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien (other than
certain Permitted Liens) on Property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
indebtedness or other payment obligation; provided, however, if such Person has
not assumed or become liable for the payment of such indebtedness, then for the
purposes of this definition the amount of such indebtedness shall not exceed the
market value of the property subject to such Lien; (k) all Contingent
Liabilities; (l) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person or obligations of such
Person to pay the deferred purchase or acquisition price of Property or assets,
including contracts for the deferred purchase price of Property or assets that
include the procurement of services; (m) indebtedness of general partnerships of
which such Person is liable as a general partner (whether secondarily or
contingently liable or otherwise); and (n) obligations of such Person to fund
capital commitments under any Authority Document, subscription agreement or
otherwise.


“Indemnified Amounts” shall have the meaning set forth in Section 10.5(b).


“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.


“Indemnitee” shall have the meaning set forth in Section 10.5(b).


“Independent Director” shall mean natural Person who (a) is not at the time of
initial appointment as Independent Director, and may not have been at any time
during the five (5) years preceding such initial appointment or at any time
while serving as Independent Director, (i) a stockholder, partner, member or
direct or indirect legal or beneficial owner of a Borrower, a Guarantor or any
Subsidiary or Affiliate of any Credit Party; (ii) a contractor, creditor,
customer, supplier, director (with the exception of serving as the Independent
Director of a Borrower), officer, employee, attorney, manager or other Person
who derives any of its purchases or revenues from its activities with a
Borrower, a Guarantor or any Affiliate or Subsidiary of any Credit Party;
(iii) a natural Person who controls (directly or indirectly or otherwise) a
Borrower, a Guarantor or any Affiliate or Subsidiary of any Credit Party or who
controls or is under common control with any Person that would be excluded from
serving as an Independent Director under (i) or (ii), above; or (iv) a member of
the immediate family of a natural Person excluded from servicing as an
Independent Director under clauses (i) or (ii) above, (b) otherwise satisfies
the then current requirements of the Rating Agencies and (c) is an employee of a
nationally recognized organization that supplies independent directors.


“Information Materials” shall have the meaning set forth in Section 5.15.


“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.


“Insolvency Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its Property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its Property,
or ordering the winding-up or liquidation of such Person’s affairs, and such
decree or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its Property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
11

--------------------------------------------------------------------------------

 


“Insolvency Laws” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.


“Insolvency Proceeding” shall mean any case, action or proceeding before any
court or other Governmental Authority relating to any Insolvency Event.


“Instrument” shall mean any “instrument” (as defined in Article 9 of the UCC),
other than an instrument that constitutes part of chattel paper.


“Interest Expense” shall mean for any period and any Person, total interest
expense, of such Person for such period with respect to all outstanding
Indebtedness of such Person (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under interest rate protection
agreements), determined in accordance with GAAP, excluding amortization of
deferred financing fees and amortization of bond discounts associated with
convertible debt to the extent included in GAAP Interest Expense.


“Interest Period” shall mean, with respect to any LIBOR Rate Loan,


(a)          initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending one month thereafter, subject to availability to all applicable Lenders,
as selected by Borrowers in the Notice of Borrowing or Notice of Conversion
given with respect thereto; and


(b)          thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending one month thereafter, subject to availability to all applicable Lenders,
as selected by the Borrowers by irrevocable notice to the Administrative Agent
not less than three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that the foregoing provisions are
subject to the following:


(i)           if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;


(ii)          any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;


(iii)         if the Borrowers shall fail to give notice as provided above, the
applicable Borrower shall be deemed to have selected an Alternate Base Rate Loan
to replace the affected LIBOR Rate Loan;


(iv)         no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date; and


(v)          no more than six (6) LIBOR Rate Loans may be in effect at any
time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the same date and have the same duration, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new LIBOR Rate Loan with a
single Interest Period.


“Interest Rate Protection Agreement” shall mean with respect to any or all of
the Mortgage Assets, (a) any Derivatives Contract required under the terms of
the related Mortgage Loan Documents providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, and acceptable to the
Administrative Agent in its discretion and (b) any Derivatives Contract put in
place by any Borrower, any Guarantor or any Subsidiary or Affiliate of the
foregoing with respect to any Mortgage Asset.


“Internal Control Event” shall mean a material weakness in, or fraud that
involves management or other employees who have a significant role in, any
Credit Party’s internal controls over financial reporting, in each case as
described in the Securities Laws.


“Investment” shall mean, with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, whether by
means of (a) the purchase or other acquisition of any Equity Interests in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, guaranty or credit enhancement of Indebtedness of, or purchase
or other acquisition of any Indebtedness of, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute the business or a division or operating unit
of another Person.  Any binding commitment or option to make an Investment in
any other Person shall constitute an Investment.  Except as expressly provided
otherwise, for purposes of determining compliance with any covenant contained in
the Credit Documents, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
12

--------------------------------------------------------------------------------

 


“Irrevocable Instruction” shall mean an irrevocable instruction letter in the
form of Exhibit 1.1(j) hereto duly executed by the applicable Credit Party, as
amended, restated, modified or supplemented from time to time.


“Johnston RI Pledged Mortgage Asset” shall mean the Johnston RI Real Estate
pledged to the Administrative Agent on behalf of the Lenders under the Security
Documents.


“Johnston RI Real Estate” shall mean all interests of Prefco in that certain
Commercial Real Estate located in Johnston, Providence County, Rhode Island and
more specifically described in the Prefco Mortgage.


“Joinder Agreement” shall mean a Borrower Joinder Agreement and/or a Guarantor
Joinder Agreement, as applicable, as each may be amended, restated, supplemented
or modified from time to time.


“Junior Interest” shall mean (a) a senior, pari passu or junior participation
interest in one or more performing Commercial Real Estate Loans or (b) a senior,
pari passu or junior note or certificate in an “A/B” or similar structure in one
or more performing Commercial Real Estate Loans (including without limitation,
an A Note, an A-1 Note and a B Note), in each case where the Underlying
Mortgaged Property is stabilized and non-transitional.


“Junior Interest Document” shall mean the original executed promissory note,
Participation Certificate, Participation Agreement and any other evidence of a
Junior Interest, as applicable.


“Kroger Pledged Mortgage Asset” shall mean the Kroger Portfolio pledged to the
Administrative Agent on behalf of the Lenders under the Security Documents.


“Legacy Mortgage Asset” means any Mortgage Asset initially financed under this
Agreement prior to the Restatement Date.


“Lender” shall have the meaning set forth in the first paragraph of this
Agreement and shall include the Revolving Lenders.


“Lender Commitment Letter” shall mean, with respect to any Lender, the letter
(or other correspondence) to such Lender from the Administrative Agent notifying
such Lender of its Revolving Commitment Percentage and its portion of the
Commitment Fee.


“Lender Consent” shall mean any lender consent delivered by a Lender on the
Restatement Date in the form of Exhibit 4.1(a).


“Letter of Credit” shall mean, with respect to any Letter of Credit Loan, a
freely transferable, irrevocable and unconditional standby letter of credit (in
form and content and having durations and credit quality acceptable to
Administrative Agent in its discretion) issued by a bank that has a credit
rating at least as high as the credit tenant being financed, but in no event
less than BBB-/Baa3 by S&P/Moody’s.


“Letter of Credit Loan” shall mean a performing Construction Loan which is
entirely owned by a Borrower and for which the indebtedness thereunder is also
secured by a Letter of Credit, which loan includes, without limitation, (i) a
Mortgage Note and related Mortgage, (ii) a Letter of Credit supporting payments
under such loan, and (iii) all right, title and interest of a Borrower in and to
the Mortgaged Property covered by such Mortgage.


 “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBORO1 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.  If for any reason such
rate is not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 A.M. London time, two (2)
Business Days prior to the commencement of the applicable Interest Period for
settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.


“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrowers as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.


“LIBOR Rate” shall mean a LIBOR rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) determined by the Administrative Agent in
accordance with the definition of “LIBOR”.


“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.


“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).


“Liquidity” shall mean an amount equal to the (a) sum of (without duplication)
(i) the amount of unrestricted cash and unrestricted Cash Equivalents plus
(ii) the borrowing availability (if any) under the Revolving Commitments under
this Agreement, less, (b) amounts necessary to satisfy prepayment obligations
under this Agreement.
 
“Loan” shall mean a Revolving Loan.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
13

--------------------------------------------------------------------------------

 


“Loan–to–Value Ratio” or “LTV” shall mean with respect to any Mortgage Asset
(other than any CMBS Security and the Johnston RI Pledged Mortgage Asset), as of
any date of determination, the ratio of the outstanding principal amount of such
Mortgage Asset to the market value of the related Underlying Mortgaged Property
at such time, as determined by the Administrative Agent in its discretion, as
such LTV may be adjusted by the Administrative Agent as the Administrative Agent
determines in its discretion; provided, however, that all such calculations
shall be made taking into account any senior or pari passu debt or other
obligations including debt or other obligations secured directly or indirectly
by the applicable Underlying Mortgaged Property.


“LTC” shall mean, with respect to any Mortgage Asset that is a Construction
Loan, as of any date of determination, the ratio of the outstanding principal
amount of such Mortgage Asset to the Construction Costs for such Mortgage Asset,
as determined by the Administrative Agent in its discretion, as such LTC may be
adjusted by the Administrative Agent as the Administrative Agent determines in
its discretion; provided, however, that all such calculations shall be made
taking into account any senior or pari passu debt or other obligations including
debt or other secured directly or indirectly by the applicable Underlying
Mortgaged Property.


“Mandatory Redeemable Stock” shall mean, with respect to any Person and any
Subsidiary thereof, any Equity Interests of such Person which by the terms of
such Equity Interests (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable), upon the happening
of any event or otherwise (a) matures or is required to be redeemed, pursuant to
a sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interests), (b) is convertible into or exchangeable or exercisable for
Indebtedness or Mandatory Redeemable Stock, or (c) is redeemable at the option
of the holder thereof, in whole or in part (other than an Equity Interest which
is redeemable solely in exchange for common stock or other equivalent common
Equity Interests); in the case of each clause (a) through (c), on or prior to
the Maturity Date.


“Market Value” shall mean, as of any date of determination in respect of any
Mortgage Asset, the price at which such Mortgage Asset could readily be sold, as
determined by the Administrative Agent in its discretion based on such sources
and information (if any) as the Administrative Agent may determine to rely on in
its discretion (which value may be determined to be zero (0)), as such Market
Value may be adjusted at any time by the Administrative Agent as the
Administrative Agent determines in its discretion (subject to the last sentence
of the definition of Asset Value).


“Material Adverse Effect” shall mean, any material adverse effect on or change
in or to (a) the Properties, assets, business, operations, financial condition,
credit quality or prospects of any Borrower or any Guarantor, taken as a whole,
(b) the ability of any Borrower, any Guarantor or any other Credit Party to
perform its obligations under any of the Credit Documents or any of the Mortgage
Loan Documents to which it is a party, (c) the validity, enforceability,
legality or binding effect of any of the Credit Documents or any Loan granted
thereunder, (d) the rights and remedies of the Administrative Agent or any
Lender under any of the Credit Documents or the Collateral, (e) the timely
payment of any amounts payable under the Credit Documents or the Mortgage Loan
Documents, or (f) any Collateral, the perfection or priority of any Collateral
granted with respect to any Loan or the value, Asset Value, rating or liquidity
of any Collateral.


“Material Contract” shall mean (a) any contract or other agreement listed in
Form 8-K filed with the SEC, (b) any contract or other agreement, written or
oral, of the Credit Parties or any of their Subsidiaries involving monetary
liability of or to any such Person in an amount in excess of $1,000,000 per
annum, (c) any contract or other agreement, written or oral, of the Credit
Parties or any of their Subsidiaries representing at least $1,000,000 of the
total Consolidated revenues of the Credit Parties and their Subsidiaries for any
fiscal year and (d) any other contract, agreement, permit or license, written or
oral, of the Credit Parties or any of their Subsidiaries as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.


“Maturity Date” shall mean the date that is three (3) years following the
Restatement Date.


“Maximum Applicable Advance Rate” shall have the meaning set forth in the Fee
Letter, which definition is incorporated herein by reference.


“Maximum LTC” shall mean with respect to any Legacy Mortgage Asset that is a
Construction Loan, the Maximum LTC determined by the Administrative Agent in its
discretion and set forth in the related Confirmation and, with respect to any
New Mortgage Asset, the amount set forth in the Fee Letter; provided, however,
that all such calculations shall be made taking into account any senior or pari
passu debt or other obligations, including debt or other obligations secured
directly or indirectly by the applicable Underlying Mortgaged Property.


“Maximum LTV” shall mean, with respect to any Legacy Mortgage Asset (other than
any CMBS Security and the Johnston RI Pledged Mortgage Asset), at any time, the
Maximum LTV for the related Underlying Mortgaged Property determined by the
Administrative Agent in its discretion and set forth in the related Confirmation
and, with respect to any New Mortgage Asset, the amount set forth in the Fee
Letter; provided, however, that all such calculations shall be made taking into
account any senior or pari passu debt or other obligations, including debt or
other obligations secured directly or indirectly by the applicable Underlying
Mortgaged Property.


“Mezzanine Loan” shall mean a performing mezzanine loan secured by pledges of
all (or, in the Administrative Agent’s discretion, less than all) the Equity
Interest of the Person that owns, directly or indirectly, income producing
Underlying Mortgaged Property that is stabilized and non-transitional.


“Mezzanine Note” shall mean the original executed promissory note or other
evidence of Mezzanine Loan Indebtedness.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
14

--------------------------------------------------------------------------------

 


“Minimum DSCR” shall mean with respect to any Mortgage Asset (other than any
CMBS Security and the Johnston RI Pledged Mortgage Asset), at any time, the
Minimum DSCR determined by the Administrative Agent in its discretion and set
forth in the related Confirmation; provided, however, that all such calculations
shall be made taking into account any senior or pari passu debt or other
obligations, including debt or other obligations secured directly or indirectly
by the applicable Underlying Mortgaged Property.


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a Lien on real
property, fixtures and other Property and rights incidental thereto.


“Mortgage Asset” shall mean a Whole Loan, a Junior Interest, a Mezzanine Loan or
a CMBS Security, in each case, the Underlying Mortgaged Property for which is
included in the categories for Property Types of Mortgage Assets; provided,
however, the portion of any Mortgage Asset to be pledged to the Administrative
Agent shall not include any Retained Interest (if any); provided, further,
however, a New Mortgage Asset shall only be a Whole Loan.  Notwithstanding the
foregoing, Johnston RI Real Estate is deemed a Mortgage Asset.


“Mortgage Asset Data Summary” shall have the meaning set forth in Section
5.2(h).


“Mortgage Asset File” shall have the meaning set forth in the Custodial
Agreement.


“Mortgage Asset File Checklist” shall have the meaning set forth in the
Custodial Agreement.


“Mortgage Asset Security Agreement” shall mean, with respect to any Mortgage
Asset, any contract, instrument or other document related to security for
repayment thereof (other than the related Mortgage, Mortgage Note, Mezzanine
Note or any other note, certificate or instrument) executed by an Obligor and/or
others in connection with such Mortgage Asset, including, without limitation,
any security agreement, UCC financing statement, Liens, warranties, guaranty,
title insurance policy, hazard insurance policy, chattel mortgage, letter of
credit, accounts, bank accounts or certificates of deposit or other pledged
accounts, and any other documents and records relating to any of the foregoing.


“Mortgage Loan Documents” shall have the meaning set forth in the Custodial
Agreement.


“Mortgage Note” shall mean, that certain original executed promissory note or
other evidence of the Indebtedness of an Obligor under a Whole Loan which is
secured by a Mortgage on the related Underlying Mortgaged Property.


“Mortgaged Property” shall mean the Commercial Real Estate (including all
improvements, buildings, fixtures, building equipment and personal property
thereon and all additions, alterations and replacements made at any time with
respect to the foregoing and any Credit Tenant Lease to which such real property
is subject) and all other collateral securing repayment of the related debt
evidenced by the Mortgage Loan Documents.


“Mortgagee” shall mean the record holder of a Mortgage Note secured by a
Mortgage.


“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.


“Net Cash Flow” shall mean, with respect to any Underlying Mortgaged Property,
for any period, (i) if the Underlying Mortgaged Property is subject to a Credit
Tenant Lease, the net rents paid during such period under the related Credit
Tenant Lease and (ii) if the Underlying Mortgaged Property is not subject to a
Credit Tenant Lease, the net income (or deficit) attributable to such Underlying
Mortgaged Property for such period, determined in accordance with GAAP, less the
amount of all (a) capital expenditures incurred, (b) reserves established,
(c) leasing commissions paid and (d) tenant improvements paid during such
period, in each case attributable to such Property, plus all non–cash charges
deducted in the calculation of such net income.


“Net Cash Proceeds” shall mean the aggregate cash proceeds, Cash Equivalents and
the Fair Market Value of all other Property and assets received by, or payable
to, any Credit Party or any Subsidiary or Affiliate in respect of any sale or
other disposition of any Collateral, net of (a) direct costs (including, without
limitation, legal, accounting and investment banking fees, and sales
commissions) associated therewith, and (b) taxes paid or payable as a result
thereof; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received by any Credit Party, any Subsidiary or any Affiliate in
any sale or other disposition of any Collateral.


“Net Income” shall mean, with respect to any Person and its Consolidated
Subsidiaries for any period, the net income of such Person and its Consolidated
Subsidiaries determined on a consolidated basis for such period as determined in
accordance with GAAP.


“New Mortgage Asset” means any Mortgage Asset that becomes a Pledged Mortgage
Asset on or after the Restatement Date.


“Non-Recourse Indebtedness” shall mean, with respect to any Person, Indebtedness
for borrowed money in respect of which recourse for payment (except for
customary exceptions for fraud, misapplication of funds, environmental
indemnities, and other similar exceptions to non-recourse provisions (including
exceptions relating to bankruptcy, insolvency, receivership, non-approved
transfers or other customary or similar events)) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.


“Non–Table Funded Mortgage Asset” shall mean a Mortgage Asset that is not a
Table Funded Mortgage Asset.


“Non–Wells Fargo Assets” shall mean any Mortgage Asset issued, extended or
originated by a Person other than Wells Fargo Corporation or an Affiliate of
Wells Fargo Corporation.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
15

--------------------------------------------------------------------------------

 


“Note” or “Notes” shall mean the Revolving Notes, separately or individually, as
appropriate, as any shall be amended, restated, modified or supplemented from
time to time.


“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i), as amended, restated, modified or supplemented
from time to time.  A Form of Notice of Borrowing is attached as Exhibit 1.1(e).


“Notice of Conversion” shall mean the written notice of conversion of a LIBOR
Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan to a
LIBOR Rate Loan, substantially in the form of Exhibit 1.1(f).


“Obligations” shall mean, without duplication, all of the obligations,
indebtedness and liabilities of the Credit Parties to the Lenders and the
Administrative Agent, whenever arising, under the Loans, this Agreement, the
Notes, any of the other Credit Documents and all of the Credit Party-Related
Obligations, including principal, interest, fees, reimbursements and
indemnification obligations and other amounts (including, but not limited to,
any interest accruing after the occurrence of a filing of a petition of
bankruptcy under the Bankruptcy Code with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code).


“Obligor” shall mean, individually and collectively, as the context may
expressly provide or require, the borrowers, mortgagors, obligors or debtors
under a Mortgage Asset, including, but not limited to, any guarantor, any
pledgor, any subordinator, any credit support party, any indemnitor, any tenant
under a lease and any Person that is directly or indirectly obligated in respect
thereof, the borrowers, mortgagors, obligors or debtors of any debt, including
any guarantor, any pledgor, any subordinator, any credit support party, any
indemnitor, any tenant under a lease and any Person that is directly or
indirectly obligated in respect thereof, senior to the Mortgage Asset, including
any of the foregoing such Persons with respect to the debt secured by any
Underlying Mortgaged Property, and any Person that has not signed the related
Mortgage Note, Junior Interest Documents, Mezzanine Note or other note,
certificate or instrument but owns an interest in the related Underlying
Mortgaged Property, which interest has been encumbered to secure such Mortgage
Asset.  For the purposes of the Johnston RI Pledged Mortgage Asset, Obligor
shall include any tenant of the related Underlying Mortgaged Property and Prefco
in its capacity as lessee under the related ground lease.


“Obligor Reserve Payments” shall mean any payments made by an Obligor under the
applicable Mortgage Loan Documents which, pursuant to the terms of such Mortgage
Loan Documents, are required to be deposited into escrow or into a reserve to be
used for a specific purpose (e.g., tax and insurance escrows).


“OFAC” shall mean The Office of Foreign Assets Control of the U.S. Department of
the Treasury.


“Off–Balance Sheet Assets” shall mean, with respect to any Person, any asset
that is subject to an off–balance sheet financing, and as a result of such
transaction such asset does not (and is not required pursuant to GAAP) to appear
as an asset on the balance sheet of such Person.


“Off–Balance Sheet Liabilities” shall mean, with respect to any Person, any
(a) repurchase obligation or liability, contingent or otherwise, of such Person
with respect to any mortgages, mortgage notes, accounts or notes receivable
sold, transferred or otherwise disposed of by such Person, (b) repurchase
obligation or liability, contingent or otherwise, of such Person with respect to
Property or assets leased by such Person as lessee and (c) obligations,
contingent or otherwise, of such Person under any Off–Balance Sheet Transaction,
in each case, if the transaction giving rise to such obligation (i) is
considered Indebtedness for borrowed money for tax purposes, and (ii) does not
(and is not required pursuant to GAAP) to appear as a liability on the balance
sheet of such Person.


“Off-Balance Sheet Obligations” shall mean, with respect to any Person and its
Consolidated Subsidiaries, as of any date of determination thereof, without
duplication and to the extent not included as a liability on the consolidated
balance sheet of such Person and its Consolidated Subsidiaries in accordance
with GAAP:  (a) the monetary obligations under any financing lease or so-called
“synthetic”, tax retention or off-balance sheet lease transaction which, upon
the application of any Insolvency Laws to such Person or any of its Consolidated
Subsidiaries, would be characterized as indebtedness; (b) the monetary
obligations under any sale and leaseback transaction which does not create a
liability on the consolidated balance sheet of such Person and its Consolidated
Subsidiaries; or (c) any other monetary obligation arising with respect to any
other transaction which (i) is characterized as indebtedness for tax purposes
but not for accounting purposes in accordance with GAAP or (ii) is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Consolidated Subsidiaries (for purposes of this clause (c), any transaction
structured to provide tax deductibility as interest expense of any dividend,
coupon or other periodic payment will be deemed to be the functional equivalent
of a borrowing).


“Off–Balance Sheet Transaction” shall mean, with respect to any Person, any
synthetic lease, tax retention operating lease, commercial mortgage backed
securities transaction, securitization transaction, collateralized debt
obligation transaction, off balance sheet loan or similar off balance sheet
financing.


“Officer’s Certificate” shall mean, a certificate signed by a Responsible
Officer of a Borrower or a Guarantor, as applicable.


“Omaha Pledged Mortgage Asset” shall mean the Landmark Building pledged to the
Administrative Agent on behalf of the Lenders under the Security Documents.


“Opinion of Counsel” shall mean, a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its discretion.


“Original Agreement” shall have the meaning set forth in the Recitals hereto.


“Originator” shall mean, with respect to each Mortgage Asset, the Person who
originated such Mortgage Asset.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
16

--------------------------------------------------------------------------------

 


“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.


“Participant” has the meaning assigned to such term in Section 10.6(d).


“Participation Agreement” shall mean, with respect to any Junior Interest, any
executed participation agreement, sub–participation agreement, intercreditor,
servicing, loan or administrative agreement or any agreement that is similar to
any of the foregoing agreements under which the Junior Interest is created,
evidenced, issued, serviced, administered and/or guaranteed.


“Participation Certificate” shall mean, with respect to any Junior Interest, an
executed certificate, note, instrument or other document representing the
interest, participation interest or sub–participation interest granted under a
Participation Agreement.


“Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as
amended, restated modified or supplemented from time to time.


“Paying Borrower” shall have the meaning set forth in Section 10.29(b).


“Payment Date” shall mean (a) the 20th day of each calendar month; provided,
however, if such day is not a Business Day (i) if the next Business Day occurs
during the succeeding month, the previous Business Day and (ii) if the next
Business Day does not occur during the succeeding month, the next succeeding
Business Day and (b) as to any Loan which is the subject of a mandatory
prepayment required pursuant to Section 2.5(b), the date on which such mandatory
prepayment is due.


“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.


“Permitted Investments” shall mean:


(a)           cash and Cash Equivalents;


(b)           Investments existing as of the Closing Date as referenced in the
financial statements referenced in Section 3.1 (and as set forth more
specifically on Schedule 1.1(a));


(c)           Derivatives Contracts to the extent permitted hereunder; and


(d)           acquisition or financing of real estate or real estate-related
assets after the Closing Date.


“Permitted Liens” shall mean any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for state, municipal or other local Taxes if such Taxes
shall not at the time be due and payable, (b) Liens imposed by Requirements of
Law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens, arising in the ordinary course of business
securing obligations that are not overdue for a period of more than thirty (30)
days, (c) Liens granted pursuant to or by the Security Documents, and (d) in the
case of the Mortgage Assets only and not any Borrower’s interest therein, with
respect to any Underlying Mortgaged Property, Liens which are permitted pursuant
to the terms of the Mortgage Loan Documents.


“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.


“Pledge Agreement” shall mean the Pledge and Security Agreement, dated as of the
Closing Date, between the Administrative Agent, the Pledgor and the other
parties from time to time party thereto, and any other Pledge and Security
Agreement entered into after the date hereof between the Administrative Agent, a
Pledgor and the other parties from time to time party thereto, as each such
amendment is amended, modified, waived, supplemented, extended, restated or
replaced from time to time.


“Pledged Collateral” shall have the meaning given to such term in the Pledge
Agreements.


“Pledged Mortgage Asset” shall mean the Mortgage Assets that have been pledged
to the Administrative Agent as Collateral under the Security Documents.


“Pledgor” shall mean Caplease Inc. and CLF OP General Partner LLC, a Delaware
limited liability company, in each case together with their successors and
permitted assigns.


“Pooling and Servicing Agreements” shall mean any and all pooling and servicing
agreements governing servicing and other matters entered into in connection with
(a) a CMBS Security or (b) a securitization of one (1) or more interests that
are senior, junior or pari passu with a Mortgage Asset.


“Prefco” shall have the meaning set forth in the first paragraph of this
Agreement.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
17

--------------------------------------------------------------------------------

 


“Prefco Mortgage” shall mean the Open-End Leasehold and Fee Mortgage to Secure
Present and Future Loans Under Chapter 25 Of Title 34 Of Rhode Island General
Laws, Security Agreement and Fixture Filing, dated as of even date herewith,
executed by Prefco in favor of the Administrative Agent, as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.


“Prefco Assignment of Leases” shall mean the Assignment of Leases and Rents,
dated as of even date herewith, executed by Prefco in favor of the
Administrative Agent, as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.


“Preferred Securities” shall mean, with respect to any Person, Equity Interests
in such Person that are entitled to preference or priority over any other Equity
Interests in such Person in respect of the payment (or accrual) of dividends or
distribution of assets upon liquidation, or both.


“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.


“Private Information” shall have the meaning set forth in Section 5.15.


“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed, and whether tangible or intangible;
provided that the term “Property” or “Properties” as used in Section 3.10 shall
include only the right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, and whether tangible or intangible of any
Credit Party.


“Property Type” shall mean, with respect to a Mortgage Asset, such Mortgaged
Property’s classification as one of the following:  multifamily, retail, office,
medical office, industrial, warehouse, GSA, hotel, self–storage facility or such
other classification as may be approved by the Administrative Agent in its
discretion from time to time.


“PSA Servicer” shall mean a third party servicer (other than a Borrower)
servicing all or a portion of the Collateral under a Pooling and Servicing
Agreement.


“Public Information” shall have the meaning set forth in Section 5.15.


“Purchase Agreement” shall mean any purchase agreement by and between a Borrower
and any third party, including, without limitation, any Affiliate of a Borrower,
pursuant to which a Borrower has purchased Mortgage Assets which are
subsequently pledged to the Administrative Agent hereunder.


“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and any other
nationally recognized statistical rating agency that has been requested to issue
a rating with respect to the matter at issue, including successors of the
foregoing.


“Reallocation” shall have the meaning set forth in Section 2.18.


“Register” shall have the meaning set forth in Section 10.6(c).


“REIT” shall mean a “real estate investment trust” within the meaning of the
Code.


“Related Parties” shall mean, with respect to any Person, such Person’s
Subsidiaries and Affiliates and the partners, directors, officers, employees,
agents and advisors of such Person and of such Person’s Subsidiaries and
Affiliates.


“Related Party Loan” shall mean any loan, Indebtedness or preferred equity
investment identified or presented as a related party loan in such Person’s and
its Consolidated Subsidiaries’ consolidated financial statements or in the notes
to the consolidated financial statements, in accordance with GAAP; provided,
however, Related Party Loan shall not include any loan or preferred equity
investment to which the Administrative Agent in its discretion has consented in
writing to its exclusion from the definition of Related Party Loan.


“Release” shall mean any generation, treatment, use, storage, transportation,
manufacture, refinement, handling, production, removal, remediation, disposal,
presence or migration of Materials of Environmental Concern on, about, under or
within all or any portion of any Property or Underlying Mortgaged Property.


“Release Amount” shall mean with respect to any Additional Collateral, the
release amount for such item of Additional Collateral as set forth in Schedule 1
to the Fee Letter.


“Remedial Work” shall mean any investigation, inspection, site monitoring,
containment, clean–up, removal, response, corrective action, mitigation,
restoration or other remedial work of any kind or nature because of, or in
connection with, the current or future presence, suspected presence, Release or
threatened Release in or about the air, soil, ground water, surface water or
soil vapor at, on, about, under or within all or any portion of any Property or
Underlying Mortgaged Property of any Materials of Environmental Concern,
including any action to comply with any applicable Environmental Laws or
directives of any Governmental Authority with regard to any Environmental Laws.


“REMIC” shall mean a real estate mortgage investment conduit.


“REO Property” shall mean real property acquired by the Borrowers, including a
Mortgaged Property, acquired through foreclosure of a Mortgage Asset or by deed
in lieu of such foreclosure.


“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
18

--------------------------------------------------------------------------------

 


“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043.


“Required Debt Yield Percentage” shall have the meaning set forth in the Fee
Letter, which definition is incorporated herein by reference.


“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the outstanding Loans; provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Lenders the
Obligations owing to such Defaulting Lender and such Defaulting Lender’s
Commitments.


“Required Payments” shall mean all payments required under Section 2.5(b)(ii)
through (v) of this Agreement or subject to or required to be subject to an
Irrevocable Instruction, which amounts shall be free of any deductions for or on
account of any set–off, counterclaim or defense and shall be deposited into the
Collection Account for application in accordance with the terms of this
Agreement.


“Requirement of Law” shall mean, as to any Person, (a) the Authority Documents
of such Person, and (b) all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(in each case whether or not having the force of law); in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.


“Responsible Officer” shall mean, for any Credit Party, any duly authorized
officer thereof with direct responsibility for the administration of the Credit
Documents, and also, with respect to any particular matter, any other duly
authorized officer with knowledge of or familiarity with the particular subject
matter and, in each case, the Administrative Agent has an incumbency certificate
indicating such officer is a duly authorized officer thereof.


“Restatement Date” shall mean the date of this Agreement.


“Retained Interest” shall mean (a) with respect to any Mortgage Asset with an
unfunded commitment on the part of a Borrower, all of the obligations, if any,
to provide additional funding, contributions, payments or credits with respect
to such Mortgage Asset, (b) all duties, obligations and liabilities of a
Borrower under any Mortgage Asset or any related Interest Rate Protection
Agreement, including but not limited to any payment or indemnity obligations and
(c) with respect to any Mortgage Asset that is pledged or to be pledged to
the Administrative Agent, (i) all of the obligations, if any, of the agent(s),
trustee(s), servicer(s), administrators or other similar Persons under the
documentation evidencing such Mortgage Asset and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Mortgage Asset that relate to such portion(s) of the Indebtedness that is owned
by another lender or is being retained by a Borrower pursuant to clause (a) of
this definition.


“Revolving Prepayment” shall have the meaning set forth in Section
2.5(b)(viii)(A).


“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to an amount equal to such Revolving
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.


“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage in its Lender Commitment
Letter or in the Assignment and Assumption pursuant to which such Lender became
a Lender hereunder, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 10.6(b).


“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).


“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment or a Revolving Loan on such date.


“Revolving Loan” shall have the meaning set forth in Section 2.1(a).


“Revolving Loan Average Advance Rate” shall mean a fraction, the numerator of
which is the outstanding principal amount of all Revolving Loans, and the
denominator of which is the Asset Value of all Revolving Loan Collateral
(without taking into account any Applicable Advance Rates), as such Asset Values
are determined by the Administrative Agent in accordance with the definition of
Asset Value.


“Revolving Loan Collateral” shall mean the portion of the Pledged Mortgage
Assets included in the Collateral with respect to which Revolving Loans (if any)
are calculated and determined.


“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrowers provided pursuant to Section 2.1(f) in favor of any of the Revolving
Lenders evidencing the Revolving Loans provided by any such Revolving Lender
pursuant to Section 2.1(a), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, extended, restated, replaced, or
supplemented from time to time.


“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.


“Sale” shall have the meaning set forth in Section 5.7(j).
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
19

--------------------------------------------------------------------------------

 


“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.


“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC available at or through
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.


“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002, as amended or
modified from time to time.


“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.


“Secured Parties” shall mean the Administrative Agent and the Lenders.


“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.


“Securities Account” shall mean the securities account set forth on
Schedule 1.1(d) established in the name of the Borrowers into which all CMBS
Securities that are Pledged Mortgage Assets and other Collateral related thereto
shall be deposited (except those CMBS Securities that are certificated
securities within the meaning of Article 8 of the UCC), which Securities Account
shall be subject to the Securities Account Control Agreement.  Any Income on
deposit or credited to the Securities Account shall be transferred by the
Administrative Agent from the Securities Account to the Collection Account on or
prior to each Payment Date.


“Securities Account Control Agreement” shall mean a letter agreement, dated as
of the Closing Date, among the Borrowers, the Administrative Agent and Wells
Fargo in the form of Exhibit 1.1(m) attached hereto.


“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.


“Securitization” shall have the meaning set forth in Section 2.5(b)(iv).


“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, executed by the Borrowers in favor of the Administrative Agent, for the
benefit of the Secured Parties, as amended, modified, extended, restated,
replaced, or supplemented from time to time in accordance with its terms.


“Security Documents” shall mean the Security Agreement, the Account Control
Agreement, the Securities Account Control Agreement, the Custodial Agreement,
all Assignments, all Irrevocable Instructions, the Pledge Agreements, the Prefco
Mortgage, the Prefco Assignment of Leases and all other agreements, documents
and instruments relating to, arising out of, or in any way connected with any of
the foregoing documents or granting to the Administrative Agent Liens or
security interests to secure, inter alia, the Obligations, whether now or
hereafter executed and/or filed, executed and delivered in connection with the
granting, attachment and perfection of the Administrative Agent’s security
interests and Liens arising thereunder, including, without limitation, UCC
financing statements, as such agreements or instruments are amended, restated,
modified or supplemented from time to time.


“Servicer” shall mean a Person (other than a Borrower) servicing all or a
portion of a Mortgage Asset under a Servicing Agreement, which Servicer shall be
acceptable to the Administrative Agent in its reasonable discretion.


“Servicer Account” shall mean any account established by a Servicer or a PSA
Servicer in connection with the servicing of the Mortgage Asset.


“Servicer Default” shall have the meaning set forth in Section 9.12.


“Servicer Redirection Notice” shall mean a notice from a Borrower to a Servicer,
substantially in the form of Exhibit 1.1(k) attached hereto, duly executed by
the parties thereto.


“Services” shall have the meaning set forth in the first paragraph of this
Agreement.


“Servicing Agreement” shall mean an agreement entered into by the applicable
Borrower and a third party for the servicing of a Mortgage Asset, the form and
substance of which has been approved in writing by the Administrative Agent in
its reasonable discretion.


“Servicing Fee” shall have the meaning set forth in Section 9.9.


“Servicing File” shall mean, with respect to each Mortgage Asset, the file
retained by a Borrower consisting of the originals of all documents in the
Mortgage Asset File that are not delivered to the Custodian and copies of all
documents in the Mortgage Asset File set forth in Section 3.1 of the Custodial
Agreement.


“Servicing Records” shall have the meaning set forth in Section 9.2.


“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.
  
   First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
20

--------------------------------------------------------------------------------

 


“SPE Subsidiary” shall mean a Subsidiary of Caplease or Caplease Inc. formed
under a Direct CTL Transaction that involves a Whole Loan, which Subsidiary
shall have such corporate and capital structure, and have Authority Documents
having such terms and restrictions, as shall be consistent with
bankruptcy-remote “special-purpose entities”, satisfying Section 5.24 and
otherwise reasonably satisfactory to the Administrative Agent.


“Solvent” shall mean, as to any Person at any time, having a state of affairs
such that all of the following conditions are met: (a) the fair value of the
Property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair salable value of the Property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured; (c) such Person is able to realize upon its
Property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute unreasonably small capital.


“Stock Exchange” shall have the meaning set forth in Section 3.38.


“Sub–Limit” shall mean, with respect to the characteristics of the Revolving
Loan Collateral:


(a)           the aggregate Allocated Revolving Loan Amount for all outstanding
Revolving Loans involving Mortgage Assets the Obligor of which is a single named
credit or tenant concentration shall not exceed 50% of the Revolving Committed
Amount;


(b)           the aggregate Allocated Revolving Loan Amount for all outstanding
Revolving Loans involving Mezzanine Loans and B Notes shall not collectively
exceed 50% of the Revolving Committed Amount;


(c)           the aggregate Allocated Revolving Loan Amount for all outstanding
Revolving Loans involving Mortgage Assets having maturity dates that are less
than five (5) years from the date such Mortgage Asset is pledged to the
Administrative Agent under the Credit Documents shall not exceed 15% of the
Revolving Committed Amount; and


(d)           the aggregate Allocated Revolving Loan Amount for all outstanding
Revolving Loans involving Construction Loans or Floaters shall not collectively
exceed 5% of the Revolving Committed Amount.


“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of any Credit Party.


“Table Funded Mortgage Asset” shall mean a Mortgage Asset which is pledged to
the Administrative Agent simultaneously with the origination or acquisition
thereof, which origination or acquisition, pursuant to a Borrower’s request, is
financed with the proceeds of a Revolving Loan and paid directly to a title
company or other settlement agent, in each case, approved in writing by the
Administrative Agent in its discretion, for disbursement to the parties entitled
thereto in connection with such origination or acquisition.  A Mortgage Asset
shall cease to be a Table Funded Mortgage Asset after the Custodian has
delivered a Trust Receipt (along with a completed Mortgage Asset File Checklist
attached thereto) to the Administrative Agent certifying its receipt of the
Mortgage Asset File therefor.


“Table Funded Trust Receipt” shall mean a Trust Receipt in the form of Annex 2–B
to the Custodial Agreement.


“Targeted Revolving Loan Average Advance Rate” shall have the meaning set forth
in the Fee Letter, which definition is incorporated herein by reference.


“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.


“Test Period” shall mean the immediately preceding calendar quarter.


“Total Assets” shall mean total assets of the Borrowers and its Consolidated
Subsidiaries, determined in accordance with GAAP, plus accumulated depreciation
and amortization on real estate investments.


“Total Liabilities” shall mean, all Indebtedness and Contingent Liabilities of
any Person (without duplication) and all Subsidiaries thereof determined on a
consolidated basis in accordance with GAAP.


“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
made on the same day.


“Transactions” shall mean the closing of this Agreement, the other Credit
Documents and the other transactions contemplated hereby to occur in connection
with such closing (including, without limitation, the initial borrowings under
the Credit Documents and the payment of fees and expenses in connection with all
of the foregoing).
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
21

--------------------------------------------------------------------------------

 


“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.


“Transferor” shall mean the seller of mortgage assets under a Purchase
Agreement.


“True Sale Opinion” shall mean an Opinion of Counsel to the Borrowers opining
that the subject transaction constitutes a “true sale”.


“Trust Receipt” shall have the meaning set forth in the Custodial Agreement.


“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.


“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.


“Unconsolidated Affiliates” shall mean, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.


“Underlying Mortgaged Property”  shall mean (a) in the case of a Whole Loan, the
Mortgaged Property securing the Whole Loan, (b) in the case of a Junior
Interest, the Mortgaged Property securing such Junior Interest (if the Junior
Interest is of the type described in clause (b) of the definition thereof), or
the Mortgaged Property securing the mortgage loan in which such Junior Interest
represents a participation (if the Junior Interest is of the type described in
clause (a) of the definition thereof), (c) in the case of a Mezzanine Loan or a
Junior Interest in a Mezzanine Loan, the Mortgaged Property that is owned
directly or indirectly by the Person the Equity Interests of which are pledged
as collateral security for such Mezzanine Loan, (d) in the case of a
Construction Loan, the Mortgaged Property securing such Construction Loan, (e)
in the case of a CMBS Security, the Mortgaged Property or other collateral
securing the mortgage loans or debt obligations related to such security, (f) in
the case of a Letter of Credit Loan, the Mortgaged Property securing such Letter
of Credit Loan and (g) in the case of the Johnston RI Pledged Mortgage Asset,
the Johnston RI Real Estate.


“Underwriting Package” shall mean, any internal document prepared by the
applicable Borrower for its evaluation of a Mortgage Asset, to include at a
minimum the data required in the relevant Confirmation.  In addition, with
respect to each Mortgage Asset (other than a CMBS Security), the Underwriting
Package shall include, to the extent applicable, (a) a copy of the Current
Appraisal or, if unavailable, any other recent appraisal, (b) the lease of the
current tenant, (c) the current rent roll, (d) a minimum of two (2) years of
property level financial statements to the extent available, (e) the current
financial statements of the Obligor under the Mortgage Asset, and, if such
Mortgage Asset is not a Whole Loan, the Obligor under the Commercial Real Estate
Loan to the extent provided to or reasonably available to the applicable
Borrower upon request, (f) current financial statement and credit information
regarding the lessee of the property for any credit tenant, (g) current form of
the estoppel certificate to be obtained from the credit tenant, (h) the complete
Mortgage Asset File, (i) the loan documents, Authority Documents and title
commitment/policy to be included in the Mortgage Asset File, together with
copies of any appraisals, environmental reports, studies or assessments (to
include, at a minimum, a phase I report), evidence of zoning compliance,
property management agreements, assignments of property management agreements,
contracts, licenses and permits, in each case to the extent in the Borrower’s
possession or reasonably available to the Borrower, (j) any financial analysis,
site inspection, market studies, environmental reports and any other diligence
conducted by or provided to the Borrower, (k) a copy of the most recent property
tax bill, (l) a copy of the property insurance certificates, showing the
Administrative Agent as loss payee, (m) a copy of the Obligor’s tax returns, (n)
a resume of the principals/developer, (o) copies of UCC, bankruptcy, lien and
judgment searches on the Obligor and its principal, (p) a copy of the contract
of sale for the underlying property if the Mortgage Asset is an acquisition
financing, (q) a copy of the property management agreement, if applicable, (r) a
copy of Borrower’s offset memorandum, (s) a copy of the operating and capital
improvements budget if the Credit Tenant Lease is not a “triple net” lease, (t)
copies of credit or other reports obtained regarding the Obligor and/or its
principals, (u) for any Letter of Credit Loan, copies of the form of the
applicable Letter of Credit and financial and rating information as to the
issuer of such Letter of Credit, (v) a detailed cash flow analysis of any Credit
Tenant Lease and/or the Mortgage Asset, (w) with respect to Construction Loans,
the Construction Draw Deliveries for each Extension of Credit and (x) such
further documents or information as the Administrative Agent may reasonably
request.  With respect to any CMBS Security, the Underwriting Package shall
consist of, to the extent applicable, (i) the related prospectus or offering
circular, (ii) all structural and collateral term sheets and all other
computational or other similar materials provided to the applicable Borrower in
connection with its acquisition of such CMBS Security, (iii) all distribution
date statements issued in respect thereof during the immediately preceding
twelve (12) months (or, if less, since the date such CMBS Security was issued),
(iv) all monthly reporting packages issued in respect of such CMBS Security
during the immediately preceding twelve (12) months (or, if less, since the date
such CMBS Security was issued), (v) all Rating Agency pre–sale reports, (vi) all
asset summaries and any other due diligence materials, including, without
limitation, reports prepared by third parties, provided to the Borrower in
connection with its acquisition of such CMBS Security, and (vii) such further
documents or information as the Administrative Agent may reasonably request.


“Voting Interests” shall mean, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


“Wells Fargo Assets” shall mean, any Mortgage Asset issued, extended or
originated by Wells Fargo Corporation or an Affiliate of Wells Fargo
Corporation.


“Warehouse Lender’s Release Letter” shall mean a letter in the form of Exhibit
1.1(l) hereto, duly executed by the applicable warehouse lender.


“Wells Fargo” shall mean Wells Fargo Bank, National Association (as
successor-by-merger to Wachovia Bank, National Association), a national banking
association, together with its successors and/or assigns.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
22

--------------------------------------------------------------------------------

 


“Whole Loan” shall mean a performing Commercial Real Estate whole loan owned
entirely by the Borrower and secured by a first priority security interest in
all of the related Underlying Mortgaged Property, which is stabilized and
non-transitional, which includes, without limitation, a Mortgage Note and
related Mortgage and all rights, title and interest of a Borrower in and to the
Mortgaged Property covered by such Mortgage.  For the avoidance of doubt, but
subject to the definitions thereof, Floaters, Construction Loans, Direct CTL
Transactions and Letter of Credit Loans are also Whole Loans.


Section 1.2
Other Definitional Provisions.



The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time and (f) the word “asset”
shall be construed to have the same meaning and effect as Property.


Section 1.3
Accounting Terms.



Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
Consolidated financial statements of the Borrowers delivered to the Lenders;
provided that, if the Borrowers shall notify the Administrative Agent that they
wish to amend any definitions or covenant incorporated in Section 5.9 to
eliminate the effect of any change in GAAP on the operation of any such
definition or provision (or if the Administrative Agent notifies the Borrowers
that the Required Lenders wish to amend any such definition or provision for
such purpose), then the Borrowers’ compliance with such provisions shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
definition or provision is amended in a manner satisfactory to the Borrowers,
the Administrative Agent and the Required Lenders.


The Borrowers shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, (a) a description in
reasonable detail of any material change in the application of accounting
principles employed in the preparation of such financial statements from those
applied in the most recently preceding quarterly or annual financial statements
as to which no objection shall have been made in accordance with the provisions
above and (b) a reasonable estimate of the effect on the financial statements on
account of such changes in application.


Section 1.4
Time References.



Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).  Reference to
day or days without further qualification means calendar days.  Unless otherwise
stated in this Agreement, in the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.


Section 1.5
Execution of Documents.



Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer. 
Unless otherwise expressly provided in this Agreement, reference to any notice,
request, approval, consent or determination provided for, permitted or required
under the terms of the Credit Documents with respect to the Credit Parties,
the Administrative Agent and the Lenders means, in order for such notice,
request, approval, consent or determination to be effective hereunder, such
notice, request, approval or consent must be in writing.


Section 1.6
UCC Terms.



All terms used in Articles 8 and 9 of the UCC in the State of New York, and used
but not specifically defined herein, are used herein as defined in such
Article 8 and 9.


Section 1.7
References to Discretion.



Reference herein or in any Credit Document to the Administrative Agent’s or a
Lender’s discretion shall mean, unless otherwise stated herein or therein,
the Administrative Agent’s or a Lender’s (as the case may be) sole and absolute
discretion, and the exercise of such discretion shall be final and conclusive. 
In addition, whenever the Administrative Agent or a Lender has a decision or
right of determination or request, exercises any right given to it to agree,
disagree, accept, consent, grant waivers, take action or no action or to approve
or disapprove, or any arrangement or term is to be satisfactory or acceptable to
or approved by (or any similar language or terms) the Administrative Agent or a
Lender (as the case may be), the decision of the Administrative Agent or a
Lender with respect thereto shall be in the sole and absolute discretion of the
Administrative Agent or the Lender (as the case may be), and such decision shall
be final and conclusive, except as may be otherwise specifically provided
herein.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
23

--------------------------------------------------------------------------------

 


Section 1.8
References to Payment.



Unless otherwise specifically provided herein, all payments due by any Credit
Party to the Administrative Agent or the Lenders shall be due by 3:00p.m. on the
date due.


ARTICLE II


THE LOANS; AMOUNT AND TERMS


Section 2.1
Revolving Loans.



(a)          Revolving Commitment.  During the Commitment Period, subject to the
terms and conditions hereof, each Revolving Lender severally, but not jointly,
agrees to make revolving credit loans in Dollars (“Revolving Loans”) to the
Borrowers from time to time in an aggregate principal amount of up to ONE
HUNDRED FORTY MILLION DOLLARS ($140,000,000) (as such aggregate maximum amount
may be reduced from time to time as provided in Section 2.4, the “Revolving
Committed Amount”) for the purposes hereinafter set forth; provided, however,
that (i) with regard to each Revolving Lender individually, the sum of such
Revolving Lender’s Revolving Commitment Percentage of the aggregate principal
amount of outstanding Revolving Loans shall not exceed such Revolving Lender’s
Revolving Commitment and (ii) with regard to the Revolving Lenders collectively,
the sum of the aggregate principal amount of outstanding Revolving Loans shall
not exceed the Revolving Committed Amount then in effect.  No Revolving Loan
shall be made by any Revolving Lender if (i) such Revolving Loan and the
Revolving Loan Collateral therefor are not approved by the Administrative Agent
in its discretion, (ii) before or after giving effect to such Revolving Loan,
the Availability is or would be negative or (iii) the conditions to Extensions
of Credit in Section 4.2 are not satisfied.  Revolving Loans may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Borrowers may request, and may be repaid and reborrowed in accordance with the
provisions hereof; provided, however, the Revolving Loans made on the
Restatement Date or any of the three (3) Business Days following the Restatement
Date may only consist of Alternate Base Rate Loans unless the Borrowers deliver
a funding indemnity letter, substantially in the form of Exhibit 2.1(a),
reasonably acceptable to the Administrative Agent not less than three (3)
Business Days prior to the Restatement Date.  LIBOR Rate Loans shall be made by
each Revolving Lender at its LIBOR Lending Office and Alternate Base Rate Loans
at its Domestic Lending Office.


(b)          Revolving Loan Borrowings.


(i)           Notice of Borrowing.


(1)           The Borrowers may request Revolving Loans for the purpose of
financing Eligible Assets approved by the Administrative Agent in its discretion
and for no other purpose.  The Borrowers shall request a Revolving Loan
borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by Electronic Transmission) to the Administrative Agent
along with a Compliance Certificate, Borrower Asset Schedule and Underwriting
Package for the related Eligible Asset(s) to be financed not later than (A)
twelve (12) Business Days for Non-Wells Fargo Assets and (B) seven (7) Business
Days for Wells Fargo Assets from the delivery of the applicable Notice of
Borrowing.  Each such Notice of Borrowing shall be irrevocable and shall specify
(A) that a Revolving Loan is requested, (B) the date of the requested borrowing
(which shall be a Business Day), (C) the aggregate principal amount to be
borrowed, (D) whether the borrowing shall be comprised of Alternate Base Rate
Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate Loans are
requested, the Interest Period(s) therefor, (E) the applicable Borrower and the
Eligible Asset to be financed and (F) a calculation of the Availability.  If the
Borrowers shall fail to specify in any such Notice of Borrowing (1) an
applicable Interest Period in the case of a LIBOR Rate Loan, then such notice
shall be deemed to be a request for an Interest Period of one month, or (2) the
Type of Revolving Loan requested, then such notice shall be deemed to be a
request for a LIBOR Rate Loan hereunder.


(2)           The Administrative Agent shall notify the applicable Borrower in
writing of the Administrative Agent’s tentative approval (and the proposed
Allocated Revolving Loan Amount for each Eligible Asset) or final disapproval of
each proposed Eligible Asset within, (i) in the case of Non–Wells Fargo Assets,
ten (10) Business Days (or such greater time as the Administrative Agent
determines in its discretion for multiple assets or assets with multiple
Mortgaged Properties) and, (ii) in the case of Wells Fargo Assets, five (5)
Business Days (or such greater time as the Administrative Agent determines in
its discretion for multiple assets or assets with multiple Mortgaged Properties)
after its receipt of the Notice of Borrowing, the Borrower Asset Schedule, the
Compliance Certificate, the complete Underwriting Package and any supplemental
requests (requested orally or in writing) relating to such proposed Eligible
Asset.  Unless the Administrative Agent notifies the Borrowers in writing of the
Administrative Agent’s approval of such proposed Eligible Asset within the
applicable period, the Administrative Agent shall be deemed not to have approved
such proposed Eligible Asset.  The Administrative Agent in its discretion may
waive, shorten or increase any of the applicable time periods for the review of
proposed Eligible Assets or the delivery of documents.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
24

--------------------------------------------------------------------------------

 


(3)           Provided that the Administrative Agent on behalf of the Lenders
has tentatively agreed to finance the Eligible Asset described in the Notice of
Borrowing and the proposed Allocated Revolving Loan Amount is acceptable to the
applicable Borrower, the applicable Borrower shall forward to the Administrative
Agent, via Electronic Transmission, at least two (2) Business Days prior to the
requested Borrowing Date (which must be received by the Administrative Agent no
later than 10:00 a.m. two (2) Business Days prior to the requested Borrowing
Date) an executed confirmation for each Eligible Asset, substantially in the
form of Exhibit 2.1(b) attached hereto (a “Confirmation”).  The Confirmation
shall specify the Allocated Revolving Loan Amount for the related Eligible Asset
and any additional terms or conditions of the related Revolving Loan not
inconsistent with this Agreement.  The Confirmation shall be irrevocable.  The
delivery of the Confirmation to the Administrative Agent shall be deemed to be a
certification by the applicable Borrower that, among other things, all
conditions precedent to such Revolving Loan set forth in Articles II and IV have
been satisfied (except the Administrative Agent’s consent).  Unless otherwise
agreed in writing, upon receipt of the Confirmation, the Administrative Agent,
on behalf of the Lenders, may, in the Administrative Agent’s discretion, agree
to enter into the requested Revolving Loan with respect to an Eligible Asset,
and such agreement shall be evidenced by the Administrative Agent’s signature on
the Confirmation.  Any Confirmation executed by the Administrative Agent shall
be deemed to have been received by the applicable Borrower on the date actually
received by the applicable Borrower.


(4)           Upon receipt of the Confirmation executed by the Administrative
Agent, (i) the applicable Borrower shall release or cause to be released to the
Custodian in accordance with the Custodial Agreement (1) in the case of a
Non–Table Funded Mortgage Asset, no later than 3:00 p.m. two (2) Business Days
prior to the requested Borrowing Date, and (2) in the case of a Table Funded
Mortgage Asset, no later than 1:00 p.m. three (3) Business Days following the
applicable Borrowing Date, the Mortgage Asset File pertaining to each Eligible
Asset to be financed by the Revolving Lenders, and (ii) the applicable Borrower
shall deliver to the Custodian, in connection with the applicable delivery under
clause (i) above, a Custodial Identification Certificate and a Mortgage Asset
File Checklist required under Section 3.2 of the Custodial Agreement.


(5)           Each Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between the Administrative Agent and the
applicable Borrower with respect to the Revolving Loan to which the Confirmation
relates, and the applicable Borrower’s acceptance of the related proceeds shall
constitute the applicable Borrower’s agreement to the terms of such
Confirmation.  It is the intention of the parties that each Confirmation shall
not be separate from this Agreement but shall be made a part of this Agreement. 
To the extent of a conflict between this Agreement and the related Confirmation,
the Confirmation shall control.


(6)           Pursuant to the Custodial Agreement, the Custodian shall deliver
to the Administrative Agent and the applicable Borrower by 11:00 a.m. on the
Borrowing Date for each Non–Table Funded Mortgage Asset a Trust Receipt (along
with a completed Mortgage Asset File Checklist attached thereto) and an Asset
Schedule and Exception Report relating to the Basic Mortgage Asset Documents
with respect to the Eligible Assets that the applicable Borrower has requested
the Revolving Lenders to finance on such Borrowing Date.  With respect to each
Table Funded Mortgage Asset, the applicable Borrower shall cause the Bailee to
deliver to the Custodian with a copy to the Administrative Agent no later than
10:00 a.m. on the Borrowing Date by facsimile the related Basic Mortgage Asset
Documents, the insured closing letter (if any), the escrow instructions (if
any), a fully executed Bailee Agreement, a Bailee’s Trust Receipt issued by the
Bailee thereunder and such other evidence satisfactory to the Administrative
Agent in its discretion that all documents necessary to effect a pledge of the
related Eligible Asset and the related Collateral to the Administrative Agent on
behalf of the Lenders have been delivered to Bailee.  With respect to each Table
Funded Mortgage Asset, the Custodian shall deliver to the Administrative Agent a
Table Funded Trust Receipt no later than 1:00 p.m. on the Borrowing Date, which
documents shall be acceptable to the Administrative Agent in its discretion.  In
the case of a Table Funded Mortgage Asset, on the second (2nd) Business Day
following the Custodian’s receipt of the related Mortgage Loan Documents
comprising the Mortgage Asset File, the Custodian shall deliver to the
Administrative Agent a Trust Receipt (along with a completed Mortgage Asset File
Checklist attached thereto) certifying its receipt of the documents required to
be delivered pursuant to the Custodial Agreement, together with an Asset
Schedule and Exception Report relating to the Basic Mortgage Asset Documents,
with any Exceptions identified by the Custodian as of the date and time of
delivery of such Asset Schedule and Exception Report.  The Custodian shall
deliver to the Administrative Agent an Asset Schedule and Exception Report
relating to all of the Mortgage Loan Documents within five (5) Business Days of
its receipt of the related Mortgage Asset Files.


(7)           Once the Confirmation is executed by the Administrative Agent, the
Administrative Agent shall give notice to each Revolving Lender at least one (1)
Business Day prior to the Borrowing Date of each such Revolving Lender’s share
thereof.


(ii)           Minimum Amounts.  Each Revolving Loan that is made as an
Alternate Base Rate Loan shall be in a minimum aggregate amount of $1,000,000
and in integral multiples of $1,000,000 in excess thereof (or the remaining
amount of the Revolving Committed Amount, if less).  Each Revolving Loan that is
made as a LIBOR Rate Loan shall be in a minimum aggregate amount of $100,000 and
in integral multiples of $100,000 in excess thereof (or the remaining amount of
the Revolving Committed Amount, if less).


(iii)           Advances.  Each Revolving Lender will make its Revolving
Commitment Percentage of each Revolving Loan borrowing available to the
Administrative Agent for the account of the applicable Borrower at the office of
the Administrative Agent specified in Section 10.2, or at such other office as
the Administrative Agent may designate in writing, by 1:00 p.m. on the Borrowing
Date, in Dollars and in funds immediately available to the Administrative
Agent.  Such borrowing will then be made available to the applicable Borrower by
5:00 p.m. on the Borrowing Date by the Administrative Agent by crediting the
account of the applicable Borrower on the books of such office (or such other
account that the Borrowers may designate in writing to the Administrative Agent)
with the aggregate of the amounts made available to the Administrative Agent by
the Revolving Lenders and in like funds as received by the Administrative Agent.
  

First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
25

--------------------------------------------------------------------------------

 
 
(iv)           Additional Revolving Loans.  Subject to Section 2.1(a), the
Borrowers may request additional Revolving Loans with respect to the then
existing Revolving Loan Collateral; provided that (A) such request is subject to
the Administrative Agent’s approval in its discretion, (B) before and after
giving effect to such Extension of Credit, the Availability is not and would not
be negative, (C) no Default or Event of Default exists, (D) the Borrowers
deliver a Notice of Borrowing and Compliance Certificate, the Construction Draw
Deliveries to the extent the Extension of Credit relates to a Construction Loan
or involves construction and such other information and documents as the
Administrative Agent shall require in its discretion at least three (3) Business
Days prior to the requested Borrowing Date and (E) to the extent approved by the
Administrative Agent, the Administrative Agent shall notify the Borrowers of the
amount of Revolving Loans so approved and the Borrowers and the Administrative
Agent shall execute one (1) or more amended Confirmations evidencing the new
Allocated Revolving Loan Amounts for the Revolving Loan Collateral with respect
to which the Administrative Agent has determined to permit such additional
Extension of Credit, together with such other terms and conditions as the
Administrative Agent may require in its discretion, and the Borrowers shall
deliver to the Custodian any additional Mortgage Loan Documents, as applicable,
in connection with such funding.  Unless the Administrative Agent notifies the
Borrowers in writing of its approval of such Revolving Loans, the Administrative
Agent shall be deemed not to have approved such request.


(c)         Repayment.  Subject to the terms of this Agreement, Revolving Loans
may be borrowed, repaid and reborrowed during the Commitment Period.  The
principal amount of all Revolving Loans shall be due and payable in full on the
Maturity Date, unless accelerated sooner pursuant to Section 7.2.  The Borrowers
shall have the right to repay Revolving Loans in whole or in part from time to
time; provided, however; that each partial repayment of a Revolving Loan shall
be in a minimum principal amount of $1,000,000 and integral multiples of
$100,000 in excess thereof (or the remaining outstanding principal
amount).  Such repayment will be applied to the outstanding Revolving Loans and
Revolving Loan Collateral in such manner as the Administrative Agent may elect
in its discretion.


(d)         Interest.  Subject to the provisions of Section 2.6, Revolving Loans
shall bear interest as follows:


(i)           Alternate Base Rate Loans.  During such periods as any Revolving
Loans shall be comprised of Alternate Base Rate Loans, each such Alternate Base
Rate Loan shall bear interest at a per annum rate equal to the sum of the
Alternate Base Rate plus the Applicable Percentage; and


(ii)           LIBOR Rate Loans.  During such periods as Revolving Loans shall
be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest
at a per annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage.


Interest on Revolving Loans shall be payable in arrears on each Payment Date.


(e)         Revolving Notes; Covenant to Pay.  The Borrowers’ obligation to pay
each Revolving Lender shall be evidenced by this Agreement and, upon such
Revolving Lender’s request, by a duly executed promissory note of the Borrowers
to such Revolving Lender in substantially the form of Exhibit 2.1(f).  The
Borrowers covenant and agree to pay the Revolving Loans in accordance with the
terms of this Agreement.


(f)          [Reserved].


(g)         Confirmations.  Notwithstanding anything to the contrary in this
Section 2.1 and notwithstanding any oral or verbal approval of an Extension of
Credit by the Administrative Agent, no Extension of Credit shall be deemed
approved until a Confirmation or revised Confirmation, as applicable, has been
executed by the Administrative Agent.  Each pledge of a Mortgage Asset,
regardless of whether a Loan is made to the Borrowers in connection therewith,
shall be evidenced by a Confirmation.  Each Confirmation, together with this
Agreement, shall constitute conclusive evidence of the terms agreed between the
Administrative Agent and the applicable Borrower with respect to the Revolving
Loan to which the Confirmation relates, and the applicable Borrower’s acceptance
of the related proceeds shall constitute the applicable Borrower’s agreement to
the terms of such Confirmation.  It is the intention of the parties that each
Confirmation shall not be separate from this Agreement but shall be made a part
of this Agreement.  To the extent of a conflict between this Agreement and the
related Confirmation, the Confirmation shall control.


Section 2.2          [Reserved].


Section 2.3          Fees.


The Borrowers shall pay all fees provided for in the Fee Letter to the
Administrative Agent for distribution to the Lenders and the Administrative
Agent in accordance therewith.


Section 2.4          Commitment Reductions.


(a)         Voluntary Reductions.  The Borrowers shall have the right to
terminate or permanently reduce the unused portion of the Revolving Committed
Amount at any time or from time to time upon not less than five (5) Business
Days’ prior written notice to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable) of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent; provided that no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Revolving Loans made on the effective date thereof, (i) the
sum of the aggregate principal amount of outstanding Revolving Loans would
exceed the Revolving Committed Amount then in effect or (ii) the Availability
would be negative.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
26

--------------------------------------------------------------------------------


 
(b)        Maturity Date.  The Commitments shall automatically terminate on the
Maturity Date unless accelerated sooner pursuant to Section 7.2 hereof.


Section 2.5          Prepayments.


(a)         Optional Prepayments.  The Borrowers shall have the right to prepay
the Revolving Loans in whole or in part from time to time; provided, however,
that each partial prepayment of a Revolving Loan shall be in a minimum principal
amount of $1,000,000 and integral multiples of $100,000 in excess thereof (or
the remaining outstanding principal amount).  The Borrowers shall give three
Business Days’ irrevocable notice of prepayment in the case of LIBOR Rate Loans,
and same-day irrevocable notice on any Business Day in the case of Alternate
Base Rate Loans, to the Administrative Agent (which shall notify the Lenders
thereof as soon as practicable).  To the extent the Borrowers elect to prepay
the Revolving Loans, amounts prepaid under this Section 2.5(a) shall be applied
as the Administrative Agent may elect in its discretion.  Within the foregoing
parameters, prepayments under this Section 2.5(a) shall be applied first to
Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities.  All prepayments under this Section 2.5(a) shall be
subject to Section 2.13, but otherwise without premium or penalty.  Interest on
the principal amount prepaid shall be payable on the next occurring Payment Date
that would have occurred had such loan not been prepaid or, at the request of
the Administrative Agent, interest on the principal amount prepaid shall be
payable on any date that a prepayment is made hereunder through the date of
prepayment.


(b)        Mandatory Prepayments.


(i)           Availability and Revolving Committed Amount.


(A)           Availability. The Administrative Agent may calculate Availability
on any day.  If the Availability is negative on any day, as determined by the
Administrative Agent in its discretion, the Borrowers shall, immediately upon
notice from the Administrative Agent and, in any event, within one (1) Business
Day upon notice from the Administrative Agent (the “Availability Correction
Deadline”), prepay the Revolving Loans in cash in an amount determined by the
Administrative Agent so that, after giving effect to such payment, the
Availability will not be negative (each such amount, a “Correction Amount”).


(B)           Revolving Loan Committed Amount.  If at any time after the
Restatement Date, the sum of the aggregate principal amount of outstanding
Revolving Loans shall exceed the Revolving Committed Amount, the Borrowers shall
immediately prepay the Revolving Loans in an amount sufficient to eliminate such
excess.


(C)           Revolving Loan Committed Amount.  If at any time on or after April
28, 2011, the Revolving Loan Average Advance Rate exceeds the Targeted Revolving
Loan Average Advance Rate, the Borrowers shall immediately prepay the Revolving
Loans in an amount sufficient such that the Revolving Loan Average Advance Rate
is less than or equal to the Targeted Revolving Loan Average Advance Rate.


(ii)           [Reserved].


(iii)          [Reserved].


(iv)          [Reserved].


(v)           [Reserved].


(vi)           Reduction of Asset Value Prepayment. If the Administrative Agent
determines at any time in its discretion that the Asset Value for one or more
items of Revolving Loan Collateral is or should be reduced for any reason in its
discretion (other than as excluded in the definition of Asset Value), the
Borrowers shall prepay the outstanding Revolving Loans, within one (1) Business
Day of the Administrative Agent’s request, in an amount equal to the reductions
determined by the Administrative Agent (a “Deficit”); provided, however, the
Administrative Agent may in its discretion (and without any obligation
whatsoever to do so) elect to make a Reallocation as set forth in Section 2.18
hereof.  The Administrative Agent’s election, in its discretion, not to deliver
any notice under this clause (vi) shall not in any way limit or impair its right
to deliver such notice at any time.


(vii)         Defaulted Collateral Prepayment. To the extent any Revolving Loan
Collateral is in a Collateral Default, the Borrowers shall prepay the
outstanding Revolving Loans, within one (1) Business Day of such Collateral
Default, in an amount equal to Allocated Revolving Loan Amount for such item of
defaulted Collateral which shall be applied to such defaulted Collateral.


(viii)        Collateral Release Prepayment.  The terms and provisions governing
mandatory prepayments in connection with repayments, prepayments and/or
reductions of the Loans and/or under the Collateral and the releases of
Collateral are set forth in the Fee Letter and are hereby incorporated by
reference.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
27

--------------------------------------------------------------------------------


 
(ix)            Kroger Pledged Mortgage Asset.  The terms and provisions
governing required paydowns in connection with the Kroger Pledged Mortgage Asset
are set forth in the Fee Letter and are hereby incorporated by reference.


(x)            Application of Mandatory Prepayments.


(1)           Unless otherwise set forth in this Section 2.5, all amounts
required to be paid pursuant to this Section 2.5(b) shall be applied to the
outstanding Revolving Loans and Revolving Loan Collateral in such manner as the
Administrative Agent may elect in its discretion until the outstanding principal
amount of the Revolving Loans has been paid in full.  Within the parameters of
the applications set forth above, prepayments shall be applied first to
Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities.  All prepayments under this Section shall be subject
to Section 2.13 and be accompanied by interest on the principal amount prepaid
through the date of prepayment, but otherwise without premium or penalty; and


(2)           All amounts required to be paid pursuant to this Section 2.5(b)
shall be deposited in the Collection Account and shall be accompanied by any
applicable costs incurred pursuant to Section 2.13 (if any) and any applicable
interest payments.


(c)           Junior/Senior Positions.  Notwithstanding anything contained in
this Agreement to the contrary, in the event the Borrowers pledge to the
Administrative Agent (whether simultaneously or on separate occasions) the
senior and junior positions with respect to certain Commercial Real Estate and
the Loans with respect to the Eligible Asset(s) that are senior in priority have
been repaid or prepaid by the Borrowers or the related Obligors, (i) the Asset
Value of the junior–most Eligible Asset(s) shall be reduced to zero (0) and
(ii) the Administrative Agent shall not release its Lien on the Eligible
Asset(s) (including any Income related thereto) that are senior in priority to
the junior–most Eligible Asset(s) that the Administrative Agent continues to
have a Lien on (regardless of whether the outstanding Allocated Revolving Loan
Amount or Release Amount, as applicable, and related amounts due have been paid
in full) until the junior–most Eligible Asset(s) is repaid or prepaid and the
outstanding Allocated Revolving Loan Amount or Release Amount, as applicable,
for the junior-most Eligible Asset plus any accrued and unpaid interest and any
related breakage costs under Section 2.3 are paid in full; provided, however, if
(A) the Loans with respect to the senior position are repaid due to repayments
or prepayments by the related Obligor, (B)  the Administrative Agent has
reevaluated the remaining junior–most Eligible Asset(s), including, without
limitation, a reassessment and possible redetermination of the Asset Value of
such Eligible Asset, and, based on the reevaluation, the Administrative Agent is
satisfied in its discretion with continuing to hold the junior–most Eligible
Asset(s) as Collateral as is or upon certain specified conditions, including,
without limitation, assigning a new Asset Value to such Eligible Asset, which
approval shall be in writing to be effective, and (C) there are no Events of
Default or Defaults outstanding (each to be evidenced by an Officer’s
Certificate), then the Administrative Agent will consent in writing to and
effect the release of the senior Eligible Asset from the Collateral.


Section 2.6          Default Rate and Payment Dates.


(a)         If all or a portion of the principal amount of any Loan which is a
LIBOR Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.7 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.


(b)        (i) If all or a portion of the principal amount of any LIBOR Rate
Loan shall not be paid when due, such overdue amount shall bear interest at a
rate per annum which is equal to the rate that would otherwise be applicable
thereto plus 2%, until the end of the Interest Period applicable thereto, and
thereafter at a rate per annum which is equal to the Alternate Base Rate plus
the sum of the Applicable Percentage then in effect for Alternate Base Rate
Loans and 2% (the “ABR Default Rate”) or (ii) if any interest payable on the
principal amount of any Loan or any fee or other amount, including the principal
amount of any Alternate Base Rate Loan, payable hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is equal to the ABR Default
Rate, in each case from the date of such non-payment until such amount is paid
in full (after as well as before judgment).  Upon the occurrence, and during the
continuance, of any other Event of Default hereunder, at the option of the
Required Lenders, the principal of and, to the extent permitted by Requirements
of Law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall bear interest, payable on demand, at a per annum
rate which is (A) in the case of principal, the rate that would otherwise be
applicable thereto plus 2% or (B) in the case of interest, fees or other
amounts, the ABR Default Rate (after as well as before judgment).


(c)         Interest on each Loan shall be payable in arrears on each Payment
Date; provided that interest accruing pursuant to paragraph (b) of this Section
shall be payable from time to time on demand.


Section 2.7          Conversion Options.


(a)         The Borrowers may elect from time to time to convert Alternate Base
Rate Loans to LIBOR Rate Loans by delivering a Notice of Conversion to the
Administrative Agent at least three Business Days prior to the proposed date of
conversion.  In addition, the Borrowers may elect from time to time to convert
all or any portion of a LIBOR Rate Loan to an Alternate Base Rate Loan by giving
the Administrative Agent irrevocable written notice thereof by 11:00 a.m.
one (1) Business Day prior to the proposed date of conversion.  If the date upon
which an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not
a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan.  LIBOR Rate Loans may only be converted to Alternate
Base Rate Loans on the last day of the applicable Interest Period.  If the date
upon which a LIBOR Rate Loan is to be converted to an Alternate Base Rate Loan
is not a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan.  All or any part of outstanding Alternate Base Rate
Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.  All or any part of outstanding LIBOR Rate Loans may be converted as
provided herein; provided that partial conversions shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
28

--------------------------------------------------------------------------------


 
(b)        Any LIBOR Rate Loan may be continued as such upon the expiration of
an Interest Period with respect thereto unless and until a Notice of Conversion
is received by the Administrative Agent or the LIBOR Rate Loan is automatically
converted as provided below.  No LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, in which case
such Loan shall be automatically converted to an Alternate Base Rate Loan at the
end of the applicable Interest Period with respect thereto and the Borrower may
not convert to LIBOR Rate Loans when any Default or Event of Default has
occurred and is continuing.  If the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall automatically be converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.


Section 2.8          Computation of Interest and Fees; Usury.


(a)         Interest payable hereunder with respect to any Alternate Base Rate
Loan based on the Prime Rate shall be calculated on the basis of a year of 365
days (or 366 days, as applicable) for the actual days elapsed.  All other fees,
interest and all other amounts payable hereunder shall be calculated on the
basis of a 360-day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrowers and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination
thereof.  Any change in the interest rate on a Loan resulting from a change in
the Alternate Base Rate shall become effective as of the opening of business on
the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Borrowers and the Lenders of the effective date and the amount of each such
change.


(b)        Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the computations used by the Administrative Agent
in determining any interest rate.


(c)         It is the intent of the Lenders and the Credit Parties to conform to
and contract in strict compliance with applicable usury law from time to time in
effect.  All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral.  In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under Requirements of Law.  If, from any possible construction of
any of the Credit Documents or any other document, interest would otherwise be
payable in excess of the maximum nonusurious amount, any such construction shall
be subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
Requirements of Law, without the necessity of execution of any amendment or new
document.  If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under Requirements of Law and which
would, apart from this provision, be in excess of the maximum nonusurious
amount, an amount equal to the amount which would have been excessive interest
shall, without penalty, be applied to the reduction of the principal amount
owing on the Loans and not to the payment of interest, or refunded to the
Borrowers or the other payor thereof if and to the extent such amount which
would have been excessive exceeds such unpaid principal amount of the
Loans.  The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to receive
any interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand.  All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by Requirements of Law, be
amortized, prorated, allocated, and spread throughout the full stated term
(including any renewal or extension) of the Loans so that the amount of interest
on account of such Indebtedness does not exceed the maximum nonusurious amount
permitted by Requirements of Law.


Section 2.9          Pro Rata Treatment and Payments.


(a)         Allocation of Payments Prior to Exercise of Remedies.


(i) Each borrowing of Revolving Loans and any reduction of the Revolving
Commitments shall be made pro rata according to the respective Revolving
Commitment Percentages of the Revolving Lenders.  Each payment on account of any
fees pursuant to Section 2.3 shall be made pro rata in accordance with the
respective amounts due and owing.  Each payment (other than prepayments) by the
Borrowers on account of principal of and interest on the Revolving Loans shall
be applied to such Loans on a pro rata basis in accordance with the terms of
Section 2.5 hereof.  Each optional prepayment on account of principal of the
Loans shall be applied in accordance with Section 2.5(a).  Each mandatory
prepayment on account of principal of the Loans shall be applied in accordance
with Section 2.5(b).  Unless this Agreement otherwise expressly provides for or
requires a different manner for application of payments, all payments are shared
pari passu and pro rata (based on the amounts of such Loans) between Revolving
Loans. All payments (including prepayments) to be made by the Borrowers on
account of principal, interest and fees shall be made without defense, set-off
or counterclaim and shall be made to the Administrative Agent for the account of
the Lenders at the Administrative Agent’s office specified on Section 10.2 in
Dollars and in immediately available funds not later than 1:00 p.m. on the date
when due.  The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received.  If
any payment hereunder (other than payments on the LIBOR Rate Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension.  If any payment on a LIBOR Rate Loan becomes due and payable on a day
other than a Business Day, such payment date shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
29

--------------------------------------------------------------------------------


 
(ii)           The Administrative Agent as agent for the Secured Parties shall
be entitled to receive an amount equal to all Income paid or distributed on or
in respect of the Collateral, which amount shall be deposited by the Borrowers,
the Credit Parties and any Servicer or PSA Servicer under a Pooling and
Servicing Agreement into the Collection Account.  The Borrowers hereby agree to
instruct each applicable Servicer to transfer within two (2) Business Days of
receipt thereof, and each applicable PSA Servicer under a Pooling and Servicing
Agreement to deposit within two (2) Business Days of the date on which such
Person is obligated under the applicable Pooling and Servicing Agreement to
disburse such funds, all Income with respect to the Collateral directly into the
Collection Account.  On each Payment Date, any Cash Collateral  and any amounts
on deposit in the Collection Account shall be withdrawn by the Administrative
Agent and shall be applied as follows:


FIRST, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the payment of all fees, expenses, and other obligations then
due to the Administrative Agent and the Lenders pursuant to this Agreement
and/or the Fee Letter, other than the interest and principal on the Loans;


SECOND, to the extent not paid by the Borrowers, to the payment of fees and
expenses owed to the Custodian under the Custodial Agreement or Custodial Fee
Letter;


THIRD, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the Lenders for the payment of accrued and unpaid interest on
the Loans outstanding;


FOURTH, without limiting the Borrowers’ obligations to make mandatory
prepayments under Section 2.5(b) in a timely manner as provided in this
Article II, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) for the payment of the amounts and Loans provided for in
Section 2.5(b);


FIFTH, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the extent any Income or Cash Collateral includes payments or
prepayments of principal on or from any Collateral (including, without
limitation, insurance or condemnation proceeds or recoveries from any
foreclosures not otherwise applied under Section 2.5(b) or clause FOURTH above),
such payments shall be applied to reduce the Allocated Revolving Loan Amount for
the related Revolving Loan Collateral;


SIXTH, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the extent not previously paid pursuant to Article II, to the
Lenders to pay any other principal payments then due or required to be paid;


SEVENTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the payment of all other amounts then due and owing to the
Administrative Agent, the Lenders or any other Person pursuant to this Agreement
and the other Credit Documents; and


EIGHTH, to the Borrowers, for such purposes as the Borrowers shall determine in
their sole discretion;


provided, however, that if a Default or Event of Default has occurred and is
continuing or a mandatory prepayment under Section 2.5 is due but the applicable
time period for payment of such amount has not expired, such amounts under
clause “EIGHTH” shall not be transferred to the Borrowers but shall remain in
the Collection Account and applied (i) in the case of a mandatory prepayment
under Section 2.5, in reduction of such mandatory prepayments when due and
payable, with the balance being remitted to the Borrowers and (ii) in the case
of a Default or Event of Default, in reduction of the Obligations in accordance
with Section 2.9(b).


Notwithstanding anything to the contrary contained herein, in the event any
Obligor Reserve Payments are deposited into the Collection Account, such Obligor
Reserve Payments shall, upon written request of the Borrowers, be promptly
transferred from the Collection Account to the Borrowers for the Borrowers to
transfer into the appropriate escrow or reserve accounts.


In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application of the next
succeeding category.


(b)        Allocation of Payments After Exercise of Remedies.  Notwithstanding
any other provisions of this Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to Section 2.6)
by the Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Administrative Agent or any Lender on
account of the Obligations or any other amounts outstanding under any of the
Credit Documents or in respect of the Collateral and all amounts on deposit in
the Collection Account and the Securities Account shall be paid over or
delivered to the Administrative Agent and applied as follows (irrespective of
whether the following costs, expenses, fees, interest, premiums, scheduled
periodic payments or Obligations are allowed, permitted or recognized as a claim
in any proceeding resulting from the occurrence of a Bankruptcy Event):
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
30

--------------------------------------------------------------------------------


 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Security
Documents;


SECOND, to the payment of any fees owed to the Administrative Agent;


THIRD, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Obligations owing to such Lender;


FOURTH pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the payment of all of the Obligations consisting of accrued fees
and interest;


FIFTH pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to the payment of the outstanding principal amount of the
Obligations;


SIXTH, pari passu and pro rata (based on the amounts owed to such Persons under
this clause) to all other Obligations and other obligations which shall have
become due and payable under the Credit Documents or otherwise and not repaid
pursuant to clauses ”FIRST” through “FIFTH” above; and


SEVENTH, pari passu and pro rata (based on the amounts owed to such Persons
under this clause) to the payment of the surplus, if any, to whoever may be
lawfully entitled to receive such surplus.


In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion of the then outstanding Loans held
by such Lender) of amounts available to be applied pursuant to clauses “THIRD”,
“FOURTH”, “FIFTH” and “SIXTH” above.


Section 2.10       Non-Receipt of Funds by the Administrative Agent.


(a)         Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Extension of Credit available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Alternate Base Rate Loans.  If the Borrowers and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Extension of Credit to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Extension of
Credit.  Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(b)        Payments by Borrowers; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrowers prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.


(c)         Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Extension of Credit set forth in
Article IV are not satisfied or waived in accordance with the terms thereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
31

--------------------------------------------------------------------------------


 
(d)        Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Loans and to make payments pursuant to Section
10.5(c) are several and not joint.  The failure of any Lender to make any Loan,
to fund any such participation or to make any such payment under Sections 8.7
and 10.5(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Sections 8.7 and 10.5(c).
    

(e)         Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


Section 2.11       Inability to Determine Interest Rate.


Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrowers have
requested be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrowers and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period.  Unless
the Borrowers shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans.  Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.


Section 2.12       Yield Protection.


(a)           Increased Costs Generally.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate);


(ii)           subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.14 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or


(iii)           impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, the Borrowers will pay to such
Lender, such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.  Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material


(b)        Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c)         Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrowers shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
32

--------------------------------------------------------------------------------


 
(d)        Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation.


The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.


Section 2.13       Indemnity; Eurocurrency Liabilities.


(a)         The Credit Parties hereby agree to indemnify each Lender and to hold
such Lender harmless from any funding loss or expense which each Lender may
sustain or incur as a consequence of (a) the failure by the Borrowers to pay the
principal amount of or interest on any Loan by any Lender in accordance with the
terms hereof, (b) the failure by the Borrowers to accept a borrowing after the
Borrowers have given a notice in accordance with the terms hereof, (c) default
by the Borrowers in making any prepayment after the Borrowers have given a
notice in accordance with the terms hereof, and/or (d) the making by the
Borrowers of a prepayment of a Loan, or the conversion thereof, on a day which
is not the last day of the Interest Period with respect thereto, in each case
including, but not limited to, any such loss or expense arising from interest or
fees payable by any Lender to lenders of funds obtained by it in order to
maintain its Loans hereunder.  A certificate setting forth in reasonable detail
as to any additional amounts payable pursuant to this Section submitted by any
Lender, through the Administrative Agent, to the Borrowers shall be conclusive
in the absence of manifest error.  The agreements in this Section shall survive
termination of this Agreement and payment of the Obligations.


(b)        The Borrowers shall pay to each Lender, as long as such Lender shall
be required to maintain reserves under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding, additional interest on the unpaid principal amount of each
LIBOR Loan equal to the actual costs of such reserves allocated to such LIBOR
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such LIBOR Loan, provided the Borrowers shall
have received at least fifteen (15) days prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice fifteen (15) days prior to the relevant Payment Date, such
additional interest shall be due and payable fifteen (15) days from receipt of
such notice.


Section 2.14       Taxes.


(a)         Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Credit Party hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Credit Party shall be
required by Requirements of Law to deduct any Indemnified Taxes (including any
Other Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or any Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Credit Party shall make such
deductions and (iii) such Credit Party shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with Requirements of Law.


(b)        Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of paragraph (a) above, the Credit Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Requirements of
Law.


(c)         Indemnification by the Borrowers.  The Credit Parties shall
indemnify the Administrative Agent and each Lender, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(d)        Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Borrowers shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
33

--------------------------------------------------------------------------------


 
(e)         Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which any Credit Party is a resident for tax purposes, or any treaty to which
such jurisdiction is a party, with respect to payments hereunder or under any
other Credit Document shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by Requirements of Law or
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation prescribed by Requirements of Law as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
Requirements of Law or reasonably requested by the Borrowers or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.


(f)         Foreign Lenders.  Without limiting the generality of the foregoing,
in the event that any Credit Party is resident for tax purposes in the United
States of America, any Foreign Lender shall deliver to the Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrowers or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:


(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,


(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (i) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (ii) duly completed copies of  Internal Revenue Service Form W-8BEN, or


(iv)           any other form prescribed by Requirements of Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Requirements of Law to permit the Credit Parties to determine the
withholding or deduction required to be made.


(g)        Treatment of Certain Refunds.  If the Credit Parties pay any
additional amount pursuant to this Section 2.14 with respect to a Lender, such
Lender shall use reasonable efforts to obtain a refund of Tax or credit against
its Tax liabilities on account of such payment; provided that such Lender shall
have no obligation to use such reasonable efforts if either (i) it is in an
excess foreign Tax credit position or (ii) it believes in good faith, in its
sole discretion, that claiming a refund or credit would cause adverse Tax
consequences to it.  If the Administrative Agent or a Lender determines, in its
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Credit Parties have paid additional amounts pursuant to this Section, it shall
pay to the Credit Parties an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Credit Parties
under this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Credit Parties, upon the request of the Administrative Agent or such
Lender agrees to repay the amount paid over to the Credit Parties (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender, in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  In the event that no refund or credit is obtained with
respect to the Credit Parties’ payments to such Lender pursuant to this Section
2.14, then such Lender shall upon request provide a certification that such
Lender has not received a refund or credit for such payments.  This paragraph
shall not be construed to require the Administrative Agent, or any Lender to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Credit Parties or any other Person.  Each
Lender agrees to use reasonable efforts (including reasonable efforts to change
its LIBOR Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.


The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

34

--------------------------------------------------------------------------------


 
Section 2.15       Illegality.


Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrowers thereof, (b) the commitment of such
Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such
shall forthwith be suspended until the Administrative Agent shall give notice
that the condition or situation which gave rise to the suspension shall no
longer exist, and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans,
if any, shall be converted on the last day of the Interest Period for such Loans
or within such earlier period as required by Requirements of Law as Alternate
Base Rate Loans.  The Borrowers hereby agree to promptly pay any Lender, upon
its demand, any additional amounts necessary to compensate such Lender for
actual and direct costs (but not including anticipated profits) reasonably
incurred by such Lender in making any repayment in accordance with this
Section including, but not limited to, any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder.  A certificate (which certificate shall include a
description of the basis for the computation) as to any additional amounts
payable pursuant to this Section submitted by such Lender, through the
Administrative Agent, to the Borrowers shall be conclusive in the absence of
manifest error.  Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its LIBOR Lending Office) to avoid or to minimize
any amounts which may otherwise be payable pursuant to this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.


Section 2.16       Obligations Absolute.


Except as set forth to the contrary in the Credit Documents, all sums payable by
the Credit Parties hereunder or under the Credit Documents shall be paid without
notice, demand, counterclaim, setoff, deduction or defense (as to any Person or
any reason whatsoever) and without abatement, suspension, deferment, diminution
or reduction (as to any Person or any reason whatsoever), and the obligations
and liabilities of each Credit Party hereunder shall in no way be released,
discharged or otherwise affected (except as expressly provided herein) by reason
of:  (a) any damage to or destruction of or any taking of any asset, any
Property, any Collateral or any portion of the foregoing; (b) any restriction or
prevention of or interference with any use of any asset, any Property, any
Collateral or any portion of the foregoing; (c) any title defect or encumbrance
or any eviction from any Property, by title paramount or otherwise; (d) any
Insolvency Proceeding relating to any Credit Party, any Affiliate or Subsidiary
of the foregoing or any Obligor, account debtor or indemnitor under the
Collateral, or any action taken with respect to this Agreement or any other
Credit Document by any trustee or receiver of any Credit Party, any Affiliate or
Subsidiary of the foregoing or any Obligor, account debtor or indemnitor under
the Collateral, or by any court, in any such proceeding; (e) any claim that any
Credit Party has or might have against the Administrative Agent, any Lender
and/or any Indemnitee; (f) any default or failure on the part of the
Administrative Agent, any Lender and/or any Indemnitee to perform or comply with
any of the terms hereof, the Credit Documents or of any other agreement with any
Credit Party, any Subsidiary or Affiliate of the foregoing and/or any other
Person; (g) the invalidity or unenforceability of any Collateral or Loan;
(h) anything related to or arising out of any Credit-Party-Related Obligation;
or (i) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing, whether or not any Credit Party or any Affiliate or Subsidiary of the
foregoing shall have notice or knowledge of any of the foregoing.


Section 2.17       Additional Collateral.


The terms and conditions governing the Administrative Agent’s release of its
Lien on the Additional Collateral is set forth in the Fee Letter, which terms
and provisions are hereby incorporated by reference.


Section 2.18       Reallocations.


In the event of a Deficit in accordance with Section 2.5(b)(vi) hereof, the
Administrative Agent may, in its discretion, so long as no Default or Event of
Default has occurred and is continuing, attempt to reallocate such Deficit (a
“Reallocation”) by increasing the Allocated Revolving Loan Amount for one or
more other Pledged Mortgage Assets not subject to the Deficit (such Pledged
Mortgage Assets and the amounts of such increases to be determined in the
Administrative Agent’s discretion) so long as (a) such Reallocations do not
result in an Event of Default or a Deficit with respect to any other Pledged
Mortgage Asset as determined by the Administrative Agent in its discretion and
(b) as a result of such Reallocations, (i) the Applicable Advance Rate shall not
be exceeded for any Pledged Mortgage Asset, (ii) no Pledged Mortgage Asset will
have a LTV greater than the Maximum LTV or a LTC greater than the Maximum LTC,
and (iii) each Pledged Mortgage Asset must have a Debt Yield at least equal to
the Required Debt Yield Percentage, in each case, as determined by the
Administrative Agent in its discretion.  In connection with any such
Reallocation, the Borrowers shall execute new Confirmations promptly (but, in
any event, within one (1) Business Day) following request of the Administrative
Agent.  The Borrowers understand and acknowledge that Reallocations may not be
possible or, if possible, may not fully eliminate the Deficit and that the
manner, method and all other factors relating to such Reallocation are in the
Administrative Agent’s discretion.
  
ARTICLE III


REPRESENTATIONS AND WARRANTIES


To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant, as
of the date of this Agreement and on any date a Loan is made hereunder and at
all times while any Credit Document or any Loan is in full force and effect, to
the Administrative Agent and to each Lender that:
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
35

--------------------------------------------------------------------------------


 
Section 3.1          Financial Condition.


(a)         The audited consolidated balance sheet of the Guarantor, the
Borrowers and the Guarantor’s and the Borrowers’ Consolidated Subsidiaries as of
December 31, 2009 provided to the Administrative Agent and the related
consolidated statements of income, of changes in stockholders’ equity and of
cash flows for the fiscal year ended December 31, 2009, copies of which have
heretofore been furnished to the Administrative Agent, are complete and correct
and present fairly in all material respects the consolidated financial condition
of the Guarantor, the Borrowers and the Guarantor’s and the Borrowers’
Consolidated Subsidiaries as at such date, and the consolidated results of their
operations and their consolidated cash flows as of the date of such financial
statements and other information.  All such financial statements, including the
related schedules and notes thereto (if any), have been prepared in accordance
with GAAP applied consistently throughout the periods involved (except as
disclosed therein).  Except as disclosed in writing, neither the Guarantor, the
Borrowers nor any of the Guarantor’s or the Borrowers’ Consolidated Subsidiaries
had, at the date of the most recent balance sheet referred to above, any
material contingent liability or liability for taxes, or any long term lease or
unusual forward or long term commitment, including, without limitation, any
interest rate or foreign currency swap or exchange transaction or other
financial derivative, that is not reflected in the foregoing statements or in
the notes thereto.  During the period from the date of the financial statements
and other financial information delivered to the Administrative Agent, to and
including the date hereof, there has been no sale, transfer or other disposition
by the Guarantor, the Borrowers or any of the Guarantor’s or the Borrowers’
Consolidated Subsidiaries of any material part of their business or Property and
no purchase or other acquisition of any business or Property (including any
Equity Interests of any other Person) material in relation to the consolidated
financial condition of the Guarantor, the Borrower and the Guarantor’s or the
Borrowers’ Consolidated Subsidiaries on the date hereof.


(b)        The operating forecast and cash flow projections of the Guarantor,
the Borrowers and the Guarantor’s and the Borrowers’ Consolidated Subsidiaries,
copies of which have heretofore been furnished to the Administrative Agent, have
been prepared in good faith under the direction of a Responsible Officer of the
Guarantor and the Borrowers.  The Guarantor and the Borrowers have no reason to
believe that as of the date of delivery thereof such operating forecast and cash
flow projections are materially incorrect or misleading in any material respect
or omit to state any material fact which would render them misleading in any
material respect.  The Guarantor and the Borrowers shall not be required to
provide information in its projections if the disclosure of such information
would violate any Requirement of Law relating to insider trading.


Section 3.2          No Material Adverse Effect; Internal Control Event.


Since December 31, 2007 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), (a) there has been
no development or event which has had or could reasonably be expected to have a
Material Adverse Effect and (b) no Internal Control Event has occurred.


Section 3.3          Corporate Existence; Compliance with Law.


Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, (b) has the requisite power and authority and the legal right to
own, operate and pledge all its Property, to lease the Property it operates as
lessee and to conduct the business in which it is currently engaged and has
taken all actions necessary to maintain all rights, privileges, licenses and
franchises necessary or required in the normal conduct of its business, (c) is
duly qualified to conduct business and in good standing under the laws of
(i) the jurisdiction of its organization or formation and (ii) each other
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification, in each case, except for any
failure to qualify that would not have a Material Adverse Effect, (d) is in
compliance with all Requirements of Law (including, without limitation, all
government permit and licensing requirements), Authority Documents, government
permits and government licenses and (e) is in material compliance with all
Contractual Obligations, Guarantee Obligations and Indebtedness.  The
jurisdictions in which the Credit Parties are organized and qualified to do
business, and each Credit Party’s organizational identification number and tax
identification number, are described on Schedule 3.3.  The Borrowers shall
update Schedule 3.3 from time to time, in accordance with Section 5.2, to update
information and to add Additional Credit Parties.


Section 3.4          Corporate Power; Authorization; Enforceable Obligations.


Each of the Credit Parties has full power and authority and the legal right to
make, deliver and perform the Credit Documents to which it is party and has
taken all necessary limited liability company, partnership or corporate action
to authorize the execution, delivery and performance by it of the Credit
Documents to which it is party.  Each Credit Document to which it is a party has
been duly executed and delivered on behalf of each Credit Party.  Each Credit
Document to which it is a party constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
Insolvency Laws and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law).


Section 3.5          No Legal Bar; No Default.


The execution, delivery and performance by each Credit Party of the Credit
Documents to which such Credit Party is a party, the borrowing of Loans
hereunder, the pledge of Collateral under the Credit Documents and the use of
the proceeds of the Loans (a) will not violate any Requirement of Law, (b) will
not conflict with, result in a breach of or constitute a default under the
Authority Documents of the Credit Parties or any Contractual Obligation,
Indebtedness or Guarantee Obligations of any Credit Party (except those as to
which waivers or consents were obtained) or any material approval or material
consent from any Governmental Authority relating to such Credit Party, and
(c) will not result in, or require, the creation or imposition of any Lien on
any Credit Party’s Properties or revenues pursuant to any Requirement of Law,
Contractual Obligations, Indebtedness or Guarantee Obligations other than the
Permitted Liens.  No Credit Party is in default under or with respect to any of
its Contractual Obligation, Indebtedness or Guarantee Obligations in any
material respect.  No Default or Event of Default has occurred and is
continuing.


Section 3.6          No Material Litigation.


No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the best knowledge of the Credit Parties, threatened by or against any Credit
Party or any of its Subsidiaries or Affiliates or against any of its or their
respective Properties or revenues (a) with respect to the Credit Documents, any
Extension of Credit, any Collateral or any of the transactions contemplated
hereby, or (b) which could reasonably be expected to have a Material Adverse
Effect.  No permanent injunction, temporary restraining order or similar decree
has been issued against any Credit Party or any of its Subsidiaries or
Affiliates which could reasonably be expected to have a Material Adverse Effect.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
36

--------------------------------------------------------------------------------


 
Section 3.7          Investment Company Act; Federal Power Act; Interstate
Commerce Act; and Federal and State Statutes and Regulations.


No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the 40 Act.  No Credit Party is
subject to regulation under the Federal Power Act, the Interstate Commerce Act,
or any federal or state statute or regulation limiting its ability to incur the
Obligations.


Section 3.8          Margin Regulations.


No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect.  The Credit Parties and their Subsidiaries and
Affiliates (a) are not engaged, principally or as one of their important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” “margin stock” within the respective meanings of each of such
terms under Regulation U and (b) taken as a group do not own “margin stock”.  No
Borrower is subject to any Requirement of Law that purports to restrict or
regulate its ability to borrow money.  No portion of the proceeds of any
Extension of Credit will be used to repurchase any Equity Interests in, or to
fund dividends or distributions by, any Credit Party or any Subsidiary or
Affiliate.


Section 3.9          ERISA.


Neither a Reportable Event nor an “accumulated funding deficiency” (within the
meaning of Section 412 of the Code or Section 302 of ERISA) has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Plan, and each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code.  No termination
of a Single Employer Plan has occurred resulting in any liability that has
remained underfunded, and no Lien in favor of the PBGC or a Plan has arisen,
during such five-year period.  The present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits.  Neither any Credit Party nor any
Commonly Controlled Entity is currently subject to any liability for a complete
or partial withdrawal from a Multiemployer Plan.


Section 3.10       Environmental Matters.


Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:


(a)         The Properties owned, leased or operated by the Credit Parties or
any of their Subsidiaries do not contain any Materials of Environmental Concern
in amounts or concentrations which (i) constitute a violation of, or (ii) could
reasonably be expected to give rise to liability on behalf of any Credit Party
under, any Environmental Law.


(b)        The Properties and all operations of the Credit Parties and/or their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, in all material respects with all applicable
Environmental Laws, and to the knowledge of the Credit Parties there is no
contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).


(c)         Neither the Credit Parties nor their Subsidiaries have received any
written or actual notice of violation, alleged violation, non-compliance,
liability or potential liability on behalf of any Credit Party with respect to
environmental matters or Environmental Laws regarding any of the Properties or
the Business, nor do the Credit Parties or their Subsidiaries have knowledge or
reason to believe that any such notice will be received or is being threatened.


(d)        None of the Credit Parties and to the knowledge of the Credit Parties
no other Person has transported or disposed of any Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could reasonably be expected to give rise to liability on behalf of any
Credit Party under any Environmental Law, and none of the Credit Parties and to
the knowledge of the Credit Parties no other Person has generated, treated,
stored or disposed of any Materials of Environmental Concern at, on or under any
of the Properties in violation of, or in a manner that could reasonably be
expected to give rise to liability on behalf of any Credit Party under, any
applicable Environmental Law.


(e)         No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Credit Parties and their Subsidiaries,
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or could reasonably be expected to be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.


(f)         There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Credit Party or any Subsidiary in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could reasonably be expected to give rise to
liability on behalf of any Credit Party under Environmental Laws.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
37

--------------------------------------------------------------------------------


 
Section 3.11       Use of Proceeds.


The proceeds of the Extensions of Credit shall be used by the Borrowers solely
to acquire or finance Eligible Assets.


Section 3.12       Subsidiaries; Joint Ventures; Partnerships.


The organizational chart attached as Schedule 3.12 sets forth the name of each
Consolidated Subsidiary of each Credit Party.


Section 3.13       Ownership.


Each of the Credit Parties and its Subsidiaries is the owner of, and has good
and marketable title to or a valid leasehold interest in, all of its respective
Properties, which, together with Properties leased or licensed by the Credit
Parties and their Subsidiaries, represents all Properties in the aggregate
material to the conduct of the business of the Credit Parties and their
Subsidiaries, and (after giving effect to the Transactions) none of such
Properties included in the Collateral is subject to any Lien other than
Permitted Liens.  Each Credit Party and its Subsidiaries enjoys peaceful and
undisturbed possession under all of its leases and all such leases are valid and
subsisting and in full force and effect.


Section 3.14       Indebtedness.


Except as otherwise permitted under Section 6.1, the Credit Parties and their
Subsidiaries have no Indebtedness or Guarantee Obligations.  To each Credit
Party’s knowledge, no material defaults or events of default exist under the
Indebtedness and Guarantee Obligations permitted under Section 6.1.


Section 3.15       Taxes.


Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all income tax returns and all other material tax returns (federal,
state, local and foreign) required to be filed and paid (a) all amounts of taxes
shown thereon to be due (including interest and penalties) and (b) all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes (i) that are not yet delinquent or (ii) that are being
contested in good faith and by proper proceedings, and against which adequate
reserves are being maintained in accordance with GAAP.  None of the Credit
Parties or their Subsidiaries is aware of any proposed tax assessments against
it or any of its Subsidiaries.


Section 3.16       Solvency.


No Credit Party is the subject of any Insolvency Proceeding or Insolvency
Event.  The Loans under this Agreement and any other Credit Document do not and
will not render any Credit Party not Solvent.  The Credit Parties are not
entering into the Credit Documents or any Extension of Credit with the intent to
hinder, delay or defraud any creditor of the Credit Parties or any Subsidiary
and the Credit Parties have received or will receive reasonably equivalent value
for the Credit Documents and each Extension of Credit.


Section 3.17       Investments.


All Investments of each of the Credit Parties and its Subsidiaries are Permitted
Investments.


Section 3.18       Location.


Each Credit Parties’ location (within the meaning of Article 9 of the UCC) is
set forth on Schedule 3.18.  The office where each Credit Party keeps all the
records (within the meaning of Article 9 of the UCC) is at the address set forth
on Schedule 3.18 to this Agreement (or at such other locations as to which the
notice and other requirements specified in Section 10.2 shall have been
satisfied).


Section 3.19       No Burdensome Restrictions.


None of the Credit Parties or their Subsidiaries or Affiliates is a party to any
agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any Requirement of Law which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


Section 3.20       Brokers’ Fees.


None of the Credit Parties or their Subsidiaries or Affiliates has any
obligation to any Person in respect of any finder’s, broker’s, investment
banking or other similar fee in connection with any of the transactions
contemplated under the Credit Documents other than the closing and other fees
payable pursuant to this Agreement and as set forth in the Fee Letter.


Section 3.21       Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Credit Parties or any of their Subsidiaries, and none of
the Credit Parties or their Subsidiaries (a) has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years, or
(b) has knowledge of any potential or pending strike, walkout or work
stoppage.  No unfair labor practice complaint is pending against any Credit
Party or any of its Subsidiaries.   There are no strikes, walkouts, work
stoppages or other material labor difficulty pending or threatened against any
Credit Party or their Subsidiaries or Affiliates.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease) 
38

--------------------------------------------------------------------------------


 
Section 3.22       Accuracy and Completeness of Information.


To each Credit Parties’ actual knowledge, the information, reports,
certificates, documents, financial statements, books, records, files, exhibits
and schedules furnished in writing by or on behalf of each Credit Party to the
Administrative Agent in connection with the negotiation, preparation or delivery
of this Agreement and the other Credit Documents or included herein or therein
or delivered pursuant hereto or thereto, when taken as a whole, do not contain
any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading.  All written
information furnished after the date hereof by or on behalf of each Credit Party
to the Administrative Agent and the Lenders in connection with this Agreement
and the other Credit Documents and the transactions contemplated hereby and
thereby will be true, complete and accurate in every material respect, or (in
the case of projections) based on reasonable estimates, on the date as of which
such information is stated or certified.  There is no fact known to a
Responsible Officer of any Credit Party, after due inquiry, that could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed to the Administrative Agent.  All projections furnished on behalf of
each Credit Party to the Administrative Agent were prepared and presented in
good faith by or on behalf of each Credit Party.


Section 3.23       Material Contracts.


Each Material Contract is, and after giving effect to the Transactions will be,
in full force and effect in accordance with the terms thereof.  To the extent
requested by the Administrative Agent, the Credit Parties have delivered to the
Administrative Agent a true and complete copy of each requested Material
Contract.


Section 3.24       Insurance.


Each Credit Party has and maintains, with respect to its Properties and
business, insurance which meets the requirements of Section 5.5.


Section 3.25       Security Documents.


The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby.  Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon
(a) the filing of appropriate financing statements with the Secretary of State
of the state of incorporation or organization for each Credit Party, in each
case in favor of the Administrative Agent, on behalf of the Lenders, and (b) the
Administrative Agent obtaining control  or possession over those items of
Collateral in which a security interest is perfected through control or
possession) perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.  None of the Collateral is subject to any Lien other
than Permitted Liens.  None of the Credit Parties nor any Person claiming
through or under any Credit Party shall have any claim to or interest in the
Collection Account or the Securities Account, except for the interest of the
Borrowers in such property as a debtor for purposes of the UCC.


Section 3.26       Anti-Terrorism Laws.


Neither any Credit Party nor any of its Subsidiaries or Affiliates is an “enemy”
or an “ally of the enemy” within the meaning of Section 2 of the Trading with
the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended.  None of the Credit Parties or their Subsidiaries or Affiliates is in
violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act.  None of the Credit Parties nor
any Subsidiary or Affiliate of any Credit Party (i) is a blocked person
described in Section 1 of the Anti-Terrorism Order or (ii) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.


Section 3.27       Compliance with OFAC Rules and Regulations.


(a)         None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.


(b)        None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has a more
than 10% of its assets located in Sanctioned Entities, or (iii) derives more
than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.  The proceeds of any Loan will not be
used and have not been used to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.


Section 3.28       Compliance with FCPA.


Each of the Credit Parties and their Subsidiaries and Affiliates is in
compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.,
and any foreign counterpart thereto.  None of the Credit Parties or their
Subsidiaries or Affiliates has made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or its Subsidiary, its Affiliates or to
any other Person, in violation of the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq.


Section 3.29       Consent; Governmental Authorizations.


No approval, consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with acceptance of Extensions of Credit by the Borrowers or the
making of the Guaranty or with the execution, delivery or performance of any
Credit Document by the Credit Parties (other than those which have been
obtained) or with the validity or enforceability of any Credit Document against
the Credit Parties (except such filings as are necessary in connection with the
perfection of the Liens created by such Credit Documents).
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
39

--------------------------------------------------------------------------------


 
Section 3.30       Bulk Sales.


The execution, delivery and performance of this Agreement, the Credit Documents
and the transactions contemplated hereby do not require compliance with any
“bulk sales” act or similar law by any Credit Party.


Section 3.31       Income and Required Payments.


Each Credit Party acknowledges that all Income and Required Payments received
after the Closing Date by it or its Affiliates or its Subsidiaries or any Person
acting on its behalf with respect to the Collateral shall be held for the
benefit of the Administrative Agent until deposited into the Collection Account
as required herein.


Section 3.32       Full Payment.


No Credit Party has any knowledge of any fact that should lead it to expect that
each Loan will not be paid in full.


Section 3.33       Irrevocable Instructions.


The Borrowers have delivered each Irrevocable Instruction required to be
delivered by the terms of this Agreement.  The Credit Parties are not aware of
any Required Payment that has been made after the date of this Agreement but has
not been deposited into the Collection Account.  No Irrevocable Instruction
violates any Requirement of Law, any Contractual Obligation or other prohibition
and such Irrevocable Instructions are the valid and binding obligations of the
parties thereto.


Section 3.34       Compliance with Covenants.


The Guarantor and its Consolidated Subsidiaries and the Borrowers are in full
compliance with the Financial Covenants and all Credit Parties are in full
compliance with all other applicable covenants, duties and agreements contained
in the Credit Documents.


Section 3.35       Collateral Agreements.


The Credit Parties have delivered to the Administrative Agent or the Custodian
all documents and agreements related to, governing or affecting the Collateral,
including, without limitation, the Mortgage Loan Documents, the Servicer
Agreements, the Pooling and Servicing Agreements and all documents relating to
any Debt Issuance, Equity Issuance or Securitization or any proposed Debt
Issuance, proposed Equity Issuance or proposed Securitization, and, to the best
of the Borrowers’ knowledge, no material default or event of default exists
thereunder.


Section 3.36       No Reliance.


Each Credit Party has made its own independent decisions to enter into the
Credit Documents and each Loan and as to whether such Loan is appropriate and
proper for it based upon its own judgment and upon advice from such advisors
(including, without limitation, legal counsel and accountants) as it has deemed
necessary.  No Credit Party is relying upon any advice from the Administrative
Agent or any Lender as to any aspect of the Loans, including, without
limitation, the legal, accounting or tax treatment of such Loans.


Section 3.37       Collateral.


(a) There are no outstanding rights, options, warrants or agreements for the
purchase, sale or issuance of the Collateral created by, through, or as a result
of any Credit Party’s actions or inactions; (b) there are no agreements on the
part of any Credit Party to issue, sell or distribute the Collateral, other than
this Agreement and the Credit Documents; and (c) no Credit Party has any
obligation (contingent or otherwise) to purchase, redeem or otherwise acquire
any securities or any interest therein or to pay any dividend or make any
distribution in respect of the Collateral, except, in the case of (a) and (b),
for purchase rights that may be contained in any applicable intercreditor
agreement included in the Mortgage Asset File.


Section 3.38       REIT Status.


Caplease Inc. is a REIT, a publicly traded company that is listed, quoted or
traded on and is in good standing in respect of the New York Stock Exchange,
NASDAQ or any other nationally recognized stock exchanges (each, a “Stock
Exchange”) and is not subject to any ratings downgrade by any Rating
Agency.  Caplease Inc. has not engaged in any material “prohibited transactions”
as defined in Section 857(b)(6)(B)(iii) and (C) of the Code.  Caplease Inc. for
its current “tax year” (as defined in the Code) is and for all prior tax years
subsequent to its election to be a REIT has been entitled to a dividends paid
deduction under the requirements of Section 857 of the Code with respect to any
dividends paid by it with respect to each such year for which it claims a
deduction in its Form 1120-REIT filed with the United States Internal Revenue
Service for such year.


Section 3.39       Insider.


No Credit Party is an “executive officer”, “director”, or “person who directly
or indirectly or acting through or in concert with one or more persons owns,
controls, or has the power to vote more than 10% of any class of voting
securities” (as those terms are defined in 12 U.S.C. § 375(b) or in regulations
promulgated pursuant thereto) of any Lender, of a bank holding company of which
any Lender is a Subsidiary, or of any Subsidiary, of a bank holding company of
which any Lender is a Subsidiary, of any bank at which any Lender maintains a
correspondent account or of any Lender which maintains a correspondent account
with any Lender.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
40

--------------------------------------------------------------------------------


 
Section 3.40       No Defenses.


There are no defenses, offsets, counterclaims, abatements, rights of rescission
or other claims, legal or equitable, available to any Credit Party with respect
to this Agreement, the Credit Documents, the Collateral or any other instrument,
document and/or agreement described herein or in the other Credit Documents, or
with respect to the obligation of the Credit Parties to repay the Obligations or
any other obligation under the Credit Documents.


Section 3.41       Interest Rate Protection Agreements.


Borrowers have entered into all Interest Rate Protection Agreements contemplated
by Borrowers’ hedging strategy (as disclosed to the Administrative Agent) and to
the actual knowledge of Borrowers, as of the date of this Agreement and as of
the Borrowing Date for the financing of any Pledged Mortgage Asset subject to an
Interest Rate Protection Agreement, each such Interest Rate Protection Agreement
is in full force and effect in accordance with its terms and no default or event
of default exists thereunder.  The Borrowers and the Guarantors represent and
warrant that no “default” has occurred or is continuing under any Interest Rate
Protection Agreement to which it is a party.


Section 3.42       Selection Procedures.


No procedures believed by any Credit Party to be adverse to the interests of the
Administrative Agent or the Lenders were utilized by any Credit Party in
identifying and/or selecting the Collateral.  In addition, each Mortgage Asset
shall have been underwritten in accordance with and satisfy any applicable
standards that have been established by the Credit Parties and any of their
Subsidiaries or Affiliates and are then in effect.


Section 3.43       Value Given.


To the extent the Borrowers acquired Mortgage Assets from Transferors,
the Borrowers have given reasonably equivalent value to each Transferor
in consideration for the transfer to the Borrowers of the Collateral under the
applicable Purchase Agreement, no such transfer has been made for or on account
of an antecedent debt owed by the Transferor thereunder to the Borrowers, and no
such transfer is or may be voidable or subject to avoidance under any section of
the Bankruptcy Code.


Section 3.44       Separateness.


Each SPE Subsidiary is in compliance with the requirements of Section 5.24.


Section 3.45       Qualified Transferees.


With respect to each Mortgage Asset, each Borrower and the Administrative Agent
are “qualified transferees”, “qualified institutional lenders” or “qualified
lenders” (however such terms are phrased or denominated) under the terms of the
applicable Mortgage Loan Documents with respect to each party’s ability to hold
and/or to be a pledgee and/or transferee of each such Mortgage Asset.  The
Assignments and the pledge of the Mortgage Assets to the Administrative Agent,
on behalf of the Lenders, do not violate any provisions of the underlying
Mortgage Loan Documents.


Section 3.46       Eligibility of Mortgage Assets.


With respect to each Mortgage Asset, such asset is an Eligible Asset and each
representation and warranty set forth in Schedule 1.1(c) applicable thereto is
true and correct.  Each of the representations and warranties contained in the
Mortgage Loan Documents and in any statement, affirmation or certification made
or any information, document, report, notice or agreement provided to the
Administrative Agent relating to any Mortgage Asset is true and correct in all
material respects.


Section 3.47       Ability to Perform.


None of the Credit Parties believes, or has any reason or cause to believe, that
it cannot perform each and every agreement, duty, obligation and covenant
contained in the Credit Documents applicable to it and to which it is a
party.  None of the Credit Parties is subject to any restriction which would
unduly burden its ability to timely and fully perform each and every applicable
covenant, duty, obligation and agreement contained in the Credit Documents
and/or the Mortgage Loan Documents.  None of the Credit Parties is a party to
any agreement or instrument or subject to any restriction which could reasonably
be expected to have a Material Adverse Effect.


Section 3.48       Certain Tax Matters.


Each Credit Party represents and warrants, and acknowledges and agrees, that it
does not intend to treat the Loans and the related transactions hereunder as
being a “reportable transaction” (within the meaning of United States Treasury
Department Regulation Section 1.60114).  In the event a Credit Party determines
to take any action inconsistent with such intention, it will promptly notify the
Administrative Agent and the Lenders.  If a Credit Party so notifies the
Administrative Agent and the Lenders, the Credit Parties acknowledge and agree
that the Administrative Agent and the Lenders may treat the Loans as part of a
transaction that is subject to United States Treasury Department Regulation
Section 301.61121, and the Administrative Agent and the Lenders will maintain
the lists and other records required by such Treasury Regulation.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
41

--------------------------------------------------------------------------------


 
Section 3.49       Set-Off, etc.


No Collateral has been compromised, adjusted, extended, satisfied, subordinated,
rescinded, set-off or modified by the Credit Parties, any Transferor or any
obligor thereof, and no Collateral is subject to compromise, adjustment,
extension (except as set forth in the related documents provided to the
Administrative Agent), satisfaction, subordination, rescission, set-off,
counterclaim, defense, abatement, suspension, deferment, deduction, reduction,
termination or modification, whether arising out of transactions concerning the
Collateral or otherwise, by the Credit Parties, any Transferor or any obligor
with respect thereto.


Section 3.50       Representations and Warranties.


The representations and warranties contained herein, required by or identified
in this Agreement and the other Credit Documents and the review and inquiries
made on behalf of the Credit Parties  in connection therewith have all been made
by Persons having the requisite expertise, knowledge and background to provide
such representations and warranties.  On the Borrowing Date for each Extension
of Credit and on each day that Collateral becomes and/or remains subject to this
Agreement and the Credit Documents, the Credit Parties shall be deemed to
restate and make each of the representations and warranties made by it in this
Article III and in Schedule 1.1(c) of this Agreement.


Section 3.51                      Purchase Agreement.


The representations and warranties made by the Transferors to a Borrower in the
Purchase Agreements are hereby remade by the Borrowers on each date to which
they speak in the Purchase Agreement as if such representations and warranties
were set forth herein.  For purposes of this Section 3.51, such representations
and warranties are incorporated herein by reference as if made by the Borrowers
to the Administrative Agent and Lenders under the terms hereof mutatis mutandis.


Section 3.52                      Repurchase of Debt; Additional Debt.


The Borrowers and the Guarantors are in full compliance with the covenants set
forth in Section 5.31 of this Agreement.


ARTICLE IV


CONDITIONS PRECEDENT


Section 4.1          Conditions to Restatement Date.


This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Revolving Loans on the Restatement Date is subject to, the
satisfaction of the following conditions precedent:


(a)         Execution of Credit Agreement; Credit Documents and Lender
Consents.  The Administrative Agent shall have received (i) counterparts of this
Agreement and the Fee Letter, executed by a duly authorized officer of each
party hereto, (ii) for the account of each Revolving Lender requesting a
promissory note, a Revolving Note, (iii) copies of the Security Documents, in
each case conforming to the requirements of this Agreement and executed by duly
authorized officers of the Credit Parties or other Person, as applicable,
(iv) copies of any other Credit Document, executed by the duly authorized
officers of the parties thereto and (v) executed consents, in the form of
Exhibit 4.1(a), from each Lender authorizing the Administrative Agent to enter
this Credit Agreement on their behalf.


(b)        Authority Documents.  The Administrative Agent shall have received
the following:


(i)           Authority Documents.  Original certified Authority Documents of
each Credit Party certified (A) by a Responsible Officer of such Credit Party
(pursuant to the Closing Officer’s Certificate) as of the Restatement Date to be
true and correct and in force and effect as of such date, and (B) in the case of
the articles of incorporation, certificates of formation or other Authority
Documents filed with a Governmental Authority, to be true and complete as of a
recent date by the appropriate Governmental Authority of the state of its
incorporation or organization, as applicable.


(ii)           Resolutions.  Copies of resolutions of the board of directors or
comparable managing body of each Credit Party approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by a Responsible Officer of such Credit Party
(pursuant to the Closing Officer’s Certificate) as of the Restatement Date to be
true and correct and in force and effect as of such date.


(iii)           Good Standing.  Original certificates of good standing,
existence or its equivalent with respect to each Credit Party certified as of a
recent date by the appropriate Governmental Authorities of the state of
incorporation or organization and each other state in which the failure to so
qualify and be in good standing could reasonably be expected to have a Material
Adverse Effect.


(iv)           Incumbency.  An incumbency certificate of each Credit Party
certified by a Responsible Officer (pursuant to the Closing Officer’s
Certificate) to be true and correct as of the Restatement Date.


(c)         Legal Opinion of Counsel.  The Administrative Agent shall have
received one (1) or more Opinions of Counsel (including, if requested by the
Administrative Agent, local counsel opinions) for the Credit Parties, dated the
Restatement Date and addressed to the Administrative Agent and the Lenders, in
form and substance acceptable to the Administrative Agent (which shall include,
without limitation, opinions with respect to the due organization and valid
existence of each Credit Party, opinions as to perfection of the Liens granted
to the Administrative Agent pursuant to the Security Documents and the
enforceability of the Credit Documents, opinions as to the non-contravention of
the Credit Parties’ organizational documents and Material Contracts).
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
42

--------------------------------------------------------------------------------


 
(d)        Personal Property Collateral.  The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent:


(i)           (A) searches of UCC filings in the jurisdiction of incorporation
or formation, as applicable, of each Credit Party, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist (or
the same have been appropriately terminated) other than Permitted Liens and
(B) tax lien, judgment, bankruptcy and pending litigation searches, the results
of which shall be acceptable to the Administrative Agent in its discretion;


(ii)           completed UCC financing statements (including any UCC-3 financing
statements) for each appropriate jurisdiction as is necessary, in the
Administrative Agent’s discretion, to perfect the Administrative Agent’s
security interest in the Collateral;


(iii)           stock or membership certificates, if any, evidencing the Equity
Interests pledged to the Administrative Agent pursuant to the Pledge Agreements
and duly executed in blank undated stock or transfer powers;


(iv)           duly executed consents as are necessary, in the Administrative
Agent’s discretion, to perfect the Lenders’ security interest in the Collateral;


(v)           all Instruments and chattel paper in the possession of any of the
Credit Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s and the Lenders’ security
interest in the Collateral;


(vi)           the Account Control Agreement and the Securities Account Control
Agreement; and


(vii)           if applicable, executed control agreements necessary to perfect
any Collateral where the perfection thereof is by control.


(e)         Liability, Casualty, Property and Business Interruption
Insurance.  The Administrative Agent shall have received, to the extent
requested, copies of insurance policies or certificates and endorsements of
insurance evidencing liability, casualty, property and business interruption
insurance meeting the requirements set forth herein or in the Security
Documents.


(f)         Account Designation Notice.  The Administrative Agent shall have
received the executed Account Designation Notice in the form of Exhibit 1.1(a)
hereto.


(g)        Notice of Borrowing.  The Administrative Agent shall have received a
Notice of Borrowing with respect to the Loans to be made on the Restatement
Date, together with all other documents, agreements or instruments required by
Section 4.2.


(h)        Consents.  The Administrative Agent shall have received evidence that
all boards of directors, governmental, shareholder and material third party
consents and approvals necessary in connection with the Transactions have been
obtained and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.


(i)          Compliance with Laws.  The financings and other Transactions
contemplated hereby shall be in compliance with all Requirements of Law
(including all applicable Securities Laws and banking laws, rules and
regulations).


(j)          Bankruptcy.  There shall be no Insolvency Proceedings pending with
respect to any Credit Party or any Affiliate or Subsidiary thereof.


(k)         Existing Indebtedness of the Credit Parties.  All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(other than Indebtedness permitted to exist pursuant to Section 6.1) shall be
repaid in full and all security interests related thereto shall be terminated on
or prior to the Restatement Date.


(l)          Financial Statements.  The Administrative Agent and the Lenders
shall have received copies of the financial statements referred to in
Section 3.1, each in form and substance satisfactory to it.


(m)        No Material Adverse Change.  No Material Adverse Effect shall have
occurred.


(n)        Closing Officer’s Certificate.  The Administrative Agent shall have
received a Closing Officer’s Certificate executed by a Responsible Officer of
each of the Credit Parties as of the Restatement Date, substantially in the form
of Exhibit 4.1(n) stating, among other things, that (i) there does not exist any
pending or ongoing, action, suit, investigation, litigation or proceeding in any
court or before any other Governmental Authority (A) affecting this Agreement or
the other Credit Documents, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Restatement Date or (B) that purports to
affect any Credit Party or any of its Subsidiaries or Affiliates, or any
transaction contemplated by the Credit Documents, which action, suit,
investigation, litigation or proceeding could reasonably be expected to have a
Material Adverse Effect, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Restatement Date, (ii) immediately after
giving effect to this Agreement, the other Credit Documents, and all the
Transactions contemplated to occur on such date, (A) no Default or Event of
Default exists, (B) all representations and warranties contained herein and in
the other Credit Documents and in any other document, agreement, statement,
affirmation, certificate, notice, report or financial or other statement
delivered in connection therewith are true and correct, and (C) the Guarantor
and the Borrowers are in compliance with each of the Financial Covenants set
forth in Section 5.9, (iii) each of the other conditions precedent in
Section 4.1 and 4.2 have been satisfied, except to the extent the satisfaction
of any such condition is subject to the judgment or discretion of the
Administrative Agent or any Lender and (iv) each of the Borrowers is Solvent
before and after giving effect to the initial borrowings under the Credit
Documents.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
43

--------------------------------------------------------------------------------


 
(o)        Patriot Act Certificate.  At least five (5) Business Days prior to
the Restatement Date, the Administrative Agent shall have received a certificate
satisfactory thereto, substantially in the form of Exhibit 4.1(o), for benefit
of itself and the Lenders, provided by the Credit Parties that sets forth
information required by the Patriot Act including, without limitation, the
identity of the Credit Parties, the name and address of the Credit Parties and
other information that will allow the Administrative Agent or any Lender, as
applicable, to identify the Credit Parties in accordance with the Patriot Act.


(p)        Material Contracts.  To the extent requested by the Administrative
Agent, the Administrative Agent shall have received true and complete copies,
certified, in the Closing Officer’s Certificate, as true and complete, of all
requested Material Contracts, together with all exhibits and schedules.


(q)        Power of Attorney. The Administrative Agent shall have received duly
executed powers of attorney, dated the Restatement Date, in the form attached as
Exhibit 4.1(q)(i) and Exhibit 4.1(q)(ii), as applicable, from each Borrower and
each Pledgor under a Pledge Agreement.


(r)         Fees and Expenses.  The Administrative Agent, the Lenders and the
Administrative Agent’s counsel shall have received all fees and expenses, if
any, owing pursuant to the Fee Letter and Section 2.3.


(s)         Additional Matters.  All other documents and legal matters in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.


(t)         Conditions contained in the Fee Letter.  All conditions precedent to
the closing of the facility evidenced by the Credit Documents that are set forth
in the Fee Letter, which conditions are incorporated herein by reference, have
been satisfied.


(u)        Wells Fargo Swap Documents.  With respect to all Derivatives
Contracts with Wells Fargo, the Borrowers and the Guarantor (i) shall amend such
Derivatives Contracts to conform to the International Swaps and Derivatives
Association Master Agreement, Schedule and Credit Support Annex, to provide for
cash collateral thereunder and to otherwise be acceptable to Wells Fargo and
(ii) post cash collateral required thereunder for margin and other obligations.


Section 4.2          Conditions to All Extensions of Credit.


The obligation of each Lender to make any Extension of Credit hereunder,
including the obligation of each Lender to make the initial Revolving Loans on
the Restatement Date and the pledge by any Borrower of any Collateral is subject
to the following conditions:


(a)         Representations and Warranties.  The representations and warranties
made by the Credit Parties herein, in the Credit Documents, in any schedule to
the Credit Documents and which are contained in any certificate, document,
report or notice furnished at any time under or in connection herewith or the
other Credit Documents shall (i) with respect to representations and warranties
that contain a materiality qualification, be true and correct and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects, in each case on and
as of the date of such Extension of Credit as if made on and as of such date.


(b)        No Default or Event of Default.  No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.


(c)         Compliance with Commitments.  Before and immediately after giving
effect to the making of any such Extension of Credit (and the application of the
proceeds thereof), (i) the sum of the aggregate principal amount of outstanding
Revolving Loans shall not exceed the Revolving Committed Amount then in effect
and (ii) the Availability shall not be negative.


(d)        Additional Conditions.  All requirements and conditions set forth in
Sections 2.1, 2.2 or other applicable Sections of this Agreement shall have been
satisfied.


(e)         Requirement of Law. No Requirement of Law shall prohibit or render
it unlawful, and no order, judgment or decree of Governmental Authority shall
prohibit, enjoin or render it unlawful, to enter into such Extension of Credit
in accordance with the provisions hereof or any other transaction contemplated
herein.


(f)         Confirmation.  The Borrowers shall have delivered a Confirmation,
via Electronic Transmission, in accordance with the procedures set forth in
Sections 2.1 and 2.2, and the Administrative Agent shall have determined that
the Mortgage Asset described in such Confirmation is an Eligible Asset, shall
have approved in writing in its discretion the pledge of the related Eligible
Asset and the related Loan, if applicable (which approvals shall be evidenced by
the Administrative Agent’s execution of the related Confirmation) and shall have
obtained all necessary internal credit and other approvals for such Extension of
Credit.  With respect to requirements for additional Revolving Loans on existing
Revolving Loan Collateral under Section 2.1(b)(iv), all requirements and
conditions of such Section are satisfied.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
44

--------------------------------------------------------------------------------


 
(g)        Compliance Certificate. The Administrative Agent shall have received
a Compliance Certificate in the form of Exhibit 1.1(i) from a Responsible
Officer of the Credit Parties.


(h)        Due Diligence.  Subject to the Administrative Agent’s right to
perform one or more Due Diligence Reviews pursuant to Section 10.27, the
Administrative Agent shall have completed its due diligence review of the
Mortgage Asset File and the Underwriting Package for each Mortgage Asset and
such other documents, records, agreements, instruments, mortgaged properties or
information relating to such Mortgage Asset as the Administrative Agent in its
discretion deems appropriate to review and such review shall be satisfactory to
the Administrative Agent in its discretion.


(i)          Servicing Agreements.  With respect to any Eligible Asset to be
pledged hereunder on the related Borrowing Date that is not serviced by a
Borrower, the applicable Borrower shall have provided to the Administrative
Agent copies of the related Servicing Agreements and the Pooling and Servicing
Agreements, certified as true, correct and complete copies of the originals,
together with Servicer Redirection Notices fully executed by the applicable
Borrower and the Servicer or PSA Servicer, as applicable, or such other evidence
satisfactory to the Administrative Agent in its discretion that the applicable
Servicer or PSA Servicer has been instructed to deliver all Income with respect
to the Collateral to the Collection Account, which instructions may not be
modified without the Administrative Agent’s prior written consent.


(j)          Fees and Expenses.  The Administrative Agent shall have received
all fees and expenses of the Administrative Agent, the Lenders and counsel to
the Administrative Agent due hereunder and under the Fee Letter and, to the
extent the Borrowers are required hereunder to reimburse the Administrative
Agent for such amounts, the Administrative Agent shall have received the
reasonable costs and expenses incurred by them in connection with the entering
into of any Extension of Credit hereunder, including, without limitation, costs
associated with due diligence recording or other administrative expenses
necessary or incidental to the execution of any transaction hereunder, which
amounts, at the Administrative Agent’s option, may be withheld from the sale
proceeds of any Extension of Credit hereunder.


(k)         Material Adverse Change. There shall not have occurred a material
adverse change in the financial condition of the Administrative Agent or any
Lender that affects (or can reasonably be expected to affect) materially and
adversely the ability of the Administrative Agent or any Lender to fund its
obligations under this Agreement, and no Material Adverse Effect shall have
occurred.


(l)          Trust Receipt.                       For each Non–Table Funded
Mortgage Asset, the Administrative Agent shall have received from the Custodian
on or before each Borrowing Date a Trust Receipt (along with a completed
Mortgage Asset File Checklist attached thereto) and an Asset Schedule and
Exception Report with respect to the Basic Mortgage Asset Documents for each
Eligible Asset, in each case dated the Borrowing Date, duly completed and, in
the case of the Asset Schedule and Exception Report, with exceptions acceptable
to the Administrative Agent in its discretion in respect of Eligible Assets to
be pledged hereunder on such Business Day.  In the case of a Table Funded
Mortgage Asset, the Administrative Agent shall have received on the related
Borrowing Date the Table Funded Trust Receipt and all other items described in
the second (2nd) sentence of Section 2.1(b)(i)(6), each in form and substance
satisfactory to the Administrative Agent in its discretion, provided that the
Administrative Agent subsequently receives the items described in Sections
2.1(b)(i)(4) and (6) and the other delivery requirements under the Custodial
Agreement on or before the date and time specified herein and therein, which
items shall be in form and substance satisfactory to the Administrative Agent in
its discretion.  The Custodian shall have possession of all Mortgage Loan
Documents for the Revolving Loan Collateral and the Administrative Agent shall
be in receipt of Trust Receipts for the Revolving Loan Collateral and all other
conditions under the Custodial Agreement are satisfied with respect to such
Revolving Loan Collateral.


(m)        Release Letters.  The Administrative Agent shall have received from
the applicable Borrower a Warehouse Lender’s Release Letter (or such other form
acceptable to the Administrative Agent), if applicable, or a Borrower’s Release
Letter (or such other form acceptable to the Administrative Agent) covering each
Eligible Asset to be pledged to the Administrative Agent.


(n)        Covenants and Agreements.  On and as of such day, the Credit Parties
and the Custodian shall have performed all of the covenants and agreements and
satisfied all other conditions contained in the Credit Documents to be performed
or satisfied by such Person on or prior to such day.


(o)        Irrevocable Instruction.  The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that, in connection
with any Required Payment, the payor thereof has been instructed to deliver the
Net Cash Proceeds to the Collection Account, which instructions may not be
modified without the prior written consent of the Administrative Agent, and the
Borrowers shall have delivered all notices and instructions and obtained all
certifications, acknowledgements, agreements and registrations required to
perfect any CMBS Security.


(p)        Certificates of Good Standing.  If applicable and to the extent
required for the Administrative Agent or any Lender to assert its rights with
respect to an Eligible Asset, a certification of good standing for the Borrowers
in each jurisdiction where the Underlying Mortgaged Property is located.


(q)        Power of Attorney. To the extent there are additional Borrowers other
than the initial Borrowers, the additional Borrowers shall each deliver to the
Administrative Agent a duly executed power of attorney in the form attached as
Exhibit 4.1(q)(i), a Joinder Agreement in form and substance satisfactory to the
Administrative Agent in its discretion and all other agreements, documents,
certifications, UCC financing statements and Opinions of Counsel required of the
Borrowers hereunder at the Restatement Date or under the Joinder Agreement.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
45

--------------------------------------------------------------------------------


 
(r)         Control Agreements. With respect to any Mortgage Asset or collateral
for a Mortgage Asset that is an uncertificated security (as defined in the UCC),
securities entitlement (as defined in the UCC) or is held in a securities
account (as defined in the UCC), the Borrower shall provide to the
Administrative Agent a control agreement, which shall be acceptable to the
Administrative Agent in its discretion and shall be delivered to the Custodian
under the Custodial Agreement, executed by the issuer of the Mortgage Asset or
the collateral for the Mortgage Asset or the related securities intermediary (as
defined in the UCC), as applicable, granting control (as defined in the UCC) of
such Mortgage Asset or collateral for such Mortgage Asset to the Administrative
Agent and providing that, after an Event of Default, the Administrative agent
shall be entitled to notify the issuer or securities intermediary, as
applicable, that such issuer or securities intermediary shall comply exclusively
with the instructions or entitlement orders (as defined in the UCC), as
applicable, of the Administrative Agent without the consent of the Borrower or
any other Person and no longer follow the instructions or entitlement orders, as
applicable, of the Borrower or any other Person (other than the Administrative
Agent).  All of the Borrowers’ right, title and interest in the Mortgage Assets
that constitute CMBS Securities shall be pledged to the Administrative Agent on
the applicable Borrowing Date.  The Borrowers shall deliver to the Custodian on
behalf of the Administrative Agent as agent for the Lenders a complete set of
all transfer documents to be completed by the Administrative Agent as agent for
the Lenders and executed copies of any transfer documents to be completed by the
applicable Borrower, in either case in blank, but in form sufficient to allow
transfer and registration of such Mortgage Assets to the Administrative Agent as
agent for the Lenders no later than the proposed Borrowing Date for the relevant
Mortgage Asset, and such CMBS Securities shall be medallion guaranteed.  All
transfers of certificated securities from the Borrowers to the Administrative
Agent as agent for the Lenders shall be effected by physical delivery to the
Custodian of the Mortgage Assets (duly endorsed by the applicable Borrower, in
blank), together with a stock power executed by the applicable Borrower, in
blank.  With respect to Mortgage Assets that shall be delivered through the DTC
or the National Book Entry System of the Federal Reserve or any similar firm or
agency, as applicable, in book–entry form and credited to or otherwise held in
an account, the Borrowers shall take such actions necessary to provide
instruction to the relevant financial institution, clearing corporation,
securities intermediary or other entity to effect and perfect a legally valid
delivery of the relevant interest granted herein to the Administrative Agent as
agent for the Lenders hereunder to be held in the Securities Account.  Mortgage
Assets delivered in book–entry form shall be under the custody of and held in
the name of the Administrative Agent as agent for the Lenders in the Securities
Account.


(s)         Consents.  Any and all consents, approvals and waivers applicable to
the Collateral shall have been obtained.


(t)         Custodial Agreement Insurance.  The Administrative Agent shall be in
receipt of the evidence of insurance (if any) required by Section 9.1 of the
Custodial Agreement.


(u)        Pledge Provisions.  To the extent the Mortgage Loan Documents for the
related Eligible Asset contain notice, cure and other provisions in favor of a
pledgee of the Eligible Asset under a repurchase or warehouse facility, the
applicable Borrower shall provide evidence to the Administrative Agent that the
applicable Borrower has given notice to the applicable Persons of the
Administrative Agent’s interest in such Eligible Asset and otherwise satisfied
any other applicable requirements under such pledgee provisions so that the
Administrative Agent is entitled to receive the benefits and exercise the rights
of a pledgee under the terms of such pledgee provisions contained in the related
Mortgage Loan Documents.


(v)        Sub-Limits. The pledge of any Eligible Asset will not violate any
applicable Sub-Limit.


(w)        Additional Conditions for Direct CTL Transactions.  If the Mortgage
Asset to be pledged by the Borrowers is a Direct CTL Transaction, then the
following additional conditions shall be satisfied:


(i)           The Mortgage Asset subject to such Direct CTL Transaction shall
have been originated and documented by a Borrower as a Whole Loan, an A-1 Note
or B Note pursuant to customary credit-tenant lease mortgage loan documentation
used by the Borrowers, in accordance with the Borrowers’ program standards and
otherwise satisfactory to the Administrative Agent in its discretion (including
a note, lease, mortgage, pledge, title policy and Authority Documents);


(ii)           With respect to Direct CTL Transactions involving Whole Loans,
the Obligor under such Mortgage Asset shall be an SPE Subsidiary;


(iii)           With respect to Direct CTL Transactions involving Whole Loans,
the SPE Subsidiary shall satisfy the separateness covenants in Section 5.24 of
this Agreement, the SPE Subsidiary’s Authority Documents, corporate structure
and all legal matters related to the SPE Subsidiary shall be acceptable to the
Administrative Agent in its discretion and, if required by the Administrative
Agent in its discretion, such SPE Subsidiary shall have an Independent Director;
and


(iv)           With respect to all types of Direct CTL Transactions if required
by the Administrative Agent in its discretion, the Administrative Agent shall
have received a “non-consolidation” Opinion of Counsel to the Borrower and the
Obligor under the Direct CTL Transaction in form and substance satisfactory to
the Administrative Agent in its discretion.


(x)         Notice of Borrowing.  The Administrative Agent shall have received a
Notice of Borrowing with respect to the Loans to be made on each Borrowing Date,
together with all other documents, agreements or instruments required by Article
II.


(y)        Purchase Agreements.  Prior to the purchase of any Eligible Asset
acquired (by purchase or otherwise) by a Borrower from any Affiliate of a
Borrower, the Administrative Agent shall have received certified copies of the
applicable Purchase Agreements (if any) and, if requested by the Administrative
Agent in its discretion, a True Sale Opinion.


(z)         Revolving Loan Collateral Average Advance Rate.  From and after
April 28, 2011, after giving effect to any Revolving Loan to be made on such
date, the Revolving Loan Average Advance Rate shall not exceed the Targeted
Revolving Loan Average Advance Rate.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
46

--------------------------------------------------------------------------------


 
(aa)       Documents, Reports, Certifications, Etc.  The Administrative Agent
shall have received all such other and further documents, reports,
certifications, approvals and opinions of Counsel as the Administrative Agent in
its discretion shall reasonably require.


The failure of any Credit Party, as applicable, to satisfy any of the foregoing
conditions precedent in respect of any Extension of Credit shall, unless such
failure was expressly waived in writing by the Administrative Agent on or prior
to the related Borrowing Date, give rise to a right of the Administrative Agent,
which right may be exercised at any time on the demand of the Administrative
Agent, to rescind the related Extension of Credit and direct the Borrowers to
pay to the Administrative Agent as agent for the Lenders an amount equal to the
outstanding principal amount of such Extension of Credit, accrued interest and
other amounts due in connection therewith during any such time that any of the
foregoing conditions precedent were not satisfied.


Each request for an Extension of Credit and each acceptance by the Borrowers of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of the request and as of the
date of such Extension of Credit that the conditions set forth in Sections 4.1
and 4.2 have been satisfied.


ARTICLE V
 
AFFIRMATIVE COVENANTS


Each of the Credit Parties hereby covenants and agrees that on the Restatement
Date, and thereafter (a) for so long as this Agreement is in effect, (b) until
the Commitments have terminated, and (c) until no Note remains outstanding and
unpaid and the Obligations and all other amounts owing to the Administrative
Agent or any Lender hereunder are paid in full, such Credit Party shall, and
shall cause each of their Subsidiaries (other than in the case of Sections 5.1
or 5.2 hereof), to:


Section 5.1          Financial Statements.


Furnish to the Administrative Agent and each of the Lenders:


(a)         Annual Financial Statements.  As soon as available, and in any event
within ninety (90) days after the end of each fiscal year of the Guarantor and
the Borrowers, the audited consolidated balance sheets of the Guarantor, the
Borrowers and the Guarantor’s and the Borrowers’ Consolidated Subsidiaries as at
the end of such fiscal year and the related consolidated statements of income,
of changes in stockholders’ equity and of cash flows for the Guarantor, the
Borrowers and the Guarantor’s and the Borrowers’ Consolidated Subsidiaries for
such year, setting forth in each case in comparative form the figures for the
previous year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Guarantor, the Borrowers and the
Guarantor’s and the Borrowers’ Consolidated Subsidiaries as at the end of, and
for, such fiscal year in accordance with GAAP;


(b)        Quarterly Financial Statements.  As soon as available, and in any
event within forty-five (45) calendar days after the end of each of the first
three fiscal quarters of the Guarantor and the Borrowers, the unaudited
consolidated balance sheets of the Guarantor, the Borrowers and the Guarantor’s
and the Borrower’s Consolidated Subsidiaries as at the end of such period and
the related unaudited consolidated statements of income, of changes in
stockholders’ equity and of cash flows for the Guarantor, the Borrowers and the
Guarantor’s and the Borrower’s Consolidated Subsidiaries for such period and the
portion of the fiscal year through the end of such period, accompanied by a
certificate of a Responsible Officer of the Guarantor and the Borrowers, which
certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of the Guarantor, the Borrowers and the Guarantor’s and
the Borrowers’ Consolidated Subsidiaries in accordance with GAAP, consistently
applied, as at the end of, and for, such period (subject to normal year-end
adjustments);


(c)         Annual Operating Budget and Cash Flow.  As soon as available, but in
any event not later than ninety (90) days after the end of each fiscal year of
the Credit Parties, and provided that the disclosure does not violate any
Requirement of Law relating to insider trading, a copy of the projections of the
Credit Parties of the operating budget and cash flow budget of the Credit
Parties, for the succeeding fiscal year, such projections to be accompanied by a
certificate of a Responsible Officer certifying that such projections have been
prepared in good faith based upon reasonable assumptions;


(d)        Obligor Operating Statement and Rent Rolls. With respect to each
Mortgage Asset, as soon as available, but in any event not later than thirty
(30) days after the end of each fiscal quarter of the Borrowers, the operating
statement and rent roll for each Underlying Mortgaged Property, and a summary of
any delinquent or defaulted Collateral or loss experience for any Collateral;
provided, however, the Administrative Agent reserves the right in its discretion
to request such information on a monthly basis (to be provided no later than
thirty (30) days after the end of each month);


(e)         Obligor Balance Sheet.  With respect to each Mortgage Asset, as soon
as available, but in any event not later than thirty (30) days after receipt
thereof, the annual balance sheet with respect to such Obligor; and


(f)         Securitization Report.  With respect to each Mortgage Asset, as soon
as available but in any event not later than thirty (30) days after receipt
thereof, (A) the related monthly securitization report, if any, and any other
reports delivered under any Servicing Agreement or Pooling and Servicing
Agreements to any Credit Party, if any, and, (B) within thirty (30) days after
the end of each quarter, a copy of the standard monthly exception report
prepared by any Credit Party in the ordinary course of its business in respect
of the related Mortgage Asset or Underlying Mortgaged Property;
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
47

--------------------------------------------------------------------------------


 
all such financial statements to be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in the application of accounting principles as
provided in Section 1.3, provided that any financial statements delivered with
respect to an Obligor under any Mortgage Asset may be delivered to the
Administrative Agent in the form received.


Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
by Electronic Transmission and if so, shall be deemed to have been delivered on
the date on which the Administrative Agent receives such reports from the
Borrowers through electronic mail; provided that, upon the Administrative
Agent’s request, the Borrowers shall provide paper copies of any documents
required hereby to the Administrative Agent.


Section 5.2          Certificates; Other Information.


The Borrowers and the Guarantor shall furnish to the Administrative Agent and
each of the Lenders:


(a)         Accountants’ Certificate.  Concurrently with the delivery of the
financial statements referred to in Section 5.1(a) above, a certificate of the
independent certified public accountants reporting on such financial statements
stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default, except as specified in such
certificate.


(b)        Compliance Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and (b) and in connection
with the delivery of each Notice of Borrowing and each Extension of Credit, a
Compliance Certificate from a Responsible Officer of each Credit Party, which
Compliance Certificate shall, among other things, on a quarterly basis describe
in detail the calculations supporting the Responsible Officer’s certification of
the Guarantor’s and the Borrowers’ compliance with the Financial Covenants.


(c)         Updated Schedules.  Concurrently with or prior to the delivery of
the financial statements referred to in Sections 5.1(a) and 5.1(b) above, an
updated copy of Schedule 3.3 and Schedule 3.12 if the Borrowers or any of their
Subsidiaries have formed or acquired a new Subsidiary since the Restatement Date
or since such Schedule was last updated, as applicable.


(d)        Calculations.  (i) Within ninety (90) days after the end of each
fiscal year of the Credit Parties, a certificate containing information
including the amount of all dividends paid, all Investments, Debt Issuances,
Equity Issuances and Securitizations that were made or engaged in during the
prior fiscal year and amounts received in connection with any Extraordinary
Receipt during the prior fiscal year, (ii) at such time as the Administrative
Agent shall request and, in any event, within five (5) Business Days of the end
of each calendar month, a Compliance Certificate regarding compliance with the
Availability and the calculation thereof and/or any update that the
Administrative Agent may request with respect to the Compliance Certificate, and
(iii) promptly upon entering into an engagement letter or commitment or
otherwise documenting any proposed Debt Issuance, Equity Issuance or
Securitization, a notice containing information regarding any proposed Debt
Issuance, Equity Issuance or Securitization, including, without limitation, the
parties involved, the expected closing date, the amount to be received in
connection therewith and such other information as the Administrative Agent may
request in its discretion.


(e)         [Reserved].


(f)         Collateral.  With respect to the Collateral, any future Collateral
and the Required Payments, any and all documents, certificates, agreements,
instruments, reports or notices received by or available to any Credit Party or
any Subsidiary or Affiliate within three (3) Business Days of the receipt or
availability thereof.


(g)        [Reserved].


(h)        Mortgage Asset Data Summary.  No later than the fifteenth (15th) day
of each month, with respect to each Mortgage Asset, a Mortgage Asset Data
Summary, substantially in the form of Exhibit 5.2(h) (“Mortgage Asset Data
Summary”), shall be properly completed by the Borrowers and delivered to the
Administrative Agent.


(i)          Mortgage Assets.  The Borrowers shall promptly deliver or cause to
be delivered to the Administrative Agent (i) any report or material notice
received by any Borrower, any Servicer or any PSA Servicer from any Obligor
under the Collateral promptly following receipt thereof and (ii) any other such
document or information relating to the Collateral as the Administrative Agent
may reasonably request in writing from time to time.


(j)          Underwriting Package.  Promptly, any modifications or additions to
the items contained in the Underwriting Package.


(k)         Reports; SEC Filings; Regulatory Reports; Press Releases;
Etc.  Promptly upon their becoming available, (i) copies of all reports (other
than those provided pursuant to Section 5.1 and those which are of a promotional
nature) and other financial information which any Credit Party or any Subsidiary
or Affiliate sends to its shareholders, (ii) all material regulatory reports,
(iii) all Forms 8-K filed with the SEC, press releases and other statements made
available by any of the Credit Parties or any Subsidiary or Affiliate to the
public concerning material developments in the business of any of the Credit
Parties and (iv) any non-routine correspondence or official notices received by
any Credit Party or any Subsidiary or Affiliate of a Credit Party from any
Governmental Authority which regulates the operations of any Credit Party or any
Subsidiary or Affiliate of a Credit Party which is reasonably likely to have a
Material Adverse Effect.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
48

--------------------------------------------------------------------------------


 
(l)          Management Letters; Etc.  Promptly upon receipt thereof, a copy or
summary of any “management letter” or similar report submitted by independent
accountants to any Credit Party or any of their Subsidiaries in connection with
any annual, interim or special audit of the books of such Person.


(m)        Pledged Mortgage Asset Certificate.  Within ten (10) days of the end
of each calendar month, the Borrowers shall provide the Administrative Agent
with a monthly report, which report shall include, among other items, all
proposed repayments, prepayments and sales of the Pledged Mortgage Assets, which
schedule shall be acceptable to the Administrative Agent in its discretion.


(n)        General Information. Promptly, such additional financial and other
information as the Administrative Agent or any Lender may from time to time
reasonably request.


Section 5.3          Payment of Taxes and Other Obligations.


Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its taxes (Federal, state, local and any other Taxes) and
(b) all of its other obligations and liabilities of whatever nature in
accordance with industry practice and (c) any additional costs that are imposed
as a result of any failure to so pay, discharge or otherwise satisfy such Taxes,
obligations and liabilities, except when the amount or validity of any such
Taxes, obligations and liabilities is currently being contested in good faith by
appropriate proceedings and reserves, if applicable, in conformity with GAAP
with respect thereto have been provided on the books of the Credit Parties.


Section 5.4          Conduct of Business and Maintenance of Existence.


Continue to engage in business of the same general type as now conducted by it
on the Closing Date and preserve, renew and keep in full force and effect its
corporate or other formative existence and good standing, take all action to
maintain all rights, privileges, licenses and franchises necessary, required or
desirable in the normal conduct of its business and to maintain its goodwill and
comply with all Contractual Obligations and Requirements of Law.


Section 5.5          Maintenance of Property; Insurance.


(a)         Keep all material Property useful and necessary in its business in
good working order and condition (ordinary wear and tear and obsolescence
excepted).


(b)        Maintain with financially sound and reputable insurance companies
liability, casualty, property and business interruption in at least such amounts
and against at least such risks as are usually insured against in the same
general area by companies engaged in the same or a similar business; and furnish
to the Administrative Agent, upon the request of the Administrative Agent, full
information as to the insurance carried.


Section 5.6          Inspection of Property; Books and Records; Discussions.


Keep proper books, records and accounts in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its businesses and activities; and
permit, during regular business hours and upon reasonable notice by the
Administrative Agent or any Lender, the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired, and to discuss the business, operations, properties, financial
conditions and other conditions of the Credit Parties and their Subsidiaries and
Affiliates with officers and employees of the Credit Parties and their
Subsidiaries and Affiliates and with its independent certified public
accountants.


Section 5.7          Notices.


Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender):


(a)         promptly, but in any event within two (2) Business Days after any
Credit Party knows thereof, the occurrence of any Default or Event of Default;


(b)        promptly, (i) any default or event of default under any Contractual
Obligation, Indebtedness or Guarantee Obligation of any Credit Party or any of
its Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $1,000,000, (ii) any material default or event of default (beyond any
applicable notice and cure period) related to any Collateral or Required Payment
or (iii) any default or event of default under any Credit Party-Related
Obligations.


(c)         promptly, any litigation, or any investigation or proceeding known
or threatened to any Credit Party (i) affecting any Credit Party or any of its
Subsidiaries which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or involve a monetary claim in excess
of $750,000 or involving injunctions or requesting injunctive relief by or
against any Credit Party or any Subsidiary of any Credit Party, (ii) affecting
or with respect to this Agreement, any other Credit Document, any security
interest or Lien created under any Security Document, any Collateral or any
Required Payment, (iii) involving an environmental claim or potential liability
under Environmental Laws which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iv) by any
Governmental Authority relating to the Credit Parties or any Subsidiary thereof
and alleging fraud, deception or willful misconduct by such Person;
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
49

--------------------------------------------------------------------------------


 
(d)        of any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against any Credit Party which could
reasonably be expected to have a Material Adverse Effect;


(e)         of any attachment, judgment, levy or order exceeding $750,000 that
may be assessed against or threatened against any Credit Party, or of any Lien
or claim asserted against any Collateral, other than Permitted Liens;


(f)         as soon as possible and in any event within thirty (30) days after
any Credit Party knows or has reason to know thereof:  (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, a failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC (other than a Permitted Lien) or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or any Credit Party, any Commonly Controlled Entity or any Multiemployer
Plan, with respect to the withdrawal from, or the terminating, Reorganization or
Insolvency of, any Plan;


(g)        promptly after becoming aware of the occurrence of any Internal
Control Event;


(h)        promptly, any notice of any violation received by any Credit Party
from any Governmental Authority including, without limitation, any notice of
violation of Environmental Laws; and


(i)          promptly upon notice or knowledge thereof, notice of any change in
Caplease Inc.’s status as a REIT or Caplease Inc.’s membership or good standing
on any recognized securities exchange;


(j)          promptly upon notice or knowledge thereof, notice of the
conveyance, sale, lease (other than minor lease amendments that do not impact
economic terms including maturity), assignment, transfer or other disposition
(any such transaction, or related series of transactions, a “Sale”) of any
Property, business or assets of any Credit Party or any Subsidiary whether now
owned or hereafter acquired, with the exception of (A) this Agreement and
(B) any Sale of Property by any Credit Party or any Subsidiary that is not
material to the conduct of its business and is effected in the ordinary course
of business;


(k)         promptly upon notice or knowledge thereof, notice of the
establishment of a rating assigned to the long-term unsecured debt issued by any
Credit Party by Moody’s or S&P (or other rating agency acceptable to the
Administrative Agent) and of any downgrade in such rating once established;


(l)          with respect to any Collateral hereunder, promptly upon receipt of
notice or knowledge that the Underlying Mortgaged Property has been damaged by
waste, fire, earthquake or earth movement, flood, tornado or other casualty, or
otherwise damaged so as to affect adversely the Asset Value of such Collateral;


(m)        promptly upon notice or knowledge thereof, provide written notice to
the Administrative Agent of any loss, expected loss or material change in the
value of any Collateral, any Required Payment, any Property or asset of any
Credit Party or a Subsidiary (to the extent that such loss with respect to any
such Property or asset could reasonably be expected to have a Material Adverse
Effect), or any other event or change in circumstances or expected event or
change in circumstances that could reasonably be expected to result (A) in a
default with respect to any Mortgage Asset included in the Collateral, or (B) in
a material decline in value or cash flow of any Collateral, any Underlying
Mortgaged Property for any Collateral, any Required Payment or any Property or
asset of a Credit Party or a Subsidiary (to the extent that such event or change
with respect to any such Property or asset could reasonably be expected to have
a Material Adverse Effect);


(n)        the Borrowers shall provide written notice to the Administrative
Agent at least ten (10) days prior to any Credit Party or any Affiliate or
Subsidiary thereof acquiring any interest that would be senior in priority to
any existing Mortgage Asset that is included in the Collateral;


(o)        promptly upon notice or knowledge thereof, notice of the termination
of any Servicer under any Servicing Agreement relating to any Collateral or of
any PSA Servicer under any Pooling and Servicing Agreement;


(p)        promptly upon notice of knowledge thereof notice that any
representation or warranty set forth in Schedule 1.1(c) to this Agreement is or
was not satisfied in any material respect at any time; and


(q)        promptly, any other development or event which could reasonably be
expected to have a Material Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect
thereto.  In the case of any notice of a Default or Event of Default, the
Borrowers shall specify that such notice is a Default or Event of Default notice
on the face thereof.


Section 5.8          Environmental Laws.


(a)         Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, comply with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws;


(b)        Except as could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings; and
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
50

--------------------------------------------------------------------------------


 
(c)         Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Credit Parties or any of
their Subsidiaries or the Properties, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing arise out of the gross negligence or willful misconduct of
the party seeking indemnification therefor.  The provisions of this Section
shall survive the termination of this Agreement and the payment in full of the
Obligations.


Section 5.9          Financial Covenants.


The Borrowers and the Guarantor, as applicable, shall comply with the following
Financial Covenants:


(a)         Maintenance of Liquidity.  The Borrowers and the Guarantor
(collectively) shall not permit, for any calendar quarter, Liquidity for such
Test Period to be less than $12,000,000, all of which shall consist of cash or
Cash Equivalents; and


(b)        Maintenance of Consolidated Tangible Net Worth.  The Guarantor shall
not permit, for any Test Period, Consolidated Tangible Net Worth at any time to
be less than the sum of (i) $360,000,000 plus (ii) an amount equal to 75% of the
aggregate proceeds received by the Guarantor in connection with the offering or
issuance of any Equity Interests of the Guarantor or any Borrower or the receipt
of any capital contributions, in each case net of any reasonable and customary
brokerage commissions, underwriting fees and discounts, legal fees, finder’s
fees and other similar fees, costs and commissions that, in each case, are
actually paid in connection therewith in cash to a Person that is not a
Subsidiary or Affiliate of Guarantor or any of their Subsidiaries or Affiliates
after the Restatement Date.


(c)         Interest Coverage.  For each Test Period, the Borrowers shall not
permit the ratio of (A) the sum of Consolidated Adjusted EBITDA for all
Borrowers for such Test Period to (B) the Interest Expense for all Borrowers for
such Test Period to be less than 1.05 to 1.0.


(d)        Leverage Ratio.  For each Test Period, the Borrowers shall not permit
the ratio of (A) the Borrowers’ and its Consolidated Subsidiaries’ Adjusted
Total Liabilities to (B) the Borrowers’ and its Consolidated Subsidiaries’
Adjusted Total Assets to exceed 0.80 to 1.00.


Section 5.10       Additional Credit Parties.


(a)         Additional Borrowers. To the extent any new Borrower is approved by
the Administrative Agent, in its discretion, the Credit Parties shall deliver to
the Administrative Agent, with respect to each new Borrower to the extent
applicable, substantially the same documentation required pursuant to Sections
4.1 and 5.12 and such other documents or agreements as the Administrative Agent
may reasonably request, including, without limitation, a Borrower Joinder
Agreement.


(b)        Additional Guarantors.  To the extent any new Guarantor is approved
by the Administrative Agent, in its discretion, the Credit Parties shall deliver
to the Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to Sections
4.1 and 5.12 and such other documents or agreements as the Administrative Agent
may reasonably request, including, without limitation, a Guarantor Joinder
Agreement.


Section 5.11       Compliance with Law.


(a)         Comply with all Requirements of Law (including Environmental Laws
and Securities Laws) and all applicable restrictions imposed by all Governmental
Authorities, applicable to it and the Collateral.


(b)        Comply in all material respects with all Contractual Obligations, all
Indebtedness and all Guarantee Obligations.


Section 5.12       Pledged Assets.


With respect to the Collateral, the Credit Parties shall (a) take all action
necessary to perfect, protect and more fully evidence the Administrative Agent’s
first priority perfected security interest in the Collateral, including, without
limitation, (i) filing and maintaining effective financing statements against
the Borrowers and other Credit Parties, as applicable in all necessary or
appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (ii) executing or
causing to be executed such other instruments, notices or control agreements as
may be necessary or appropriate, and (iii) to the extent that anyone other than
Wells Fargo is the Administrative Agent, entering into a new Account Control
Agreement and Securities Account Control Agreement, and (b) taking all
additional action that the Administrative Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of the parties
to this Agreement and the Credit Documents in such Collateral.  To the extent
any Collateral is created or comes into existence after the Restatement Date,
the Credit Parties shall take such actions as the Administrative Agent shall
require to obtain a first priority perfected security interest in such
Collateral.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
51

--------------------------------------------------------------------------------


 
Section 5.13       Interest Rate Protection Agreements.


Each Credit Party shall perform its duties and obligations under and shall
otherwise maintain any existing Interest Rate Protection Agreements to which it
is a party.


 Section 5.14      Control Agreements.


The Borrowers shall maintain the Account Control Agreement and the Securities
Account Control Agreement in full force and effect and shall not amend or modify
the Account Control Agreement  or the Securities Account Control Agreement or
waive compliance with any provisions thereunder without the prior written
consent of the Administrative Agent.


Section 5.15       Further Assurances.


(a)         Public/Private Designation.  The Credit Parties will cooperate with
the Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Credit Parties to the
Administrative Agent and Lenders (collectively, “Information Materials”)
pursuant to this Article V or the other Credit Documents and will designate
Information Materials (i) that are either available to the public or not
material with respect to the Credit Parties and their Subsidiaries or any of
their respective securities for purposes of United States federal and state
securities laws as “Public Information” and (ii) that are not Public Information
as “Private Information”.


(b)        Additional Information.  The Credit Parties shall provide such
information regarding the operations, business affairs and financial condition
of the Credit Parties or any of their Subsidiaries or Affiliates as the
Administrative Agent or any Lender may reasonably request.


(c)         Visits and Inspections.  The Credit Parties shall permit
representatives of the Administrative Agent or any Lender, from time to time
upon prior reasonable notice and at such times during normal business hours, to
visit and inspect its Properties; inspect, audit and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects.  Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent or
any Lender may do any of the foregoing at any time without advance notice.


Section 5.16       Performance and Compliance with Collateral.


The Credit Parties shall, at their expense, timely and fully perform and comply
(and shall cause their Consolidated Subsidiaries, the Transferors, the Servicers
and the PSA Servicers to timely and fully perform and comply) with all
provisions, covenants and other promises required to be observed by them under
the Collateral and all other agreements related to such Collateral.


Section 5.17       Delivery of Income and Required Payments.


The Credit Parties shall deposit, and shall cause the other Credit Parties, each
of their Subsidiaries and all other Persons to deposit, all Income, Required
Payments and other amounts payable to the Borrowers or the other Credit Parties
in respect of the Collateral or payable to any Credit Party or Subsidiary or
Affiliate in respect of any Required Payment into the Collection Account within
two (2) Business Days of such Person’s receipt thereof.  The Borrowers and the
Credit Parties shall deposit, or cause to be deposited, into the Collection
Account, on or before the date required by the Credit Documents, all other
amounts required by the terms of the Credit Documents.  The Credit Parties shall
provide the Administrative Agent with fully executed copies of all Irrevocable
Instructions required by this Agreement.  The Credit Parties shall take steps
necessary to enforce such Irrevocable Instructions and shall immediately inform
the Administrative Agent of, and rectify any default, breach, failure or
unwillingness to perform thereunder, any dispute or controversy in connection
therewith or any other matter that may, could or will result in payments not
being made as contemplated under the terms of such Irrevocable
Instructions.  The Credit Parties shall not, and shall not permit any Credit
Party or any Subsidiary or Affiliate to, modify or revoke or permit any
modifications or revocations of the Irrevocable Instructions without the
Administrative Agent’s prior written consent in its discretion.  The Borrowers
and the Credit Parties shall deliver such other Irrevocable Instructions as the
Administrative Agent may require in its discretion.  All distributions from the
Collection Account and the Securities Account shall be made solely in accordance
with the terms, provisions and conditions of this Agreement, the Account Control
Agreement and the Securities Account Control Agreement.


Section 5.18       Exceptions.


The Borrowers shall promptly correct any and all Exceptions set forth on
any Asset Schedule and Exception Report.


Section 5.19       Distributions in Respect of Collateral.


If the Credit Parties or any Subsidiary or Affiliate shall receive any rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any Collateral, or otherwise in respect thereof, the Credit Parties shall
accept the same as the Administrative Agent’s agent, hold the same in trust for
the Administrative Agent and deliver the same forthwith to the Administrative
Agent (or its designee) in the exact form received, together with duly executed
instruments of transfer, assignments in blank, executed and undated stock powers
in blank and such other documentation as the Administrative Agent shall
reasonably request.  If any sums of money or property are paid or distributed in
respect of the Collateral (other than the Obligor Reserve Payments) and received
by any Credit Party or any Subsidiary or Affiliate, the Credit Parties shall
promptly pay or deliver, or caused to be paid or delivered, such money or
property to the Administrative Agent and, until such money or property is so
paid or delivered to the Administrative Agent, hold such money or property in
trust for the Administrative Agent, segregated from other funds of the Credit
Parties, their Subsidiaries and Affiliates and other Persons.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
52

--------------------------------------------------------------------------------


 
Section 5.20       REIT Status.


Caplease Inc. shall at all times continue to be (i) qualified as a REIT as
defined in Section 856 of the Code without giving any effect to any cure or
corrective periods or allowances, (ii) entitled to a dividends paid deduction
under Section 857 of the Code with respect to dividends paid by it with respect
to each taxable year for which it claims a deduction on its Form 1120-REIT filed
with the United States Internal Revenue Service for such year, or the entering
into by it of any material “prohibited transactions” as defined in
Sections 857(b) and 856(c) of the Code, and (iii) a publicly traded company
listed, quoted or traded on and in good standing in respect of any Stock
Exchange.


Section 5.21       [Reserved].


Section 5.22       Remittance of Prepayments.


The Borrowers shall remit or cause to be remitted to the Administrative Agent,
with sufficient detail, via Electronic Transmission, to enable the
Administrative Agent to appropriately identify the Collateral to which any
amount remitted applies, all full or partial principal prepayments (regardless
of the source of repayment) on any Collateral that a Borrower, a Servicer or a
PSA Servicer has received or that have been deposited into the Collection
Account no later than two (2) Business Days following the date such prepayment
was received or deposited.


Section 5.23       Escrow Imbalance.


The Borrowers shall (to the extent it is acting as a servicer) or shall cause
the Servicer to, no later than five (5) Business Days after learning (from any
source) of any material imbalance in any reserve or escrow account related to
any Collateral, fully and completely correct and eliminate such imbalance,
including, without limitation, depositing its own funds into such account to
eliminate any overdraw or deficit, to the extent required by the applicable
Servicing Agreement (in the case of a Servicer).


Section 5.24       Separateness.


Notwithstanding any term contained in this Agreement or the other Credit
Documents to the contrary, each SPE Subsidiary shall (a) own no assets other
than Commercial Real Estate and assets ancillary to the ownership thereof that
is pledged as security for the Direct CTL Transaction involving a Whole Loan,
which Whole Loan is pledged to the Administrative Agent as Collateral, and shall
not engage in any business, other than the operation of such assets; (b) not
incur any Indebtedness or obligation, secured or unsecured, direct or indirect,
absolute or contingent (including guaranteeing any obligation), other than (i)
Mortgage Loan Documents for the Whole Loan that is pledged to the Administrative
Agent as Collateral, (ii) customary representations, warranties, indemnities and
other agreements under the Mortgage Loan Documents for the Whole Loan that is
pledged to the Administrative Agent as Collateral, and (iii) obligations under
zoning and other governmental regulations, rules, prohibitions and ordinances
and proposed restrictions, covenants, conditions, limitations, easements,
rights–of–way and other matters existing of public record or proposed to be
recorded or filed in the future governing or affecting mortgaged real Property
or that may otherwise require the consent of or joinder by a mortgagee; (c) not
make any loans or advances to any Affiliate and shall not acquire obligations or
securities of its Affiliates; (iv) pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) only from its own assets;
(d) comply with the provisions of its Authority Documents; (vi) do all things
necessary to observe organizational formalities and to preserve its existence,
and will not amend, modify or otherwise change its Authority Documents without
the consent of the Administrative Agent; (e) maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates
(except that such financial statements may be consolidated to the extent
consolidation is required under the GAAP consistently applied or as a matter of
the Requirements of Law) and file its own tax returns (except to the extent
consolidation is required or permitted under Requirements of Law); (f) be, and
at all times will hold itself out to the public as, a legal entity separate and
distinct from any other entity (including any Affiliate), shall correct any
known misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, and shall not identify itself or any of its Affiliates
as a division of the other; (g) maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; (h) not engage in or suffer
any change of ownership, dissolution, winding up, liquidation, consolidation or
merger in whole or in part; (i) not commingle its funds or other assets with
those of any Affiliate or any other Person; (j) maintain its accounts separate
from those of any Affiliate or any other Person; (k) shall not hold itself out
to be responsible for the debts or obligations of any other Person; (l) shall
not, except in accordance with its organizational documents and without the vote
of its Independent Director (to the extent an Independent Director is required
by the Administrative Agent in its discretion at the time the related Whole Loan
is pledged to the Administrative Agent as Collateral), (i) file or consent to
the filing of any Insolvency Proceeding with respect to itself, institute any
proceedings under any applicable Insolvency Law or otherwise seek any relief
under any Requirements of Law relating to the relief from debts or the
protection of debtors generally with respect to itself, (ii) seek or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for itself or a substantial portion of its
properties, or (iii) make any assignment for the benefit of it’s creditors; (m)
to the extent required by the Administrative Agent in its discretion at the time
the related Whole Loan is pledged to the Administrative Agent as Collateral,
shall have at all times at least one (1) Independent Director (or such greater
number as required by the Administrative Agent or the Rating Agencies); (n)
shall maintain an arm’s length relationship with its Affiliates; (o) maintain a
sufficient number of employees in light of contemplated business operations; (p)
use separate stationary, invoices and checks; and (q) allocate fairly and
reasonably any overhead for shared office space.


Section 5.25       Registration of Securities.


In the case of any Pledged Mortgage Asset not physically delivered to the
Administrative Agent as agent for the Lenders (or the Custodian on its behalf)
unless otherwise consented to by the Administrative Agent, the Borrowers shall
maintain, or cause to be maintained, each of the Securities (as defined in the
UCC) with either DTC or with the National Book Entry System of the Federal
Reserve, DTC or any similar firm or agency, as applicable, in the name of the
Administrative Agent as agent for the Lenders.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
53

--------------------------------------------------------------------------------


 

Section 5.26       Termination of Securities Account.


Upon the Borrowers’ receipt of notice from any securities intermediary (as
defined in the UCC) of its intent to terminate any securities account (as
defined in the UCC) of the Borrowers held by such securities intermediary and
relating to a Pledged Mortgage Asset or collateral for a Pledged Mortgage Asset,
prior to the termination of such securities account the collateral in such
account (a) shall be transferred to a new securities account, upon the request
of the Administrative Agent, which shall be subject to an executed control
agreement as provided in Section 5.12 of this Agreement or (b) transferred to an
account held by the Administrative Agent as agent for the Lenders in which such
collateral will be held until a new securities account is established with an
executed control agreement acceptable to the Administrative Agent in its
discretion.
 
Section 5.27       Independence of Covenants.


All covenants contained in this Agreement shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of an Default or Event of Default if such action is taken or
condition exists.


Section 5.28       ERISA.


Each Borrower and the Guarantor shall, and each shall cause each of its
Subsidiaries to, comply in all material respects with all requirements of ERISA
applicable with respect to each Plan.


Section 5.29       Mortgage Assets.


The Borrowers shall (i) acquire the Mortgage Assets pursuant to and in
accordance with the terms of the Purchase Agreements (if applicable), (ii) take
all action necessary to perfect, protect and more fully evidence the Borrowers'
ownership of such Mortgage Assets under the Purchase Agreements (if any) free
and clear of any Lien other than Permitted Liens, including, without limitation,
(A) filing and maintaining effective financing statements against the
Transferors in all necessary or appropriate filing offices, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices, and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate, and (iii) take all
additional action that the Administrative Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of the parties
to this Agreement in the Collateral.


Section 5.30          [Reserved].  


Section 5.31          Additional Debt Secured By Real Estate.


If any Credit Party or any Affiliate or Subsidiary of a Credit Party enters into
any additional Indebtedness in connection with an Equity Issuance as a result of
purchasing any real property in connection with such Equity Issuance, then such
Indebtedness will have a maturity date that is at least five (5) years from the
date of such Equity Issuance and the related real property shall generate Income
in an amount greater than or equal to 110% multiplied by the debt service
related to such additional Indebtedness, as determined by the Administrative
Agent in its discretion.  The Borrowers shall provide such documentation as the
Administrative Agent shall request at least ten (10) Business Days in advance of
the purchase or such real estate to permit the Administrative Agent to verify
compliance with this Section 5.31.


ARTICLE VI


NEGATIVE COVENANTS


Each of the Credit Parties hereby covenants and agrees that on the Restatement
Date, and thereafter (a) for so long as this Agreement is in effect, (b) until
the Commitments have terminated, (c) until no Note remains outstanding and
unpaid and the Obligations and all other amounts owing to the Administrative
Agent or any Lender hereunder are paid in full, that:


Section 6.1          Indebtedness.


No Credit Party will, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Indebtedness, Guarantee Obligations or
Contractual Obligations, except:


(a)         Indebtedness arising or existing under this Agreement and the other
Credit Documents;


(b)        Indebtedness of the Credit Parties and their Subsidiaries existing as
of the Closing Date as referenced in the financial statements referenced in
Section 3.1 (and set out more specifically in Schedule 6.1(b) hereto) and any
renewals, refinancings or extensions thereof in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension and
with a maturity of not less than five (5) years from the date of such renewal,
refinancing or extension;


(c)         Indebtedness of the Credit Parties and their Subsidiaries incurred
after the Closing Date to acquire Mortgage Assets or provide funding thereunder,
provided, however, if such Indebtedness is recourse to a Credit Party, the
maturity thereof must be no less than five (5) years from the date the
Indebtedness is incurred;


(d)        Indebtedness and obligations owing under Interest Rate Protection
Agreements entered into in order to manage existing or anticipated interest
rate, exchange rate or commodity price risks related to the Mortgage Assets and
not for speculative purposes;
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

54

--------------------------------------------------------------------------------


 
(e)         Indebtedness arising out of the acquisition or financing of real
estate or real estate-related assets after the Closing Date; and


(f)         Indebtedness in compliance with Section 5.31.


Section 6.2          Liens.


The Credit Parties and the Subsidiaries and Affiliates shall not sell, pledge,
assign or transfer to any other Person, or grant, create, incur, assume, suffer
or permit to exist any Lien on all or any portion of the Collateral or the
Required Payments, other than Permitted Liens, whether now existing or hereafter
transferred hereunder, or any interest therein, and the Credit Parties and the
Subsidiaries and Affiliates shall not sell, pledge, assign or suffer to exist
any Lien, or any circumstance which, if adversely determined, would be
reasonably likely to give rise to a Lien, on its interest, if any, hereunder or
under the other Credit Documents.  Immediately upon notice to any Credit Party
of a Lien or any circumstance which, if adversely determined would be reasonably
likely to give rise to a Lien (other than in favor of the Administrative Agent
or created by or through the Administrative Agent), on all or any portion of the
Collateral or the Required Payments, the Borrowers shall notify the
Administrative Agent and the Borrowers shall further defend the Collateral and
the Required Payments against, and will take such other action as is necessary
to remove, any Lien or claim on or to the Collateral or the Required Payments
(other than any Permitted Liens created under this Agreement and the Credit
Documents), and the Borrowers shall defend the right, title and interest of the
Credit Parties and their Subsidiaries and Affiliates in and to any of the
Collateral and the Required Payments against the claims and demands of all
Persons whomsoever.  Notwithstanding the foregoing, if a Credit Party or any
Subsidiary or Affiliate shall grant a Lien on any of the Collateral or Required
Payments in violation of this Section, then it shall be deemed to have
simultaneously granted an equal and ratable Lien on any such Collateral or
Required Payments in favor of the Administrative Agent for the ratable benefit
of the Lenders to the extent such Lien has not already been granted to the
Administrative Agent.


Section 6.3          Nature of Business.


No Credit Party will, nor will it permit any Subsidiary to, alter the character
of its business in any material respect from that conducted as of the Closing
Date.  The Borrowers shall not engage in any activity other than activities
specifically permitted by this Agreement, including, but not limited to,
investment in mortgage loans, mezzanine loans, participations and other real
estate related assets and the purchasing, financing and holding of commercial
mortgage-backed securities, collateralized debt obligation securities and
activities incident thereto.


Section 6.4          Consolidation, Merger, Sale or Purchase of Assets, etc.


No Credit Party shall enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) or sell all or substantially all of its
assets; provided, however, that any Credit Party may merge or consolidate with
(i) any wholly owned Subsidiary of such Credit Party, or (ii) any other Person
if a Credit Party is the surviving entity; and provided, further, that, if after
giving effect thereto, no Default or Event of Default would exist hereunder.


Section 6.5          Advances, Investments and Loans.


The Credit Parties will not, nor will they permit any Subsidiary to, make any
Investment except for Permitted Investments.


Section 6.6          Transactions with Affiliates.


Unless otherwise approved in writing by the Administrative Agent in its
discretion, the Credit Parties will not, nor will they permit any Subsidiary to,
enter into any transaction or series of transactions, whether or not in the
ordinary course of business, with any officer, director, shareholder or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person that is not
an officer, director, shareholder or Affiliate; provided, however, that in no
event shall the Borrowers pledge to the Administrative Agent hereunder any
Eligible Asset acquired by the Borrowers from an Affiliate of the Borrowers
unless the Borrowers shall have delivered to the Administrative Agent prior to
the Borrowing Date a certified copy of the related Purchase Agreement and, if
requested by the Administrative Agent in its discretion, a True Sale Opinion.


Section 6.7          Ownership of Subsidiaries; Restrictions.


Except in connection with a Permitted Investment or Permitted Indebtedness, the
Credit Parties shall not create or own Subsidiaries without the Administrative
Agent’s consent in its discretion.  Except in connection with a Permitted
Investment (other than Direct CTL Transactions involving Whole Loans) or
Permitted Indebtedness (other than Direct CTL Transactions involving Whole
Loans), the Credit Parties will not sell, transfer, pledge or otherwise dispose
of any Equity Interest or other equity interests in any of their Subsidiaries,
nor will they permit any of their Subsidiaries to issue, sell, transfer, pledge
or otherwise dispose of any of their Equity Interest or other equity interests,
except in a transaction permitted by Section 6.4.


Section 6.8          Corporate Changes; Material Contracts.


No Credit Party will, nor will it permit any of its Subsidiaries to, (a) change
its fiscal year, (b) amend, modify or change its Authority Documents in any
respect without the prior written consent of the Administrative Agent; provided
that no Credit Party shall (i) except to the extent permitted under this
Agreement, alter its legal existence or, in one transaction or a series of
transactions, merge into or consolidate with any other entity, or sell all or
substantially all of its assets, (ii) change its state of incorporation or
organization, or (iii) change its registered legal name, without providing
thirty (30) days prior written notice to the Administrative Agent and without
filing (or confirming that the Administrative Agent has filed) such financing
statements and amendments to any previously filed financing statements as the
Administrative Agent may require, (c) amend, modify, cancel or terminate other
than on its terms or fail to renew or extend at the Credit Party’s or the
Subsidiary’s option or permit the amendment, modification, cancellation or
termination other than on its terms of any of the Material Contracts in any
respect materially adverse to the interests of the Lenders without the prior
written consent of the Required Lenders, (d) change its state of incorporation,
organization or formation without the consent of the Administrative Agent or
have more than one state of incorporation, organization or formation or
(e) change its accounting method (except in accordance with GAAP) in any manner
adverse to the interests of the Lenders without the prior written consent of the
Required Lenders.
 
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
55

--------------------------------------------------------------------------------




Section 6.9
Limitation on Restricted Actions.



The Credit Parties will not, nor, in connection with clauses (a) through (d)
below will they permit any Subsidiary to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any Lien or restriction
on the ability of any such Person to (a) other than dividends to the Guarantor
by direct or indirect Subsidiaries of the Guarantor, pay dividends or make any
other distributions to any Credit Party on its Equity Interest or with respect
to any other interest or participation in, or measured by, its profits,
(b) other than in connection with Direct CTL Transactions that are pledged to
the Administrative Agent under this Agreement, pay any Indebtedness or other
obligation owed to any Credit Party, (c) other than in connection with Permitted
Investments or Permitted Indebtedness, make loans or advances to any Credit
Party, (d) sell, lease or transfer any of its Properties to any Credit Party, or
(e) act as a Borrower or Guarantor, to obtain loans or to pledge its assets
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (a)-(d) above) for such Liens or restrictions existing
under or by reason of (i) this Agreement and the other Credit Documents or
(ii) Requirements of Law.


Section 6.10
Restricted Payments.



Except as otherwise required or permitted by the Credit Documents, no Credit
Party shall declare or make any payment on account of, or set apart assets for,
a sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any Equity Interest of any Credit Party
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or Property or in
obligations of any Credit Party, except that a Credit Party may (a) declare and
pay dividends in an amount necessary to maintain its status as a REIT and (b)
declare and pay dividends in accordance with its Authority Documents and redeem
Equity Interests of Caplease in June 2008, provided (i) there is no Default or
Event of Default, (ii) no mandatory prepayments obligation is outstanding and
(iii) the distribution will not violate any Financial Covenant.


Section 6.11
Sub-Limits.



The Borrowers shall not pledge to the Administrative Agent any Eligible Assets
if, after such pledge a Sub-Limit would be exceeded, unless waived in writing by
the Administrative Agent in its discretion.


Section 6.12
No Further Negative Pledges.



None of the Credit Parties or any of their Subsidiaries shall grant, allow or
enter into any agreement or arrangement with any Person that prohibits or
restricts, or purports to prohibit or restrict, the granting of any Lien or
other encumbrance on any of the assets or Properties of the Credit Parties or
their Subsidiaries; provided, however, that the foregoing shall not apply to
(i) the negative pledge contained in Section 6.18, (ii) Indebtedness identified
on Schedule 6.1(b) or (iii) any other negative pledge or grant of any Lien or
other encumbrance approved by the Administrative Agent in its discretion.


Section 6.13
Collateral Not to be Evidenced by Instruments.



No Credit Party shall take any action to cause all or any portion of the
Collateral that is not, as of the applicable Borrowing Date, evidenced by an
Instrument to be so evidenced except, with the Administrative Agent’s consent,
in connection with the enforcement or collection of such Collateral.


Section 6.14
Deposits.



The Credit Parties will not deposit or otherwise credit, or cause or permit to
be so deposited or credited, to the Collection Account or Securities Account
cash or cash proceeds other than (i) in the case of the Collection Account,
Income in respect of Collateral, Cash Collateral and other payments required to
be deposited therein under the Credit Documents, and (ii) in the case of the
Securities Account, the CMBS Securities that are Mortgage Assets and other
Collateral related thereto (except those CMBS Securities that are certificated
securities within the meaning of Article 8 of the UCC).


Section 6.15
Servicing Agreements.



The Credit Parties will not materially amend, modify, waive or terminate any
provision of any Purchase Agreement, Servicing Agreement or Pooling and
Servicing Agreement without the prior written consent of the Administrative
Agent.  Notwithstanding the foregoing, but subject to the Administrative Agent’s
rights under Article IX, the Borrowers shall have the right to terminate any of
the foregoing upon the occurrence of a material default (beyond any applicable
notice and cure period) of the other party thereto.


Section 6.16
Extension or Amendment of Collateral.



Except as provided in Section 9.7 or unless otherwise agreed to by the
Administrative Agent in its discretion, the Credit Parties will not extend,
amend, waive or otherwise modify, or permit any Servicer or PSA Servicer (except
as provided in a Pooling and Servicing Agreement) to extend, amend, waive or
otherwise modify the material terms of any Collateral or the Mortgage Loan
Documents related thereto or to exercise the material rights of a holder of said
Collateral.  Unless otherwise agreed to by the Administrative Agent in its
discretion, the Credit Parties, the Servicers and the PSA Servicers (except as
provided in a Pooling and Servicing Agreement) shall have no right to waive,
amend, modify or alter the material terms of any Collateral or the related
Mortgage Loan Documents thereto or otherwise exercise any material right of the
holder of any Collateral.  The Administrative Agent agrees to promptly consider
any request for consent under this Section 6.16.
  
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
56

--------------------------------------------------------------------------------

 


Section 6.17
Stock Repurchase.



No Credit Party shall repurchase any outstanding common stock of any Credit
Party in excess of an amount equal to $50,000,000 in the aggregate prior to the
later of (a) the Maturity Date and (b) the payment in full of the Obligations.


Section 6.18
No Future Liens.



No Credit Party shall grant or permit, or suffer to be granted or permitted, any
Lien on, or any encumbrances upon, any Collateral and/or any Required Payment in
favor of any Person, other than Liens in favor of the Administrative Agent as
agent for the Secured Parties.  The Credit Parties shall not sell, pledge,
assign or transfer to any Person, or grant, create, incur, assume, suffer or
permit to exist any Lien on, the Equity Interests of an SPE Subsidiary under any
Direct CTL Transaction that involves a Whole Loan, including, without
limitation, the Equity Interests of the SPE Subsidiaries that own the Commercial
Real Estate leased to the Kroger Company, Quest Corporation and Factory Mutual
Insurance Company.


Section 6.19
Margin Regulations.



No part of the proceeds of any Loan hereunder shall be used for any purpose
which violates, or would be inconsistent with, the provisions of Regulation T, U
or X.


Section 6.20
Senior and Pari Passu Interests.



No Credit Party shall acquire or maintain any right or interest in any Mortgage
Asset (or, directly or indirectly, the Underlying Mortgaged Property with
respect thereto) that is senior to or pari passu with the rights and interests
of the Administrative Agent therein under this Agreement and the Credit
Documents unless such interest is also part of the Collateral; provided that
that foregoing negative covenant shall not apply to CMBS Securities.


Section 6.21
Portfolio Assets.



To the extent the Administrative Agent acquires a pledge of multiple Mortgage
Assets as a part of a portfolio or package, the Borrowers shall not repay or
obtain the release of any Lien on less than all such Collateral without repaying
all Loans related to all such Collateral included in the portfolio or package,
unless the Administrative Agent otherwise consents in its discretion.


Section 6.22
Inconsistent Agreements.



The Credit Parties shall not directly or indirectly, enter into any agreement
containing any provision that would be violated or breached by any transaction,
Loan or pledge of Collateral under the Credit Documents or by the performance by
any Credit Party of its duties, covenants or obligations under any Credit
Document.


ARTICLE VII


EVENTS OF DEFAULT


Section 7.1
Events of Default.



An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):


(a)           Payment.  (i) The Borrowers shall fail to pay any principal or
interest on any Loan or Note when due (whether at maturity, by reason of
mandatory or optional prepayment, by reason of acceleration or otherwise) in
accordance with the terms hereof or thereof; or (ii) the Borrowers shall fail to
pay any fee or other amount payable hereunder or under the Credit Documents when
due (whether at maturity, by reason of mandatory or optional prepayment, by
reason of acceleration or otherwise) in accordance with the terms hereof and
such failure shall continue unremedied for two (2) days; or (iii) or the
Guarantor shall fail to pay on the Guaranty in respect of any of the foregoing
or in respect of any other Obligations under the Credit Documents; or (iv) any
other Credit Party shall fail to pay any amounts owed by it under the Credit
Documents to which it is a party (after giving effect to the grace period in
clause (ii) above); or


(b)           Misrepresentation.  Any representation or warranty made or deemed
made herein, in the Security Documents or in any of the other Credit Documents
or which is contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement or
the Credit Documents shall prove to have been incorrect, false or misleading on
or as of the date made or deemed made and continues to be unremedied for a
period of twenty (20) Business Days after the earlier to occur of (i) the date
on which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Credit Parties by the Administrative Agent, and
(ii) the date on which the Credit Parties become aware thereof; or


(c)           Covenant Default.  (i) Any Credit Party shall fail to perform,
comply with or observe any term, covenant or agreement applicable to it
contained in Sections 5.9, 5.20 or 6.4; or (ii) any Credit Party shall fail to
comply with any other covenant contained in this Agreement or the other Credit
Documents or any other agreement, document or instrument among any Credit Party,
the Administrative Agent and the Lenders or executed by any Credit Party in
favor of the Administrative Agent or the Lenders (other than as described in
Sections 7.1(a) or 7.1(c)(i) above), and such breach or failure to comply is not
cured within twenty (20) Business Days of its occurrence; or
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
57

--------------------------------------------------------------------------------

 
   
(d)           Indebtedness Cross-Default.  (A) Any Credit Party shall default in
any payment due in excess of $250,000 or with respect to any material
Indebtedness in excess of (1) $5,000,000 in the case of a Guarantor or Pledgor
and (2) $1,000,000 in the case of any Borrower (in each case including, without
limitation, recourse debt), any Guarantee Obligations or any material
Contractual Obligation in excess of (1) $5,000,000 in the case of a Guarantor or
Pledgor, and (2) $1,000,000 in the case of any Borrower, to which a Borrower,
Guarantor or Pledgor, as applicable, is a party, or a default or an event or
condition shall have occurred that would permit acceleration of any of the
foregoing whether or not such event or condition has been waived, (B) any Credit
Party shall be in default of any obligation with respect to any Credit
Party–Related Obligation or (C) any Credit Party shall be in default with
respect to any obligation under the Interest Rate Protection Agreements; or


(e)           [Reserved];


(f)           Bankruptcy Default.  (i) A Credit Party or any of its Subsidiaries
or Affiliates shall commence any case, proceeding or other action (A) under any
existing or future Requirements of Law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or a Credit Party or any of its Subsidiaries or
Affiliates shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against a Credit Party or any of its Subsidiaries
or Affiliates any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against a Credit Party or any of its Subsidiaries or Affiliates any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
their assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (iv) a Credit Party or any of
its Subsidiaries or Affiliates shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) a Credit Party or any of its
Subsidiaries or Affiliates shall generally not, or shall be unable to, or shall
admit in writing their inability to, pay its debts as they become due; or


(g)           Judgment Default.  One or more judgments or decrees shall be
entered against a Credit Party or any of its Subsidiaries or Affiliates
involving in the aggregate a liability (to the extent not covered by insurance)
of $1,000,000 or more and all such judgments or decrees shall not have been paid
and satisfied, vacated, discharged, stayed or bonded pending appeal within ten
(10) Business Days from the entry thereof or any injunction, temporary
restraining order or similar decree shall be issued against a Credit Party or
any of its Subsidiaries or Affiliates that, individually or in the aggregate,
could result in a Material Adverse Effect; or


(h)           ERISA Default.  (i) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan (other than a Permitted Lien)
shall arise on the assets of the Credit Parties or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Administrative Agent, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) a Credit Party, any of its
Subsidiaries or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Administrative Agent is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, any
Multiemployer Plan or (vi) any other similar event or condition shall occur or
exist with respect to a Plan; or


(i)           Change of Control.  There shall occur a Change of Control; or


(j)           Invalidity of Credit Documents.  (i) Any Credit Document, or any
Lien or security interest granted thereunder, shall (except in accordance with
its terms), in whole or in part, terminate, cease to be effective, be declared
null and void, cease to be in full force and effect or cease to be the legally
valid, binding and/or enforceable obligation of any Credit Party, as applicable,
(ii) any Credit Party or any other Person shall, directly or indirectly, contest
in any manner the effectiveness, validity, binding nature or enforceability of
any Credit Document or any Lien or security interest thereunder or deny or
disaffirm such Person’s obligations under any Credit Document, (iii) the Liens
contemplated under the Credit Documents shall cease or fail to be first priority
perfected Liens on any Collateral in favor of the Administrative Agent or shall
be Liens in favor of any Person other than the Administrative Agent, (iv) any
Credit Party shall grant, or permit or suffer to exist, any Lien on any
Collateral except Permitted Liens, or (v) any Credit Party or any Subsidiary or
Affiliate of the foregoing shall grant, or permit or suffer to exist, any Lien
on any Required Payment; or


(k)           Uninsured Loss.  Any uninsured damage to or loss, theft or
destruction of any Property or assets of the Credit Parties or any of their
Subsidiaries shall occur that is in excess of $1,000,000; or


(l)           Equity Ownership.  (i) Caplease Inc. shall cease to own (A) at
least 97.5% of the issued and outstanding Equity Interests of Caplease, (B) 100%
of the issued and outstanding Equity Interests of  Funding and (C) indirectly
100% of the issued and outstanding Equity Interests of Services,  (ii) Caplease
or Caplease Inc. shall cease to own 100% of the issued and outstanding Equity
Interests of each SPE Subsidiary or violate the last sentence of Section 6.18 or
(iii) Prefco II GP LLC and CLF Real Estate LLC shall cease to own 100% of
Prefco.; or
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
58

--------------------------------------------------------------------------------

 
   
(m)           40 Act.  Any Credit Party shall become required to register as an
“investment company” within the meaning of the 40 Act or the arrangements
contemplated by the Credit Documents shall require registration as an
“investment company” within the meaning of the 40 Act; or


(n)           Material Adverse Effect.  There shall exist any event or
occurrence that has caused a Material Adverse Effect; or


(o)           IRS Lien.  The Internal Revenue Service shall file notice of a
Lien pursuant to Section 6323 of the Code with regard to any assets or Property
of any Credit Party, and such Lien shall not have been released within five (5)
Business Days; or


(p)           Cooperation.  Any Credit Party fails to pledge Collateral required
to be pledged under this Agreement or the other Credit Documents or fails to
cooperate with the Administrative Agent as required by this Agreement or the
other Credit Documents to ensure that the Administrative Agent has or obtains a
perfected first priority security interest in all existing and future Collateral
and such failure shall continue unremedied for three (3) Business Days; or


(q)           Irrevocable Instructions.  Any Credit Party’s failure to deliver
any Irrevocable Instruction required under this Agreement or any Person’s
attempt to disavow, revoke or act contrary to, the failure of any Person to
abide by or perform, or any Credit Party’s failure to enforce, the terms of any
Irrevocable Instruction; or


(r)           Solvency.  Any Credit Party is not Solvent or shall admit its
inability to, or its intentions not to, perform its obligations, covenants,
duties or agreements under any Credit Document, any Obligation or any Credit
Party-Related Obligation; or


(s)           REIT.  Caplease Inc. ceases to qualify as a REIT (without giving
any effect to any cure or corrective periods or allowances), is subject to a
ratings downgrade by any Rating Agency or ceases to be a publicly traded company
listed, quoted or traded on or in good standing in respect of any Stock
Exchange; or


(t)           Commitment.  The aggregate principal amount of all Revolving Loans
outstanding on any day exceeds the Revolving Commitment and the same continues
unremedied for two (2) Business Days after notice from the Administrative Agent;
provided, however, during the period of time that such event remains unremedied,
no additional Revolving Loans will be made under this Agreement; or


(u)           Servicer Default.    A Servicer Default occurs and is continuing;
or


(v)           Income.  Any Credit Party’s, any Subsidiary or Affiliate thereof,
any Servicer’s or any PSA Servicer’s failure to deposit to the Collection
Account all Income and other Cash Collateral as required by this Agreement or
the failure of the Borrowers to deposit or credit to the Securities Account any
uncertificated CMBS Security and related Collateral required to be deposited or
credited to such account; or


(w)           Consent.  Any Credit Party engages in any conduct or action where
the Administrative Agent’s and/or any Lender’s prior written consent is required
by the terms of this Agreement or the other Credit Documents and any Credit
Party fails to obtain such consent; or


(x)           Merger.  Unless waived by the Administrative Agent, to the extent
merger or consolidation is permitted under the Credit Documents, any Credit
Party shall merge or consolidate into any entity and such entity is, in the
Administrative Agent’s determination in its discretion, materially weaker in its
financial condition (in the aggregate) than such Person pre-merger or
consolidation; or


(y)           Other Defaults.  Any event or occurrence under this Agreement or
any of the other Credit Documents that, by the express terms of this Agreement
or the other Credit Documents, is deemed to constitute an Event of Default; or


(z)           Instructions; Notices.  Any Credit Party shall have failed to give
instructions (including, without limitation, Irrevocable Instructions) or any
notice to the Administrative Agent or any Lender as required by this Agreement
or the other Credit Documents, or to deliver any required reports hereunder, on
or before the date such instruction, notice or report is required to be made or
given, as the case may be, under the terms of this Agreement or the other Credit
Documents and any such failure continues unremedied for a period of two (2)
Business Days after the earlier to occur of (i) the date on which written notice
of such failure requiring the same to be remedied shall have been given to any
Credit Party by the Administrative Agent and (ii) the date on which any Credit
Party becomes aware thereof; or


In making a determination as to whether an Event of Default has occurred, the
Administrative Agent and the Lenders shall be entitled to rely on reports
published or broadcast by media sources believed by the Administrative Agent
and/or any Lender to be generally reliable and on information provided to it by
any other sources believed by it to be generally reliable, provided that the
Administrative Agent and/or the Lender reasonably and in good faith believes
such information to be accurate and has taken such steps as may be reasonable in
the circumstances to attempt to verify such information.  Notwithstanding
anything contained in the Credit Documents to the contrary, unless waived by the
Administrative Agent in its discretion, neither the Credit Parties nor any other
Person shall be permitted to cure an Event of Default after the acceleration of
any of the Obligations.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
59

--------------------------------------------------------------------------------

 

Section 7.2
Acceleration; Remedies.



Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event of Default,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all Obligations and other amounts under the
Credit Documents shall immediately become due and payable, and (b) if such event
is any other Event of Default, any or all of the following actions may be
taken:  (i) with the written consent of the Required Lenders, the Administrative
Agent may, or upon the written request of the Required Lenders, the
Administrative Agent shall, declare the Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; (ii) the Administrative
Agent may, or upon the written request of the Required Lenders, the
Administrative Agent shall, declare the Loans (with accrued interest thereon)
and all Obligations and other amounts owing under this the Credit Documents to
be due and payable forthwith, whereupon the same shall immediately become due
and payable; and/or (iii) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, exercise such other rights and remedies as
provided under the Credit Documents and under Requirements of Law.


ARTICLE VIII


THE ADMINISTRATIVE AGENT


Section 8.1
Appointment and Authority.



Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and neither the Borrowers nor any
other Credit Party shall have rights as a third party beneficiary of any of such
provisions.


Section 8.2
Nature of Duties.



Anything herein to the contrary notwithstanding, none of the bookrunners,
Arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent,
or a Lender hereunder.  Without limiting the foregoing, none of the Lenders or
other Persons so identified shall have or be deemed to have any fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


Section 8.3
Exculpatory Provisions.



The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or Requirements of Law; and


(c)           shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 7.2) or (ii) in the absence of
its own gross negligence or willful misconduct.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
60

--------------------------------------------------------------------------------

 
   
Section 8.4
Reliance by Administrative Agent.



The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.


Section 8.5
Notice of Default.



The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or one of the
Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders except
to the extent that this Agreement expressly requires that such action be taken,
or not taken, only with the consent or upon the authorization of the Required
Lenders, or all of the Lenders, as the case may be.


Section 8.6
Non-Reliance on Administrative Agent and Other Lenders.



Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.


Section 8.7
Indemnification.



The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder and its Affiliates and its respective officers, directors, agents and
employees (to the extent not reimbursed by the Borrowers and without limiting
the obligation of the Borrowers to do so), ratably according to their respective
Commitment Percentages in effect on the date on which indemnification is sought
under this Section, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against any such indemnitee in any way relating to or
arising out of any Credit Document or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by any such indemnitee under or in connection with any
of the foregoing; provided, however, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from such indemnitee’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction.  The provisions of this
Section shall survive the termination of this Agreement and the payment in full
of the Obligations.


Section 8.8
Administrative Agent in Its Individual Capacity.



The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
61

--------------------------------------------------------------------------------

 

Section 8.9
Successor Administrative Agent.



The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor, or an Affiliate of any such bank.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section
10.5 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.


Section 8.10
Collateral and Guaranty Matters.



(a)           The Lenders irrevocably authorize and direct the Administrative
Agent:


(i)           to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the
Revolving Commitments and payment in full of all Obligations (other than
contingent indemnification obligations for which no claim has been made or
cannot be reasonably identified by an Indemnitee based on the then-known facts
and circumstances), or (B) subject to Section 10.1, if approved, authorized or
ratified in writing by the Required Lenders or (C) subject to Sections 2.5(c),
2.17 and 6.21 and other restrictions on releases, upon a prepayment in full of
all amounts owed hereunder with respect to a Pledged Mortgage Asset by the
Borrowers pursuant to Section 2.5(b)(viii), provided there is no Default, no
Event of Default and no mandatory prepayment is due or will become due upon such
release or upon the expiration of the applicable time period under Section 2.5.


(ii)           to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Credit Document to the holder of any Lien on
such Collateral that is permitted by Section 6.2; and


(iii)           to release the Guarantor from its obligations under the
applicable Guaranty if such Person ceases to be a Guarantor as a result of a
transaction permitted hereunder.


(b)           In connection with a termination or release pursuant to this
Section, the Administrative Agent shall promptly execute and deliver to the
applicable Credit Party, at the Borrowers’ expense, all documents that the
applicable Credit Party shall reasonably request to evidence such termination or
release.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of Collateral, or to
release the Guarantor from its obligations under the Guaranty pursuant to this
Section.


ARTICLE IX


ADMINISTRATION AND SERVICING


Section 9.1
Servicing.



(a)           The Administrative Agent hereby appoints each of the Borrowers as
its agent to service the Collateral and enforce its rights in and under such
Collateral.  The Borrowers hereby accept such appointment and agree to perform
the duties and obligations with respect thereto as set forth herein.


(b)           The Borrowers covenants to maintain or cause the servicing of the
Collateral to be maintained in conformity with Accepted Servicing Practices and
in a manner at least equal in quality to the servicing Borrowers provides for
Mortgage Assets that it owns.  In the event that the preceding language is
interpreted as constituting one or more servicing contracts, each such servicing
contract shall terminate automatically upon the earliest of (i) an Event of
Default, (ii) the date on which this Agreement terminates or the Administrative
Agent releases its Lien with respect to the related item of Collateral or
(iii) the transfer of servicing approved in writing by the Administrative Agent.


(c)           For the purposes of this Article IX, the term Borrower shall also
refer to Prefco but only with respect to the Johnston RI Pledged Mortgage Asset.


Section 9.2
Borrowers as Servicer.



If the Collateral is serviced by the Borrowers, the Borrowers agree that, until
the item of Collateral is released from the Administrative Agent’s Lien, the
Administrative Agent has a security interest in all servicing records for the
period that the Administrative Agent has a Lien on the Collateral, including,
but not limited to, any and all servicing agreements, files, documents, records,
data bases, computer tapes, copies of computer tapes, computer programs, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Collateral (the “Servicing Records”).  The
Borrowers covenant to safeguard such Servicing Records and to deliver them
promptly to Administrative Agent or its designee (including the Custodian) at
the Administrative Agent’s request.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
62

--------------------------------------------------------------------------------

 
  
Section 9.3
Third Party Servicer.



The Borrowers shall not cause the Collateral to be serviced by a third party
other than pursuant to the Servicing Agreements or the Pooling and Servicing
Agreements or, if not serviced thereunder, by any Servicer other than a Servicer
expressly approved in writing by the Administrative Agent in its discretion,
which approval shall be deemed granted by the Administrative Agent with respect
to each Servicer listed on Schedule 9.3 attached hereto, as such schedule may be
amended or supplemented from time to time, after the execution of this
Agreement.  If the Collateral is serviced by a Servicer or a PSA Servicer
pursuant to a Servicing Agreement or Pooling and Servicing Agreement, as
applicable, the Borrowers (i) shall, in accordance with Section 4.2, provide to
the Administrative Agent (subject to the last sentence of this Section) a copy
of each Servicing Agreement and Pooling and Servicing Agreement, which
agreements shall be in form and substance acceptable to the Administrative
Agent, and a Servicer Redirection Notice, fully executed by the Borrowers and
the related Servicer or PSA Servicer, and (ii) hereby irrevocably assigns to the
Administrative Agent and the Administrative Agent’s successors and assigns all
right, title and interest of the Borrowers in, to and under, and the benefits of
(but not the obligations of), each Servicing Agreement and each Pooling and
Servicing Agreement with respect to the Collateral.  Notwithstanding the fact
that the Borrowers have contracted with the Servicers or PSA Servicers to
service the Collateral, the Borrowers shall remain liable to the Administrative
Agent for the acts of the Servicers and PSA Servicers and for the performance of
the duties and obligations set forth herein.  The Borrowers agree that no Person
shall assume the servicing obligations with respect to the Collateral as
successor to a Servicer or PSA Servicer unless such successor is approved in
writing by the Administrative Agent prior to such assumption of servicing
obligations.  Unless otherwise approved in writing by the Administrative Agent,
if the Collateral is serviced by a Servicer or PSA Servicer, such servicing
shall be performed pursuant to a written Servicing Agreement or Pooling and
Servicing Agreement approved by the Administrative Agent.


Section 9.4
Duties of the Borrowers.



(a)           Duties.  The Borrowers shall take or cause to be taken all such
actions as may be necessary or advisable to collect all Income and other amounts
due or recoverable with respect to the Collateral from time to time, all in
accordance with Applicable Laws, with reasonable care and diligence, and in
accordance with the standard set forth in Section 9.1(b).


(b)           Administrative Agent’s Rights.  Notwithstanding anything to the
contrary contained herein, the exercise by the Administrative Agent of its
rights hereunder shall not release the Borrowers from any of its duties or
responsibilities with respect to the Collateral.  The Administrative Agent shall
not have any obligation or liability with respect to any Collateral, nor shall
any of them be obligated to perform any of the obligations of the Borrowers
hereunder.


(c)           Servicing Programs.  In the event that the Borrowers or the
Servicers use any software program in servicing the Collateral that is licensed
from a third party, the Borrowers shall use their reasonable efforts to obtain,
either before the Closing Date or as soon as possible thereafter, whatever
licenses or approvals are necessary to allow the Administrative Agent to use
such programs.


Section 9.5
Authorization of the Borrowers.



(a)           The Administrative Agent hereby authorizes the Borrowers
(including any successor thereto) to take any and all reasonable steps in its
name and on its behalf necessary or desirable and not inconsistent with the
pledge of the Collateral to the Administrative Agent to collect all amounts due
under any and all Collateral, including, without limitation, endorsing any
checks and other instruments representing Income, executing and delivering any
and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Collateral and, after the delinquency of any Collateral and to the extent
permitted under and in compliance with Requirements of Law, to commence
proceedings with respect to enforcing payment thereof, to the same extent as the
Borrowers could have done if it had continued to own such Collateral free of the
Lien of the Administrative Agent.  The Administrative Agent shall furnish the
Borrowers (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Borrowers to carry out their
servicing and administrative duties hereunder and shall cooperate with the
Borrowers to the fullest extent in order to ensure the collectibility of the
Collateral.  In no event shall the Borrowers be entitled to make the
Administrative Agent a party to any litigation without the Administrative
Agent’s express prior written consent.


(b)           Subject to all other rights of the Administrative Agent contained
herein, after an Event of Default has occurred and is continuing, at the
direction of the Administrative Agent, the Borrowers shall take such action as
the Administrative Agent may deem necessary or advisable to enforce collection
of the Collateral; provided, however, subject to all other rights of the
Administrative Agent contained herein, the Administrative Agent may, at any time
that an Event of Default or Default has occurred and is continuing, notify any
Obligor with respect to any Collateral of the assignment of such Collateral to
the Administrative Agent and direct that payments of all amounts due or to
become due be made directly to the Administrative Agent or any servicer,
collection agent or lock–box or other account designated by the Administrative
Agent and, upon such notification and at the expense of the Borrowers, the
Administrative Agent may enforce collection of any such Collateral and adjust,
settle or compromise the amount or payment thereof.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
63

--------------------------------------------------------------------------------

 

Section 9.6
Event of Default.



If the servicer of the Collateral is any Borrower, upon the occurrence of an
Event of Default, the Administrative Agent shall have the right to terminate the
Borrowers as the servicer of the Collateral and transfer servicing to its
designee, at no cost or expense to the Administrative Agent, at any time
thereafter.  If the servicer of the Collateral is not any of the Borrowers, the
Administrative Agent shall have the right, as contemplated in the applicable
Servicer Redirection Notice, upon the occurrence of an Event of Default, to
terminate any Servicer and any applicable Servicing Agreement and any PSA
Servicer and any applicable Pooling and Servicing Agreement to the extent a PSA
Servicer signed a Servicer Redirection Notice and, in each case, to transfer
servicing to its designee, at no cost or expense to the Administrative Agent, it
being agreed that the Borrowers will pay any and all fees required to terminate
each such Servicer, PSA Servicer, Servicing Agreement and Pooling and Servicing
Agreement and to effectuate the transfer of servicing to the designee of the
Administrative Agent.  The Borrowers shall cooperate fully and shall cause all
Servicers and applicable PSA Servicers to cooperate fully with the
Administrative Agent in transferring the servicing of the Collateral to the
Administrative Agent’s designee.


Section 9.7
Modification.



Unless otherwise agreed to by the Administrative Agent in its discretion until
the Administrative Agent releases its Lien on any item of Collateral, neither
the Borrowers, the Servicers, PSA Servicer (unless otherwise provided in a
Pooling and Servicing Agreement) nor any other Person acting on behalf of the
foregoing shall have any right without the Administrative Agent’s prior written
consent in its discretion to (i) waive, amend, modify or alter the material
terms of any item of Collateral (including, without limitation, the related
Mortgage Loan Documents), the Servicing Agreements or the Pooling and Servicing
Agreements or (ii) exercise any material rights of a holder of any item of
Collateral under any document or agreement governing or relating to such
Collateral.  The Administrative Agent agrees to promptly consider any request
for consent under this Section 9.7.


Section 9.8
Inspection.



In the event the Borrowers or their Affiliates are servicing the Collateral, the
Borrowers shall permit the Administrative Agent to inspect the Borrowers’ and
any of their Affiliates’ servicing facilities, books and records and related
documents and information, as the case may be, for the purpose of satisfying the
Administrative Agent that that Borrowers or their Affiliates, as the case may
be, have the ability to service and are servicing the Collateral as provided in
this Agreement.  If a Servicer or PSA Servicer is servicing any Collateral, the
Borrowers shall cooperate with the Administrative Agent in causing each Servicer
and PSA Servicer to permit inspections of the Servicer’s and PSA Servicer’s
facilities, books and records and related documents and information relating to
the Collateral.


Section 9.9
Servicing Compensation.



As compensation for their servicing activities hereunder and reimbursement for
its expenses, the Borrowers shall be entitled to receive a servicing fee to the
extent of funds available therefor in the aggregate amount of 25 basis points
per annum calculated on the outstanding principal amount of the Loans (the
“Servicing Fee”), which, prior to an Event of Default, may be netted from the
Income prior to the same being deposited into the Collection Account.


Section 9.10
Payment of Certain Expenses by Servicer.



The Borrowers and any Servicer will be required to pay all expenses incurred by
them in connection with their activities under this Agreement and the other
Credit Documents, including fees and disbursements of independent accountants,
Taxes imposed on the Borrowers or the Servicers, expenses incurred in connection
with payments and reports pursuant to this Agreement and the other Credit
Documents, and all other fees and expenses under this Agreement and the other
Credit Documents for the account of the Borrowers.  The Borrowers shall be
required to pay all reasonable fees and expenses owing to any bank or trust
company in connection with the maintenance of the Collection Account and all
other collection, reserve or lock–box accounts related to the Collateral.  The
Borrowers shall be required to pay such expenses for their own account and shall
not be entitled to any payment therefor other than the Servicing Fee.


Section 9.11
Pooling and Servicing Agreements.



Notwithstanding the provisions of this Article IX, to the extent the Collateral
(or portions thereof) are serviced by a PSA Servicer (other than the Borrowers
or any Servicer) under a Pooling and Servicing Agreement, (a) the standards for
servicing such items of Collateral shall be those set forth in the applicable
Pooling and Servicing Agreement, to the extent of the items covered therein, and
otherwise as provided in this Agreement, (b) the Borrowers shall enforce its
rights and interests under such agreements for and on behalf of the
Administrative Agent, (c) the Borrowers shall instruct the applicable PSA
Servicer to deposit all Income received in respect of the Collateral into the
Collection Account in accordance with Section 5.17 of this Agreement, (d) the
Borrowers shall not take any action or fail to take any action or consent to any
action or inaction under any Pooling and Servicing Agreement where the effect of
such action or inaction would prejudice or adversely affect the interests of the
Administrative Agent, (e) the Administrative Agent shall be entitled to exercise
any and all rights of the Borrowers or the holder of any such item of Collateral
under such Pooling and Servicing Agreements as such rights relate to the
Collateral, and (f) the Borrowers shall not consent to any amendment or
modification to any Pooling and Servicing Agreement without the prior written
consent of the Administrative Agent in its discretion.  The Administrative Agent
agrees to promptly consider any request for consent under this Section 9.11.


Section 9.12
Servicer Default.



Any material breach by the Borrowers, any of their Servicers or any of the PSA
Servicers of the obligations contained in this Article IX or in Sections 2.9(a)
and 5.17 shall constitute a “Servicer Default”.
  

First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
64

--------------------------------------------------------------------------------

 

ARTICLE X


MISCELLANEOUS


Section 10.1
Amendments, Waivers and Release of Collateral.



Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, waived, extended, restated,
replaced, or supplemented (by amendment, waiver, consent or otherwise) except in
accordance with the provisions of this Section nor may Collateral be released
except as specifically provided herein or in the Security Documents or in
accordance with the provisions of this Section.  The Required Lenders may or,
with the written consent of the Required Lenders, the Administrative Agent may,
from time to time, (a) enter into with the Borrowers written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Borrowers
hereunder or thereunder or (b) waive or consent to the departure from, on such
terms and conditions as the Required Lenders may specify in such instrument, any
of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, release, waiver or consent shall:


(i)           reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon (except in accordance with Section
2.1(f) or Section 2.2(e)), or reduce the stated rate of any interest or fee
payable hereunder (except in connection with a waiver of interest at the
increased post-default rate set forth in Section 2.6 which shall be determined
by a vote of the Required Lenders) or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; provided that, it is understood and agreed that (A) no waiver,
reduction or deferral of a mandatory prepayment required pursuant to
Section 2.5(b), nor any amendment of Section 2.5(b) or the definitions of Asset
Value, Debt Issuance, Equity Issuance, Securitization or Extraordinary
Receipt shall constitute a reduction of the amount of, or an extension of the
scheduled date of, the scheduled date of maturity of, or any installment of, any
Loan or Note, and (B) any reduction in the stated rate of interest on Revolving
Loans shall only require the written consent of each Lender holding a Revolving
Commitment; or


(ii)          amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or


(iii)         release any Borrower or the Guarantor from obligations under the
Guaranty, without the written consent of all of the Lenders; or


(iv)        release all or substantially all of the Collateral without the
written consent of all of the Lenders; or


(v)         subordinate the Loans to any other Indebtedness without the written
consent of all of the Lenders; or


(vi)        permit any Borrower to assign or transfer any of its rights or
obligations under this Agreement or other Credit Documents without the written
consent of all of the Lenders; or


(vii)       amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders
without the written consent of the Required Lenders or all the Lenders as
appropriate; or


(viii)      without the consent of Revolving Lenders holding in the aggregate
more than 50% of the outstanding Revolving Commitments (or if the
Revolving  Commitments have been terminated, the aggregate principal amount of
outstanding Revolving Loans), amend, modify or waive any provision in
Section 4.2 or waive any Default or Event of Default (or amend any Credit
Document to effectively waive any Default or Event of Default) if the effect of
such amendment, modification or waiver is that the Revolving Lenders shall be
required to fund Revolving Loans when such Lenders would otherwise not be
required to do so; or


(ix)         amend, modify or waive the order in which Obligations are paid or
in a manner that would alter the pro rata sharing of payments by and among the
Lenders in Section 2.9 without the written consent of each Lender and directly
affected thereby; or


(x)          amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or


(xi)         amend, modify or waive any provision in Sections 3.3 through 3.6
without the written consent of the Custodian; or


(xii)        amend or modify the definition of Obligations to delete or exclude
any obligation or liability described therein without the written consent of
each Lender directly affected thereby;
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
65

--------------------------------------------------------------------------------

 



provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent under any Credit Document shall in any event
be effective, unless in writing and signed by the Administrative Agent, in
addition to the Lenders required hereinabove to take such action.  Unless
otherwise expressly provided herein, waivers shall be effective only in the
specific instance and for the specific purpose for which given.


Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes.  In the case of any waiver, the Borrowers, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.


Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9).


Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.


For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 10.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Required
Lenders (i) to increase the aggregate Commitments of the Lenders (provided that
no Lender shall be required to increase its commitment without its consent),
(ii) to add one or more additional borrowing Tranches to this Agreement and to
provide for the ratable sharing of the benefits of this Agreement and the other
Credit Documents with the other then outstanding Obligations in respect of the
extensions of credit from time to time outstanding under such additional
borrowing Tranche(s) and the accrued interest and fees in respect thereof and
(iii) to include appropriately the lenders under such additional borrowing
Tranches in any determination of the Required Lenders and/or to provide consent
rights to such lenders under subsections (ix) and/or (x) of Section 10.1
corresponding to the consent rights of the other Lenders thereunder.


Section 10.2
Notices.



(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:


(i)           If to the Borrowers or any other Credit Party:


CapLease, Inc.
1065 Avenue of the Americas
New York, NY 10018
Attention: Paul C. Hughes
Telephone: (212) 217-6300
Fax:                      (212) 217-6301


(ii)           If to the Administrative Agent:


Wells Fargo Bank, National Association
Mail Code: NC0166
301 South College Street
Charlotte, North Carolina  28288
Attention:                      John Nelson
Phone No.:                    (704) 383–8238
Facsimile No.:               (704) 715–0066


with a copy to:


Moore & Van Allen PLLC
100 N. Tryon Street, Suite 4700
Charlotte, North Carolina  28202
Attention:                      Kenneth P. Kerr, Esq.
Facsimile No.:                                (704) 378–2097
Confirmation No.:         (704) 331–1145
Attention:                      Noelle Sproul, Esq.
Facsimile No.:                                (704) 378–1916
Confirmation No.:         (704) 331–1116
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
66

--------------------------------------------------------------------------------

 
  
(iii)         if to a Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  Subject to the subsequent
paragraph, the Administrative Agent and the Credit Parties agree to accept
notices and other communications to it hereunder and under the Credit Documents
by electronic communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           Change of Address, Etc.  Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.


Section 10.3
No Waiver; Cumulative Remedies.



No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Requirements of Law.


Section 10.4
Survival of Representations and Warranties.



All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Obligations owing under any Notes or the other Credit Documents have been paid
in full.


Section 10.5
Payment of Expenses and Taxes; Indemnity.



(a)           Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) 50% of all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
(iii) all actual out-of-pocket expenses incurred by the Administrative Agent or
any Lender, (including the fees, charges and disbursements of any counsel for
the Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made, including all such actual out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans, (iv)
the Borrowers shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the Credit
Documents or the other documents to be delivered hereunder or thereunder or the
funding or maintenance of Loans hereunder and (v) in connection with the
Administrative Agent’s diligence with respect to the Collateral or proposed
Collateral, the Borrowers shall pay the asset management fees described in
paragraph (e) of the Fee Letter, the Administrative Agent’s legal fees and
expenses provided for in paragraph (d) of the Fee Letter and any amounts
required by Section 10.27.  The provisions of this Section shall survive the
termination of this Agreement and the payment in full of the Obligations.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
67

--------------------------------------------------------------------------------

 

(b)           Indemnification by the Borrowers.


(i)           The Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all claims, penalties, fines, actual,
out-of-pocket losses, actual, out-of-pocket damages, actual, out-of-pocket
liabilities, and related actual, out-of-pocket expenses (including the actual
fees, charges and disbursements of any counsel for any Indemnitee), in each case
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrowers or any other Credit Party (collectively, the “Indemnified
Amounts”) arising out of, in connection with, or as a result of (A) this
Agreement, the Credit Documents, any Loan, any Collateral, the Mortgage Loan
Documents, any transaction or Extension of Credit contemplated hereby or
thereby, or any amendment, supplement, extension or modification of, or any
waiver or consent under or in respect of this Agreement, the Credit Documents,
any Loan, any Collateral, the Mortgage Loan Documents or any transaction or
Extension of Credit contemplated hereby or thereby, (B) any Mortgage Asset or
any other Collateral under the Credit Documents, (C) any violation or alleged
violation of, non–compliance with or liability under any Requirement of Law
(including, without limitation, violation of Securities Laws and Environmental
Laws), (D) ownership of, Liens on, security interests in or the exercise of
rights and/or remedies under the Credit Documents, the Mortgage Loan Documents,
the Collateral, any other collateral under the Credit Documents, the Underlying
Mortgaged Property, any other related Property or collateral or any part thereof
or any interest therein or receipt of any Income or rents, (E) any accident,
injury to or death of any person or loss of or damage to Property occurring in,
on or about any Underlying Mortgaged Property, any other related Property or
collateral or any part thereof, the related Collateral or on the adjoining
sidewalks, curbs, parking areas, streets or ways, (F) any use, nonuse or
condition in, on or about, or possession, alteration, repair, operation,
maintenance or management of, any Underlying Mortgaged Property, any other
related Property or collateral or any part thereof or on the adjoining
sidewalks, curbs, parking areas, streets or ways, (G) any failure on the part of
the Credit Parties to perform or comply with any of the terms of the Mortgage
Loan Documents, the Credit Documents, the Collateral or any other collateral
under the Credit Documents, (H) performance of any labor or services or the
furnishing of any materials or other Property in respect of the Underlying
Mortgaged Property, any other related Property or collateral, the Collateral or
any part thereof, (I) any claim by brokers, finders or similar Persons claiming
to be entitled to a commission in connection with any lease or other transaction
involving any Underlying Mortgaged Property, any other related Property or
collateral, the Collateral or any part thereof or the Credit Documents, (J) any
Taxes including, without limitation, any Taxes attributable to the execution,
delivery, filing or recording of any Credit Document, any Mortgage Loan Document
or any memorandum of any of the foregoing, (K) any Lien or claim arising on or
against the Underlying Mortgaged Property, any other related Property or
collateral, the Collateral or any part thereof under any Requirement of Law or
any liability asserted against the Administrative Agent or any Lender with
respect thereto, (L) the claims of any lessee or any Person acting through or
under any lessee or otherwise arising under or as a consequence of any leases
with respect to any Underlying Mortgaged Property, related Property or
collateral, or any claims of an Obligor, (M) any civil penalty or fine assessed
by OFAC against, and all reasonable costs and expenses (including counsel fees
and disbursements) incurred in connection with the defense thereof, by any
Indemnitee as a result of conduct of any Credit Party that violates any sanction
enforced by OFAC, (N) any and all Indemnified Amounts arising out of,
attributable or relating to, accruing out of, or resulting from (1) a past,
present or future violation or alleged violation of any Environmental Laws in
connection with any Property or Underlying Mortgaged Property by any Person or
other source, whether related or unrelated to any other Credit Party or any
Obligor, (2) any presence of any Materials of Environmental Concern in, on,
within, above, under, near, affecting or emanating from any Property or
Underlying Mortgaged Property, (3) the failure to timely perform any Remedial
Work, (4) any past, present or future activity by any Person or other source,
whether related or unrelated to any Credit Party or any Obligor in connection
with any actual, proposed or threatened use, treatment, storage, holding,
existence, disposition or other release, generation, production, manufacturing,
processing, refining, control, management, abatement, removal, handling,
transfer or transportation to or from any Property or Underlying Mortgaged
Property of any Materials of Environmental Concern at any time located in,
under, on, above or affecting any Property or Underlying Mortgaged Property,
(5) any past, present or future actual Release (whether intentional or
unintentional, direct or indirect, foreseeable or unforeseeable) to, from, on,
within, in, under, near or affecting any Property or Underlying Mortgaged
Property by any Person or other source, whether related or unrelated to any
Credit Party or any Obligor, (6) the imposition, recording or filing or the
threatened imposition, recording or filing of any Lien on any Property or
Underlying Mortgaged Property with regard to, or as a result of, any Materials
of Environmental Concern or pursuant to any Environmental Law, or (7) any
misrepresentation or inaccuracy in any representation or warranty in any
material respect or material breach or failure to perform any covenants or other
obligations pursuant to this Agreement, the other Credit Documents or any of the
Mortgage Loan Documents or relating to environmental matters in any way
including, without limitation, under any of the Mortgage Loan Documents or (O)
any Credit Party’s conduct, activities, actions and/or inactions in connection
with, relating to or arising out of any of the foregoing clauses of this Section
that, in each case, results from anything other than any Indemnitee’s gross
negligence or willful misconduct.  In any suit, proceeding or action brought by
an Indemnitee in connection with any Collateral or any other collateral under
the Credit Documents for any sum owing thereunder, or to enforce any provisions
of any Collateral or any other collateral under the Credit Documents, the Credit
Parties shall save, indemnify and hold such Indemnitee harmless from and against
all expense, loss or damage suffered by reason of any defense, set–off,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor, obligor or Obligor thereunder arising out of a breach by any Credit
Party of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to or in favor of such account
debtor, obligor or Obligor or its successors from any Credit Party.  Each of the
Credit Parties also agrees to reimburse an Indemnitee as and when billed by such
Indemnitee for all such Indemnitee’s actual, out-of-pocket costs, expenses and
fees incurred in connection with the enforcement or the preservation of such
Indemnitee’s rights under this Agreement, the Credit Documents, the Mortgage
Loan Documents and any transaction or Extension of Credit contemplated hereby or
thereby, including, without limitation, the reasonable fees and disbursements of
its counsel.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Credit Party and/or any of their officers, directors, shareholders, employees or
creditors, an Indemnitee or any other Person or any Indemnitee is otherwise a
party thereto and whether or not any transaction contemplated hereby is
consummated.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
68

--------------------------------------------------------------------------------

 


(ii)         Any amounts subject to the indemnification provisions of this
Section shall be paid by the Credit Parties to the Indemnitee within ten (10)
Business Days following such Person’s demand therefor.  For the avoidance of
doubt, an Indemnitee may seek payment of any Indemnified Amount at any time and
regardless of whether a Default or an Event of Default then exists or is
continuing.


(iii)         If for any reason the indemnification provided in this Section is
unavailable to the Indemnitee or is insufficient to hold an Indemnitee harmless,
then the Credit Parties shall contribute to the amount paid or payable by such
Indemnitee as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnitee on the one hand and the Credit Parties on the other hand but
also the relative fault of such Indemnitee as well as any other relevant
equitable considerations.


(iv)        The obligations of the Credit Parties under this Article X are joint
and several and shall survive the termination of this Agreement.


(v)         Indemnification under this Section shall be in an amount necessary
to make the Indemnitee whole after taking into account any tax consequences to
the Indemnitee of the receipt of the indemnity provided hereunder, including the
effect of such tax or refund on the amount of tax measured by net income or
profits that is or was payable by the Indemnitee.


(c)           Reimbursement by Lenders.  To the extent that the Borrowers for
any reason fail to indefeasibly pay any amount required under paragraph (a)
or (b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), or
such Related Party, as the case may be, such Lender’s Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Requirements of Law, the Credit Parties shall not assert, and
hereby waive, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby.  The provisions of this Section shall survive the termination of
this Agreement and the payment in full of the Obligations.


Section 10.6
Successors and Assigns; Participations.



(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrowers nor any other Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate principal amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000, in the case
of any assignment in respect of a revolving facility, or $1,000,000, in the case
of any assignment in respect of a term facility (provided, however, that
simultaneous assignments shall be aggregated in respect of a Lender and its
Approved Funds), unless the Administrative Agent consents.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
69

--------------------------------------------------------------------------------

 
   
(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.


(iii)         Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:


(A)          the consent of the Borrowers (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment, or (y)
such assignment is to an existing Lender, an Affiliate of an existing Lender or
an Approved Fund; and


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of a Revolving Commitment if such assignment is to a Person that is
not a Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender.


(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)         No Assignment to Credit Parties.  No such assignment shall be made
to any Credit Party or any of the Credit Parties’ Affiliates or Subsidiaries of
a Credit Party.


(vi)        No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12 and 10.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(d)           Participations.  With the consent of the Administrative Agent, any
Lender may at any time, without the consent of, or notice to, the Borrowers,
sell participations to any Person (other than a natural person or the Credit
Parties or any of the Credit Parties’ Affiliates or Subsidiaries of a Credit
Party) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the
Lenders, shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant.  Subject
to paragraph (e) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.12 and 2.13 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by Requirements of Law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.9 as though it were a Lender.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.12 and 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.14 as though it were a
Lender.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
70

--------------------------------------------------------------------------------

 
    
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


Section 10.7
Right of Set-off; Sharing of Payments.



(a)           If an Event of Default shall have occurred and be continuing, each
Lender, and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by Requirements of Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, or any such
Affiliate to or for the credit or the account of the Borrowers or any other
Credit Party against any and all of the obligations of the Borrowers or such
Credit Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Credit Document and although
such obligations of the Borrowers or such Credit Party may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness.  The
rights of each Lender and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have.  Each Lender agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


(b)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate principal amount of
its Loans and accrued interest thereon or other such obligations greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:


(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(ii)          the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Credit Parties or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).


(c)           Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.


Section 10.8
Table of Contents and Section Headings.



The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.


Section 10.9
Counterparts; Integration; Effectiveness; Electronic Execution.



(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
71

--------------------------------------------------------------------------------

 


(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Requirement of Law, including the Federal Electronic Signatures in Global
and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


Section 10.10
Severability.



Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Section 10.11
Integration.



This Agreement and the other Credit Documents represent the agreement of the
Borrowers, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrowers, the other Credit Parties, or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or therein.


Section 10.12
Governing Law.



This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.


Section 10.13
Consent to Jurisdiction; Service of Process and Venue.



(a)           Consent to Jurisdiction. Each of the Borrowers and each other
Credit Party irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of New
York and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Credit Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York sitting State
court or, to the fullest extent permitted by Requirements of Law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Requirements of Law.  Nothing in this Agreement or in any other Credit Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against the Borrowers or any other Credit Party or its
properties in the courts of any jurisdiction.


(b)           Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.2.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Requirements of Law.


(c)           Venue. The Borrowers and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Requirements of Law,
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by Requirements of Law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.


Section 10.14 
Confidentiality.



Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Requirements of Law or by any
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder, under any other Credit
Document or any action or proceeding relating to this Agreement, any other
Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement and/or the other Credit Documents, (g) (i) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Credit Parties and their obligations, (ii) an investor or prospective
investor in securities issued by an Approved Fund that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such securities issued by the Approved Fund, (iii) a trustee, collateral
manager, custodian, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) with the consent of the applicable
Credit Parties or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than the Credit
Parties.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
72

--------------------------------------------------------------------------------

 
  
For purposes of this Section, “Information” means all information received from
the Credit Parties or any of their Subsidiaries relating to the Credit Parties
or any of their Subsidiaries or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Credit Parties or any of
their Subsidiaries, provided that, in the case of information received from the
Credit Parties or any of their Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.


Section 10.15
Acknowledgments.



The Borrowers and the other Credit Parties each hereby acknowledge that:


(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;


(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrowers and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor; and


(c)           no joint venture exists among the Lenders or among the Borrowers
or the other Credit Parties, the Lenders and the Administrative Agent.


Section 10.16
Waivers of Jury Trial.



EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


The provisions of this Section shall survive the termination of this Agreement
and the payment in full of the Obligations.


Section 10.17
Patriot Act Notice.



Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrowers that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers and the other Credit Parties, which information
includes the name and address of the Borrowers and the other Credit Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and the other Credit Parties in accordance
with the Patriot Act.


Section 10.18
Resolution of Drafting Ambiguities.



Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.


Section 10.19
Continuing Agreement.



This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Loans, interest, fees and other Obligations (other
than those obligations that expressly survive the termination of this Credit
Agreement) have been paid in full and all Commitments have been
terminated.  Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) under the Credit Documents and the Administrative
Agent shall, at the request and expense of the Borrowers, deliver all the
Collateral in its possession to the Borrowers and release all Liens on the
Collateral; provided that should any payment, in whole or in part, of the
Obligations be rescinded or otherwise required to be restored or returned by the
Administrative Agent or any Lender, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, then the Credit Documents shall
automatically be reinstated and all Liens of the Administrative Agent shall
reattach to the Collateral and all amounts required to be restored or returned
and all costs and expenses incurred by the Administrative Agent or any Lender in
connection therewith shall be deemed included as part of the Obligations.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
73

--------------------------------------------------------------------------------

 
  
Section 10.20
Lender Consent.



Each Person signing a Lender Consent (a) approves of this Agreement and the
other Credit Documents, (b) authorizes and appoints the Administrative Agent as
its agent in accordance with the terms of Article VIII, (c) authorizes the
Administrative Agent to execute and deliver this Agreement on its behalf, and
(d) is a Lender hereunder and therefore shall have all the rights and
obligations of a Lender under this Agreement as if such Person had directly
executed and delivered a signature page to this Agreement.


Section 10.21
Appointment of the Administrative Borrower.



Each of the Borrowers hereby appoint the Administrative Borrower to act as its
agent for all purposes under this Agreement (including, without limitation, with
respect to all matters related to the borrowing and repayment of Loans) and
agree that (a) the Administrative Borrower may execute such documents on behalf
of such Borrower as the Administrative Borrower deems appropriate in its sole
discretion and each Borrower shall be obligated by all of the terms of any such
document executed on its behalf, (b) any notice or communication delivered by
the Administrative Agent or the Lender to the Administrative Borrower shall be
deemed delivered to each Borrower and (c) the Administrative Agent or the
Lenders may accept, and be permitted to rely on, any document, instrument or
agreement executed by the Administrative Borrower on behalf of each Borrower.


Section 10.22
Counterclaims.



The Credit Parties each hereby knowingly, voluntarily and intentionally waives
any right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by the Administrative Agent, the Lenders
or any of the Affiliates or agents of the foregoing.  The provisions of this
Section shall survive the termination of this Agreement and the payment in full
of the Obligations.


Section 10.23
Legal Matters.



In the event of any conflict between the terms of this Agreement, any other
Credit Document or any Confirmation with respect to any Collateral, the
documents shall control in the following order of priority:  first, the terms of
the related Confirmation shall prevail, then the terms of this Agreement shall
prevail, and then the terms of the other Credit Documents shall prevail.


Section 10.24
Recourse Against Certain Parties.



No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders, or the Credit Parties, as
contained in this Agreement, the Credit Documents or any other agreement,
instrument or document entered into by the Administrative Agent, the Lenders,
the Credit Parties or any such party pursuant hereto or thereto or in connection
herewith or therewith shall be had against any administrator of the
Administrative Agent, the Lenders, or the Credit Parties or any incorporator,
Affiliate (direct or indirect), owner, member, partner, stockholder, officer,
director, employee, agent or attorney of the Administrative Agent, the Lenders,
or the Credit Parties or of any such administrator, as such, by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that the
agreements of the Administrative Agent, the Lenders or the Credit Parties
contained in this Agreement, the Credit Documents and all of the other
agreements, instruments and documents entered into by it pursuant hereto or
thereto or in connection herewith or therewith are, in each case, solely the
corporate obligations of the Administrative Agent, the Lenders or the Credit
Parties and that no personal liability whatsoever shall attach to or be incurred
by any administrator of the Administrative Agent, the Lenders or the Credit
Parties or any incorporator, owner, member, partner, stockholder, Affiliate
(direct or indirect), officer, director, employee, agent or attorney of the
Administrative Agent, the Lenders or the Credit Parties or of any such
administrator, as such, or any other of them, under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Lenders or
the Credit Parties contained in this Agreement, the Credit Documents or in any
other such instruments, documents or agreements, or that are implied therefrom,
and that any and all personal liability of every such administrator of the
Administrative Agent, the Lenders or the Credit Parties and each incorporator,
owner, member, partner, stockholder, Affiliate (direct or indirect), officer,
director, employee, agent or attorney of the Administrative Agent, the Lenders,
the Credit Parties or of any such administrator, or any of them, for breaches by
the Administrative Agent, the Lenders, or the Credit Parties of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement.  The provisions of this Section shall survive the termination of this
Agreement and the payment in full of the Obligations.


Section 10.25
Protection of Right, Title and Interest in the Collateral; Further Action
Evidencing Loans.



(a)           The Credit Parties shall cause all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of the Administrative Agent to the Collateral to be promptly
recorded, registered and filed, and at all times to be kept recorded, registered
and filed, all in such manner and in such places as may be required by
Requirements of Law fully to preserve and protect the right, title and interest
of the Administrative Agent (on behalf of the Lenders) hereunder to all Property
comprising the Collateral.  The Credit Parties shall deliver to the
Administrative Agent file-stamped copies of, or filing receipts for, any
document recorded, registered or filed as provided above, as soon as available
following such recording, registration or filing.  The Credit Parties shall
execute any and all documents reasonably required to fulfill the intent of this
Section.


(b)           The Credit Parties agree that from time to time, at their expense,
they will promptly execute and deliver all instruments and documents, and take
all actions, that the Administrative Agent or any Lender may reasonably request
in order to perfect, protect or more fully evidence the Loans hereunder and the
security interest granted in the Collateral, or to enable the Administrative
Agent to exercise and enforce their rights and remedies hereunder or under any
Credit Document.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
74

--------------------------------------------------------------------------------

 
  
(c)           If the Credit Parties fail to perform any of their obligations
hereunder, the Administrative Agent may (but shall not be required to) perform,
or cause performance of, such obligation; and the Administrative Agent’s costs
and expenses incurred in connection therewith shall be payable by the
Borrowers.  The Credit Parties irrevocably appoint the Administrative Agent as
their attorney-in-fact and authorize the Administrative Agent to act on behalf
of the Credit Parties (i) to execute on behalf of the Credit Parties as debtor
and to file financing statements necessary or desirable in the Administrative
Agent’s discretion to perfect and to maintain the perfection and priority of the
interest in the Collateral, and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Collateral as a financing statement in such offices as the Administrative Agent
in its discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests in the Collateral.  This appointment is
coupled with an interest and is irrevocable.


(d)           Without limiting the generality of the foregoing, the Credit
Parties will not earlier than six (6) months and not later than three (3) months
prior to the fifth anniversary of the date of filing of the financing statement
referred to in Section 4.1(d) or any other financing statement filed pursuant to
this Agreement, the Credit Documents or in connection with any Loan hereunder,
unless this Agreement has terminated in accordance with the provisions hereof:


(i)           execute and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and


(ii)          deliver or cause to be delivered to the Administrative Agent an
Opinion of Counsel for the Credit Parties, confirming and updating the opinion
delivered pursuant to Section 4.1(c) with respect to perfection and otherwise to
the effect that the security interest hereunder continues to be an enforceable
and perfected security interest, subject to no other Liens of record except as
provided herein or otherwise permitted hereunder, which opinion may contain
usual and customary assumptions, limitations and exceptions.


Section 10.26
Credit Parties’ Waiver of Setoff.



Each Credit Party hereby waives any right of setoff it may have or to which it
may be entitled under this Agreement, the other Credit Documents or otherwise
from time to time against the Administrative Agent, any Lender, or any Property
or assets, or any of the foregoing.


Section 10.27
Periodic Due Diligence Review.



Each Credit Party acknowledges that the Administrative Agent and each Lender has
the right to perform continuing due diligence reviews with respect to the
Collateral and the Credit Parties and Consolidated Subsidiaries of the foregoing
for purposes of verifying compliance with the representations, warranties,
covenants, agreements and specifications made hereunder, or otherwise, and each
Credit Party agrees that upon reasonable (but no less than one (1) Business Day)
prior notice, unless an Event of Default shall have occurred, in which case no
notice is required, to the Credit Parties, as applicable, the Administrative
Agent, the Lenders or their authorized representatives shall be permitted during
normal business hours to examine, inspect, and make copies and extracts of, the
Collateral and any and all documents, records, agreements, instruments or
information relating to such Collateral, the Credit Parties and the Consolidated
Subsidiaries of the foregoing in the possession or under the control of any
Credit Party.  Each Credit Party also shall make available to the Administrative
Agent a knowledgeable financial or accounting officer for the purpose of
answering questions respecting the Collateral, the Credit Parties and the
Consolidated Subsidiaries of the foregoing.  Each Credit Party shall also make
available to the Administrative Agent and the Lenders any accountants or
auditors of any Credit Party to answer any questions or provide any documents as
the Administrative Agent or the Lenders may require.  The Administrative Agent
has the right to request appraisals for the Collateral and proposed Collateral
and the Borrowers shall pay all costs related to any appraisals required by the
Administrative Agent in connection with the Collateral or proposed
Collateral.  The Credit Parties acknowledge that the Administrative Agent has
the right at any time to review all aspects of the Collateral and the Asset
Value thereof, which review shall occur no less than quarterly and such reviews
may result in mandatory prepayments under Section 2.5.


Section 10.28
Character of Loans for Income Tax Purposes.



The Lenders and the Borrowers shall treat all Loans hereunder as indebtedness of
the Borrowers for United States federal income tax purposes.


Section 10.29
Joint and Several Liability; Full Recourse Obligations.



(a)           At all times during which there is more than one (1) Borrower
under this Agreement, each Borrower hereby acknowledges and agrees that (i) such
Borrower shall be jointly and severally liable to the Administrative Agent and
the Lenders to the maximum extent permitted by the Requirements of Law for all
representations, warranties, covenants, duties and indemnities of the Borrowers,
arising under this Agreement and the other Credit Documents, as applicable, and
the Obligations, (ii) such Borrower has consented to the Administrative Borrower
delivering all Notices of Borrowing on behalf of all Borrowers and any such
Notice of Borrowing delivered by the Administrative Borrower on behalf of the
Borrowers is binding upon and enforceable against each Borrower, (iii) the
liability of each Borrower (A) shall be absolute and unconditional and shall
remain in full force and effect (or be reinstated) until all the Obligations
shall have been paid in full and the expiration of any applicable preference or
similar period pursuant to any bankruptcy, insolvency, reorganization,
moratorium or similar law, or at law or in equity, without any claim having been
made before the expiration of such period asserting an interest in all or any
part of any payment(s) received by the Administrative Agent, and (B) until such
payment has been made, shall not be discharged, affected, modified or impaired
on the happening from time to time of any event, including, without limitation,
any of the following, whether or not with notice to or the consent of the Credit
Parties or any other Person, (1) the waiver, compromise, settlement, release,
termination or amendment (including, without limitation, any extension or
postponement of the time for payment or performance or renewal or refinancing)
of any or all of the obligations or agreements of any Credit Party under this
Agreement or any Credit Document, (2) the failure to give notice to the Credit
Parties of the occurrence of an Event of Default under any of the Credit
Documents, (3) the release, substitution or exchange by the Administrative Agent
of any or all of the Collateral (whether with or without consideration) or the
acceptance by the Administrative Agent of any additional collateral or the
availability or claimed availability of any other collateral or source of
repayment or any nonperfection or other impairment of collateral, (4) the
release of any Person primarily or secondarily liable for all or any part of the
Obligations, whether by the Administrative Agent or in connection with any
voluntary or involuntary liquidation, dissolution, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors or similar event or
proceeding affecting any or all of the Credit Parties or any other Person who,
or any of whose Property, shall at the time in question be obligated in respect
of the Obligations or any part thereof, or (5) to the extent permitted by
Requirements of Law, any other event, occurrence, action or circumstance that
would, in the absence of this Section, result in the release or discharge of any
or all of the Borrowers from the performance or observance of any obligation,
covenant or agreement contained in this Agreement or the Credit Documents,
(iv) the Administrative Agent shall not be required first to initiate any suit
or to exhaust its remedies against the Credit Parties or any other Person to
become liable, or against any of the Collateral, in order to enforce this
Agreement or the Credit Documents and the Credit Parties expressly agree that,
notwithstanding the occurrence of any of the foregoing, each Borrower shall be
and remain directly and primarily liable for all sums due under this Agreement
or any of the other Credit Documents, (v) when making any demand hereunder
against any Borrower, the Administrative Agent or the Lenders may, but shall be
under no obligation to, make a similar demand on the other Borrowers, and any
failure by the Administrative Agent or Lenders to make any such demand or to
collect any payments from the other Borrowers, or any release of such other
Borrowers, shall not relieve any Borrower in respect of which a demand or
collection is not made or the Borrowers not so released of their obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Administrative Agent or the
Lenders against the Borrowers and (vi) on disposition by the Administrative
Agent of any Property encumbered by any Collateral, each Borrower shall be and
shall remain jointly and severally liable for any deficiency.
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
75

--------------------------------------------------------------------------------

 
  
(b)           Each Borrower hereby agrees that, to the extent another Borrower
shall have paid more than its proportionate share of any payment made hereunder,
the Borrowers shall be entitled to seek and receive contribution from and
against any other Borrowers which have not paid their proportionate share of
such payment; provided however, that the provisions of this Section shall in no
respect limit the obligations and liabilities of each Borrower to the
Administrative Agent and the Lenders and, notwithstanding any payment or
payments made by a Borrower (the “paying Borrower”) hereunder or any set-off or
application of funds of the paying Borrower by the Administrative Agent or the
Lenders, the paying Borrower shall not be entitled to be subrogated to any of
the rights of the Administrative Agent or the Lenders against any other
Borrowers or any collateral security or guarantee or right of offset held by the
Administrative Agent or the Lenders, nor shall the paying Borrower seek or be
entitled to seek any contribution or reimbursement from the other Borrowers in
respect of payments made by the paying Borrower hereunder, until all amounts
owing to the Administrative Agent and the Lenders by the Borrowers under the
Credit Documents and the Obligations (but only to the extent that an event of
default, an event that, with the notice or the lapse of time, would become an
event of default, or any acceleration has occurred with respect to such other
Obligations) are paid in full.  If any amount shall be paid to the paying
Borrower on account of such subrogation rights at any time when all such amounts
shall not have been paid in full, such amount shall be held by the paying
Borrower in trust for the Administrative Agent, segregated from other funds of
the paying Borrower, and shall, forthwith upon receipt by the paying Borrower,
be turned over to the Administrative Agent in the exact form received by the
paying Borrower (duly indorsed by the paying Borrower to the Administrative
Agent, if required), to be applied against amounts owing to the Administrative
Agent and the Lenders by the Borrowers under the Credit Documents and the
Obligations (but only to the extent that an event of default, an event that,
with the notice or the lapse of time, would become an event of default, or any
acceleration has occurred with respect to such other Obligations) in such order
as the Administrative Agent may determine in its discretion.


(c)           The obligations of the Borrowers and the Guarantor under the
Credit Documents are full recourse obligations to each Borrower and the
Guarantor and the Borrowers and the Guarantor hereby forever waive, demise,
acquit and discharge any and all defenses, and shall at no time assert or allege
any defense, to the contrary.


Section 10.30
Amendment and Restatement.



This Agreement amends, restates and supersedes in its entirety the Original
Agreement.  Notwithstanding the amendment and restatement of the Original
Agreement by this Agreement:  (a) unless modified by the express terms of this
Agreement, the other Credit Documents or the Confirmations delivered in
connection with this Agreement, each Loan outstanding on the date hereof under
the Original Agreement shall continue in effect as a Loan hereunder, without any
transfer, conveyance, diminution, forbearance, forgiveness or other modification
thereto or effect thereon occurring or being deemed to occur by reason of the
amendment and restatement of the Original Agreement hereby and (b) the Original
Borrowers shall continue to be liable to the Lenders for (i) all “Obligations”
(under and as defined in the Original Agreement) accrued to the date hereof
under the Original Agreement and (ii) all agreements on the part of the Original
Borrower under the Original Agreement to indemnify the Lenders or any Secured
Party in connection with events or conditions arising or existing prior to the
effective date of this Agreement, including, but not limited to, those events
and conditions set forth in Section 10.5 thereof.  This Agreement is given in
substitution for the Original Agreement and not as payment of any of the
obligations of the Original Borrowers thereunder, and is in no way intended to
constitute a novation of the Original Agreement.  Nothing contained herein is
intended to amend, modify or otherwise affect any obligation of the Original
Borrowers, the Guarantor or the Pledgor existing prior to the date hereof.  Upon
the effectiveness of this Agreement, each reference to the Original Agreement in
any other Credit Document, or document, instrument or agreement executed and/or
delivered in connection therewith, shall mean and be a reference to this
Agreement unless the context otherwise requires.  Upon the effectiveness of this
Agreement, the terms of this Agreement shall govern all aspects of the facility
represented by the Original Agreement, including, without limitation, the
eligibility of Collateral financed under the Original Agreement and any
settlements to be made with respect thereto.


Section 10.31
Modification of Other Credit Documents.



The amendments and modifications to this Agreement shall amend and modify the
other Credit Documents to the extent such other Credit Documents are not
separately amended or modified on the Restatement Date.  The Credit Parties
agree that all other Credit Documents that are not separately amended or
modified on the Restatement Date are binding and enforceable obligations and are
in full force and effect, as modified and amended by this Agreement.  Upon the
effectiveness of this Agreement, each reference to Wachovia Bank, National
Association in any other Credit Document, or document, instrument or agreement
executed and/or delivered in connection therewith, shall mean and be a reference
to Wells Fargo Bank, National Association (as successor-by-merger to Wachovia
Bank, National Association) unless the context otherwise requires.


[Signature Pages Follow]
   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)

 
76

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.


BORROWER:
CAPLEASE DEBT FUNDING, LP,
 
a Delaware limited partnership
         
By:
CLF OP GENERAL PARTNER LLC,
   
its General Partner
           
By:
CapLease, Inc., the sole member
     
of CLF OP GENERAL PARTNER LLC
           
By:
/s/ Robert C. Blanz
   
Name: Robert C. Blanz
   
Title: Senior Vice President

   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
 
S-1

--------------------------------------------------------------------------------

 
 
GUARANTORS:
CAPLEASE, INC., a Maryland corporation
               
By:
 
/s/ Robert C. Blanz
   
Name: Robert C. Blanz
   
Title: Senior Vice President
               
CAPLEASE, LP, a Delaware limited partnership, for itself and on behalf of
certain special-purpose entity subsidiaries thereof
               
By:
 
CLF OP GENERAL PARTNER LLC,
        its General Partner                    
By:
CapLease, Inc., the sole member
         
of CLF OP GENERAL PARTNER LLC
                     By:
/s/ Robert C. Blanz
     
Name: Robert C. Blanz
     
Title: Senior Vice President
                CAPLEASE SERVICES CORP., a Delaware corporation                
By:
 
/s/ Robert C. Blanz
   
Name: Robert C. Blanz
   
Title: Senior Vice President
               
PREFCO II LIMITED PARTNERSHIP,
   
a Connecticut limited partnership
   
By:
 
PREFCO II GP LLC, its sole general partner
                   
By:
/s/ Robert C. Blanz
       
Name: Robert C. Blanz
       
Title: Senior Vice President

   
First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
S-2

--------------------------------------------------------------------------------


   
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as Administrative Agent on behalf of the Lenders
       
By:
/s/ John Nelson
  
 
Name: John Nelson
 
Title: Managing Director
     
LENDER:
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as Lender
       
By:
/s/ John Nelson
 
Name: John Nelson
 
Title: Managing Director
   

First Amended and Restated Credit Agreement
(Wells Fargo/Caplease)
S-3

--------------------------------------------------------------------------------

